As filed with the Securities and Exchange Commission on February 26, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22378 DoubleLine Funds Trust (Exact name of registrant as specified in charter) 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Address of principal executive offices) (Zip code) Ronald R. Redell President DoubleLine Funds Trust 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Name and address of agent for service) (213) 633-8200 Registrant's telephone number, including area code Date of fiscal year end:March 31, 2013 Date of reporting period:December 31, 2012 Item 1. Schedule of Investments. DoubleLine Total Return Bond Fund Schedule of Investments December 31, 2012 (Unaudited) Principal Amount / Shares Security Description Rate Maturity Value $ Collateralized Loan Obligations - 1.7% ALM Loan Funding, Series 2012-6A-C % # ^ 06/14/2023 ALM Loan Funding, Series 2012-7A-A1 % # ^ 10/19/2024 ALM Loan Funding, Series 2012-7A-A2 % # ^ 10/19/2024 ARES Ltd., Series 2006-5RA-A2 % # ^ 02/24/2018 ARES Ltd., Series 2006-6RA-A2 % # 03/12/2018 Atrium Corporation, Series 3A-A1 % # ^ 10/27/2016 Avenue Ltd., Series 2004-1A-A1L % # ^ 02/15/2017 Belle Haven Ltd., Series 2006-1A-A1 % # ^ 07/05/2046 Black Diamond Ltd., Series 2005-1A-A1 % # ^ 06/20/2017 BlueMountain Ltd., Series 2012-2A-A1 % # ^ 11/20/2024 BlueMountain Ltd., Series 2012-2A-B1 % # ^ 11/20/2024 Canyon Capital Ltd., Series 2004-1A-A1A % # ^ 10/15/2016 Canyon Capital Ltd., Series 2012-1A-B1 % # ^ 01/15/2024 Centurion Ltd., Series 2004-7A-A2 % # ^ 01/30/2016 Crown Point Ltd., Series 2012-1A-A1LB % # ^ 11/21/2022 Dryden XXV Senior Loan Fund, Series 2012-25A-B1 % # ^ 01/15/2025 Foxe Basin Ltd., Series 2003-1-AB % # ^ 12/15/2015 Galaxy Ltd., Series 2005-5A-A1 % # ^ 10/20/2017 GSC Partners Fund Ltd., Series 2004-5A-A1 % # ^ 11/20/2016 KKR Financial Corporation, Series 2006-1A-A1 % # ^ 08/25/2018 KKR Financial Corporation, Series 2007-AA-A % # ^ 10/15/2017 Landmark III Ltd., Series 2003-3A-A2L % # ^ 01/15/2016 LCM LP, Series 12A-A % # ^ 10/19/2022 Northwoods Capital Corporation, Series 2012-9A-A % # ^ 01/18/2024 Oak Hill Credit Partners, Series 2012-7A-A % # ^ 11/20/2023 Oak Hill Credit Partners, Series 2012-7A-B1 % # ^ 11/20/2023 OCP Ltd., Series 2012-2A-A2 % # ^ 11/22/2023 OCP Ltd., Series 2012-2A-X2 % # ^ 11/22/2023 Race Point Ltd., Series 2012-7A-A % # ^ 11/08/2024 Race Point Ltd., Series 2012-7A-B % # ^ 11/08/2024 Suffield Ltd., Series 4-A % # ^ 09/26/2014 Symphony Ltd., Series 2012-10A-X % # ^ 07/23/2023 WhiteHorse Ltd., Series 2012-1A-A1L % # ^ 02/03/2025 Wind River Ltd., Series 2012-1A-A % # ^ 01/15/2024 Wind River Ltd., Series 2012-1A-B1 % # ^ 01/15/2024 Wind River Ltd., Series 2012-1A-C1 % # ^ 01/15/2024 Total Collateralized Loan Obligations (Cost $665,404,217) Non-Agency Commercial Mortgage Backed Obligations - 5.2% Banc of America Commercial Mortgage, Inc., Series 2002-2-G % ^ 07/11/2043 Banc of America Commercial Mortgage, Inc., Series 2006-1-XP % # I/O 09/10/2045 Banc of America Commercial Mortgage, Inc., Series 2006-4-AM % 07/10/2046 Banc of America Commercial Mortgage, Inc., Series 2006-4-XP % # I/O 07/10/2046 Banc of America Commercial Mortgage, Inc., Series 2007-1-AMFX % # 01/15/2049 Banc of America Commercial Mortgage, Inc., Series 2007-2-AM % # 04/10/2049 Banc of America Commercial Mortgage, Inc., Series 2007-5-AM % # 02/10/2051 Banc of America Commercial Mortgage, Inc., Series 2007-5-XW % # ^ I/O 02/10/2051 Banc of America Large Loan Trust, Series 2007-BMB1-A2 % # ^ 08/15/2029 Bear Stearns Commercial Mortgage Securities, Inc., Series 2001-TOP2-C % # 02/15/2035 Bear Stearns Commercial Mortgage Securities, Inc., Series 2002-TOP8-A2 % 08/15/2038 Bear Stearns Commercial Mortgage Securities, Inc., Series 2004-PWR3-A4 % 02/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2004-PWR4-A3 % # 06/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2004-T14-A4 % # 01/12/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2005-PWR7-X2 % # I/O 02/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2005-T18-AJ % # 02/13/2042 Bear Stearns Commercial Mortgage Securities, Inc., Series 2006-PW14-AM % 12/11/2038 Bear Stearns Commercial Mortgage Securities, Inc., Series 2007-PW16-AM % # 06/11/2040 Bear Stearns Commercial Mortgage Securities, Inc., Series 2007-PW17-AM % # 06/11/2050 Bear Stearns Commercial Mortgage Securities, Inc., Series 2007-PW17-AMFL % # ^ 06/11/2050 Capital Trust, Series 2005-3A-A2 % ^ 06/25/2035 CD Commercial Mortgage Trust, Series 2005-CD1-A2FL % # 07/15/2044 CD Commercial Mortgage Trust, Series 2006-CD2-AAB % # 01/15/2046 CD Commercial Mortgage Trust, Series 2006-CD2-AM % # 01/15/2046 CD Commercial Mortgage Trust, Series 2007-CD4-ASB % 12/11/2049 CD Commercial Mortgage Trust, Series 2007-CD5-XP % # ^ I/O 11/15/2044 CD Commercial Mortgage Trust, Series 2007-CS4-AMFX % # 12/11/2049 Citigroup Commercial Mortgage Trust, Series 2005-C3-AM % # 05/15/2043 Citigroup Commercial Mortgage Trust, Series 2006-C4-ASB % # 03/15/2049 Citigroup Commercial Mortgage Trust, Series 2007-C6-AM % # 12/10/2049 Citigroup Commercial Mortgage Trust, Series 2008-C7-AM % # 12/10/2049 Citigroup Commercial Mortgage Trust, Series 2012-GC8-XA % # ^ I/O 09/10/2045 COBALT Commercial Mortgage Trust, Series 2007-C2-AMFX % # 04/15/2047 Commercial Mortgage Pass-Through Certificates, Series 2002-LC4-XA % # ^ I/O 12/10/2044 Commercial Mortgage Pass-Through Certificates, Series 2005-LP5-XC % # ^ I/O 05/10/2043 Commercial Mortgage Pass-Through Certificates, Series 2006-C8-AM % 12/10/2046 Commercial Mortgage Pass-Through Certificates, Series 2006-CN2A-A2FX % ^ 02/05/2019 Commercial Mortgage Pass-Through Certificates, Series 2007-C9-A2 % # 12/10/2049 Commercial Mortgage Pass-Through Certificates, Series 20111-THL-B % ^ 06/09/2028 Commercial Mortgage Pass-Through Certificates, Series 2012-CR2-XA % # I/O 08/15/2045 Commercial Mortgage Pass-Through Certificates, Series 2012-CR3-XA % # I/O 11/15/2045 Commercial Mortgage Pass-Through Certificates, Series 2012-FL2-GP1 % # ^ 09/17/2029 Commercial Mortgage Pass-Through Certificates, Series 2012-MVP-A % # ^ 11/17/2026 Commercial Mortgage Pass-Through Certificates, Series 2012-MVP-B % # ^ 11/17/2026 Commercial Mortgage Pass-Through Certificates, Series 2012-MVP-C % # ^ 11/17/2026 Commercial Mortgage Pass-Through Certificates, Series 2012-MVP-XACP % # ^ I/O 12/17/2014 Commercial Mortgage Pass-Through Certificates, Series 2012-MVP-XBCP % # ^ I/O 12/17/2014 Credit Suisse First Boston Mortgage Securities Corporation, Series 1998-C2-F % # ^ 11/15/2030 Credit Suisse First Boston Mortgage Securities Corporation, Series 2001-CF2-F % ^ 02/15/2034 Credit Suisse First Boston Mortgage Securities Corporation, Series 2001-CF2-G % ^ 02/15/2034 Credit Suisse First Boston Mortgage Securities Corporation, Series 2003-CPN1-A2 % 03/15/2035 Credit Suisse First Boston Mortgage Securities Corporation, Series 2004-C1-A4 % # 01/15/2037 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-C6-AM % # 12/15/2040 Credit Suisse Mortgage Capital Certificates, Series 2006-C3-AM % # 06/15/2038 Credit Suisse Mortgage Capital Certificates, Series 2006-C5-AM % 12/15/2039 Credit Suisse Mortgage Capital Certificates, Series 2006-TF2A-A2 % # ^ 10/15/2021 Credit Suisse Mortgage Capital Certificates, Series 2006-TF2A-SVA1 % # ^ 10/15/2021 Credit Suisse Mortgage Capital Certificates, Series 2007-C1-ASP % # I/O 02/15/2040 Credit Suisse Mortgage Capital Certificates, Series 2007-TFLA-B % # ^ 02/15/2022 Credit Suisse Mortgage Capital Certificates, Series 2007-TFLA-C % # ^ 02/15/2022 Credit Suisse Mortgage Capital Certificates, Series 2009-RR2-IQB % # ^ 04/16/2049 Credit Suisse Mortgage Capital Certificates, Series 2010-RR1-1B % # ^ 04/16/2049 Credit Suisse Mortgage Capital Certificates, Series 2010-RR2-3B % # ^ 12/15/2043 Credit Suisse Mortgage Capital Certificates, Series 2010-RR5-2B % # ^ 12/18/2043 Crest Ltd., Series 2003-2A-A1 % # ^ 12/28/2018 DBRR Trust, Series 2011-C32-A3B % # ^ 06/17/2049 DBRR Trust, Series 2012-EZ1-A % ^ 09/25/2045 DBUBS Mortgage Trust, Series 2011-LC2A-XA % # ^ I/O 07/10/2044 DDR Corporation, Series 2009-DDR1-A % ^ 10/14/2022 Fontainebleau Miami Beach Trust, Series 2012-FBLU-C % ^ 05/05/2027 Fontainebleau Miami Beach Trust, Series 2012-FBLU-E % ^ 05/05/2027 GE Capital Commercial Mortgage Corporation, Series 2004-C3-B % # 07/10/2039 GE Capital Commercial Mortgage Corporation, Series 2005-C2-B % # 05/10/2043 GMAC Commercial Mortgage Securities, Inc., Series 2003-C2-E % # 05/10/2040 GMAC Commercial Mortgage Securities, Inc., Series 2004-C3-A4 % 12/10/2041 GMAC Commercial Mortgage Securities, Inc., Series 2006-C1-AJ % # 11/10/2045 Greenwich Capital Commercial Funding Corporation, Series 2003-C2-B % 01/05/2036 Greenwich Capital Commercial Funding Corporation, Series 2003-C2-C % # 01/05/2036 Greenwich Capital Commercial Funding Corporation, Series 2004-FL2A-D % # ^ 11/05/2019 Greenwich Capital Commercial Funding Corporation, Series 2004-FL2A-G % # ^ 11/05/2019 Greenwich Capital Commercial Funding Corporation, Series 2005-GG5-AM % # 04/10/2037 Greenwich Capital Commercial Funding Corporation, Series 2006-GG7-AM % # 07/10/2038 Greenwich Capital Commercial Funding Corporation, Series 2007-GG11-AM % # 12/10/2049 Greenwich Capital Commercial Funding Corporation, Series 2007-GG9-AM % 03/10/2039 Greenwich Capital Commercial Funding Corporation, Series 2007-GG9-AMFX % 03/10/2039 GS Mortgage Securities Corporation II, Series 2006-GG6-AM % # 04/10/2038 GS Mortgage Securities Corporation II, Series 2006-GG6-XC % # ^ I/O 04/10/2038 GS Mortgage Securities Corporation II, Series 2006-GG8-AM % 11/10/2039 GS Mortgage Securities Corporation II, Series 2007-EOP-A2 % # ^ 03/06/2020 GS Mortgage Securities Corporation II, Series 2011-GC3-X % # ^ I/O 03/10/2044 GS Mortgage Securities Corporation II, Series 2012-GC6-XA % # ^ I/O 01/10/2045 GS Mortgage Securities Corporation II, Series 2012-GCJ7-A1 % 05/10/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2001-CIB2-C % # 04/15/2035 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2003-LN1-D % # 10/15/2037 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-C3-A4 % 01/15/2042 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-CB8-A1A % ^ 01/12/2039 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-CBX-A5 % 01/12/2037 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-CBX-X1 % # ^ I/O 01/12/2037 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-LN2-A2 % 07/15/2041 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2005-LDP4-X1 % # ^ I/O 10/15/2042 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-CB14-X2 % # I/O 12/12/2044 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-CB16-X2 % # I/O 05/12/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-LDP7-AM % # 04/15/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-LDP8-X % # I/O 05/15/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-C1-ASB % 02/15/2051 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CB18-AMFX % 06/12/2047 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CB18-X % # I/O 06/12/2047 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CB20-AM % # 02/12/2051 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CB20-ASB % 02/12/2051 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CB20-X1 % # ^ I/O 02/12/2051 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CIBC18-AM % # 06/12/2047 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CIBC19-AM % # 02/12/2049 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-LD12-AM % # 02/15/2051 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2009-RR2-GEB % ^ 12/17/2049 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2011-CCHP-A % # ^ 07/15/2028 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2011-CCHP-B % # ^ 07/15/2028 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2011-PLSD-A1 % ^ 11/13/2044 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-C6-XA % # I/O 05/15/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-C8-XA % # I/O 10/15/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-CBX-XA % # I/O 06/15/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-PHH-A % # ^ 10/15/2025 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-PHH-B % # ^ 10/15/2025 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-PHH-C % # ^ 10/15/2025 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-PHH-E % # ^ 10/15/2025 LB Commercial Mortgage Trust, Series 2007-C3-AMFL % # ^ 07/15/2044 LB-UBS Commercial Mortgage Trust, Series 2004-C7-B % # 10/15/2036 LB-UBS Commercial Mortgage Trust, Series 2005-C3-AM % 07/15/2040 LB-UBS Commercial Mortgage Trust, Series 2005-C7-AJ % # 11/15/2040 LB-UBS Commercial Mortgage Trust, Series 2006-C7-AJ % 11/15/2038 LB-UBS Commercial Mortgage Trust, Series 2006-C7-XCL % # ^ I/O 11/15/2038 LB-UBS Commercial Mortgage Trust, Series 2007-C1-AM % 02/15/2040 LB-UBS Commercial Mortgage Trust, Series 2007-C7-XCL % # ^ I/O 09/15/2045 Merrill Lynch Mortgage Investors Trust, Series 1998-C1-IO % # I/O 11/15/2026 Merrill Lynch Mortgage Trust, Series 2003-KEY1-A4 % # 11/12/2035 Merrill Lynch Mortgage Trust, Series 2004-KEY2-A4 % # 08/12/2039 Merrill Lynch Mortgage Trust, Series 2005-MCP1-XP % # I/O 06/12/2043 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2006-4-A2FL % # 12/12/2049 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2007-5-AM % 08/12/2048 Morgan Stanley Capital, Inc., Series 1999-LIFE-G % # ^ 04/15/2033 Morgan Stanley Capital, Inc., Series 2003-T11-A4 % 06/13/2041 Morgan Stanley Capital, Inc., Series 2005-IQ10-AAB % # 09/15/2042 Morgan Stanley Capital, Inc., Series 2006-HQ10-X1 % # ^ I/O 11/12/2041 Morgan Stanley Capital, Inc., Series 2006-HQ8-AJ % # 03/12/2044 Morgan Stanley Capital, Inc., Series 2007-HQ12-A2FL % # 04/12/2049 Morgan Stanley Capital, Inc., Series 2007-HQ12-A2FX % # 04/12/2049 Morgan Stanley Capital, Inc., Series 2007-IQ13-AM % 03/15/2044 Morgan Stanley Capital, Inc., Series 2007-IQ16-AM % # 12/12/2049 Morgan Stanley Capital, Inc., Series 2007-IQ16-X2 % # ^ I/O 12/12/2049 Morgan Stanley Capital, Inc., Series 2008-T29-AAB % # 01/11/2043 Morgan Stanley Re-Remic Trust, Series 2010-HQ4-AJ % ^ 04/15/2040 Multi Security Asset Trust, Series 2005-RR4A-A3 % ^ 11/28/2035 Nomura Asset Securities Corporation, Series 1998-D6-A3 % # 03/15/2030 Prudential Mortgage Capital Funding, LLC, Series 2001-ROCK-F % # ^ 05/10/2034 RBSCF Trust, Series 2010-RR3-WBTB % # ^ 02/16/2051 SMA Issuer LLC, Series 2012-LV1-A % ^ 08/20/2025 TIAA Seasoned Commercial Mortgage Trust, Series 2007-C4-AJ % # 08/15/2039 UBS-Barclays Commercial Mortgage Trust, Series 2012-C3-XA % # ^ I/O 08/10/2049 Wachovia Bank Commercial Mortgage Trust, Series 2005-C22-AM % # 12/15/2044 Wachovia Bank Commercial Mortgage Trust, Series 2006-C23-AM % # 01/15/2045 Wachovia Bank Commercial Mortgage Trust, Series 2006-C28-AM % # 10/15/2048 Wachovia Bank Commercial Mortgage Trust, Series 2007-C33-AM % # 02/15/2051 WF-RBS Commercial Mortgage Trust, Series 2011-C4-XA % # ^ I/O 06/15/2044 WF-RBS Commercial Mortgage Trust, Series 2012-C6-XA % # ^ I/O 04/15/2045 WF-RBS Commercial Mortgage Trust, Series 2012-C8-XA % # ^ I/O 08/15/2045 WF-RBS Commercial Mortgage Trust, Series 2012-C9-XA % # ^ I/O 11/15/2045 Total Non-Agency Commercial Mortgage Backed Obligations (Cost $1,900,277,162) Non-Agency Residential Collateralized Mortgage Obligations - 26.3% ACE Securities Corporation, Series 2006-HE1-A2C % # 02/25/2036 ACE Securities Corporation, Series 2006-NC1-A2C % # 12/25/2035 Adjustable Rate Mortgage Trust, Series 2005-10-3A31 % # 01/25/2036 Adjustable Rate Mortgage Trust, Series 2005-2-6M2 % # 06/25/2035 Adjustable Rate Mortgage Trust, Series 2005-7-3A1 % # 10/25/2035 Adjustable Rate Mortgage Trust, Series 2006-1-2A1 % # 03/25/2036 Adjustable Rate Mortgage Trust, Series 2006-2-3A1 % # 05/25/2036 Adjustable Rate Mortgage Trust, Series 2007-1-3A1 % # 03/25/2037 Adjustable Rate Mortgage Trust, Series 2007-3-1A1 % # ^ 11/25/2037 Aegis Asset Backed Securities Trust, Series 2003-2-M2 % # 11/25/2033 Aegis Asset Backed Securities Trust, Series 2004-1-M2 % # 04/25/2034 Aegis Asset Backed Securities Trust, Series 2004-2-M2 % # 06/25/2034 American General Mortgage Loan Trust, Series 2010-1-A3 % # ^ 03/25/2058 American General Mortgage Loan Trust, Series 2010-1-A4 % # ^ 03/25/2058 American Home Mortgage Investment Trust, Series 2005-1-7A2 % # 06/25/2045 American Home Mortgage Investment Trust, Series 2005-4-3A1 % # 11/25/2045 American Home Mortgage Investment Trust, Series 2006-2-3A4 % # 06/25/2036 American Home Mortgage Investment Trust, Series 2007-A-13A1 % # ^ 01/25/2037 Amortizing Residential Collateral Trust, Series 2002-BC7-M1 % # 10/25/2032 Argent Securities, Inc., Series 2004-W6-M1 % # 05/25/2034 Asset Backed Securities Corporation Home Equity Loan Trust, Series 2003-HE6-M1 % # 11/25/2033 Asset Backed Securities Corporation Home Equity Loan Trust, Series 2004-HE3-M2 % # 06/25/2034 Banc of America Alternative Loan Trust, Series 2005-10-4A1 % 11/25/2035 Banc of America Alternative Loan Trust, Series 2005-5-2CB1 % 06/25/2035 Banc of America Alternative Loan Trust, Series 2005-6-2CB2 % 07/25/2035 Banc of America Alternative Loan Trust, Series 2005-6-4CB1 % 07/25/2035 Banc of America Alternative Loan Trust, Series 2005-8-2CB1 % 09/25/2035 Banc of America Alternative Loan Trust, Series 2006-5-CB14 % # 06/25/2046 Banc of America Alternative Loan Trust, Series 2006-6-CB3 % 07/25/2046 Banc of America Alternative Loan Trust, Series 2006-7-A4 % # 10/25/2036 Banc of America Alternative Loan Trust, Series 2006-8-1A1 % #I/F I/O 11/25/2036 Banc of America Alternative Loan Trust, Series 2006-8-1A2 % # 11/25/2036 Banc of America Alternative Loan Trust, Series 2006-9-1CB1 % 01/25/2037 Banc of America Alternative Loan Trust, Series 2007-2-2A1 % 06/25/2037 Banc of America Funding Corporation, Series 2005-6-2A9 % 10/25/2035 Banc of America Funding Corporation, Series 2006-2-3A1 % 03/25/2036 Banc of America Funding Corporation, Series 2006-2-4A1 % #I/F 03/25/2036 Banc of America Funding Corporation, Series 2006-2-6A2 % 03/25/2036 Banc of America Funding Corporation, Series 2006-3-1A1 % 03/25/2036 Banc of America Funding Corporation, Series 2006-3-6A1 % # 03/25/2036 Banc of America Funding Corporation, Series 2006-6-1A7 % 08/25/2036 Banc of America Funding Corporation, Series 2006-7-T2A5 % # 10/25/2036 Banc of America Funding Corporation, Series 2006-7-T2A8 % # 10/25/2036 Banc of America Funding Corporation, Series 2006-8T2-A8 % # 10/25/2036 Banc of America Funding Corporation, Series 2006-B-7A1 % # 03/20/2036 Banc of America Funding Corporation, Series 2006-D-6A1 % # 05/20/2036 Banc of America Funding Corporation, Series 2006-G-2A1 % # 07/20/2036 Banc of America Funding Corporation, Series 2006-H-3A1 % # 09/20/2046 Banc of America Funding Corporation, Series 2007-1-TA10 % # 01/25/2037 Banc of America Funding Corporation, Series 2007-3-TA1B % # 04/25/2037 Banc of America Funding Corporation, Series 2007-5-1A1 % 07/25/2037 Banc of America Funding Corporation, Series 2009-R14-3A % # ^I/F 06/26/2035 Banc of America Funding Corporation, Series 2009-R15A-4A2 % ^ 12/26/2036 Banc of America Funding Corporation, Series 2010-R1-3A % # ^I/F 07/26/2036 Banc of America Funding Corporation, Series 2012-R4-A % # ^ 03/04/2039 Banc of America Funding Corporation, Series 2012-R5-A % # ^ 10/03/2039 Banc of America Mortgage Securities, Inc., Series 2004-K-4A1 % # 12/25/2034 Banc of America Mortgage Securities, Inc., Series 2006-1-A9 % 05/25/2036 Banc of America Mortgage Securities, Inc., Series 2007-1-2A5 % 01/25/2037 BCAP LLC Trust, Series 2007-AA2-2A7 % 04/25/2037 BCAP LLC Trust, Series 2007-AA2-2A8 % 04/25/2037 BCAP LLC Trust, Series 2008-RR3-A1B % # 10/25/2036 BCAP LLC Trust, Series 2010-RR10-5A1 % # ^ 04/27/2037 BCAP LLC Trust, Series 2010-RR12-3A15 % # ^ 08/26/2037 BCAP LLC Trust, Series 2010-RR5-2A3 % # ^ 04/26/2037 BCAP LLC Trust, Series 2011-RR12-2A5 % # ^ 12/26/2036 BCAP LLC Trust, Series 2012-RR1-3A3 % # ^ 10/26/2035 Bear Stearns Adjustable Rate Mortgage Trust, Series 2005-12-13A1 % # 02/25/2036 Bear Stearns Adjustable Rate Mortgage Trust, Series 2006-4-4A1 % # 10/25/2046 Bear Stearns Adjustable Rate Mortgage Trust, Series 2007-1-2A1 % # 02/25/2047 Bear Stearns Alt-A Trust, Series 2004-11-2A3 % # 11/25/2034 Bear Stearns Alt-A Trust, Series 2006-6-2A1 % # 11/25/2036 Bear Stearns Asset Backed Securities Trust, Series 2004-AC4-A2 % # 08/25/2034 Bear Stearns Asset Backed Securities Trust, Series 2005-AC2-1A % # 04/25/2035 Bear Stearns Asset Backed Securities Trust, Series 2005-AC2-2A1 % # 04/25/2035 Bear Stearns Asset Backed Securities Trust, Series 2005-AC7-A4 % # 10/25/2035 Bear Stearns Asset Backed Securities Trust, Series 2006-AC1-1A1 % # 02/25/2036 Bear Stearns Asset Backed Securities Trust, Series 2007-SD1-1A2A % 10/25/2036 Bear Stearns Asset Backed Securities Trust, Series 2007-SD1-1A3A % 10/25/2036 Bear Stearns Asset Backed Securities Trust, Series 2007-SD1-23A1 % # 10/25/2036 Centex Home Equity, Series 2004-A-AF5 % # 01/25/2034 Chase Funding Mortgage Loan Asset-Backed Certificates, Series 2003-4-2M1 % # 03/25/2033 Chase Mortgage Finance Corporation, Series 2005-A1-2A4 % # 12/25/2035 Chase Mortgage Finance Corporation, Series 2006-S3-1A2 % 11/25/2036 Chase Mortgage Finance Corporation, Series 2006-S4-A8 % 12/25/2036 Chase Mortgage Finance Corporation, Series 2007-A2-6A4 % # 07/25/2037 Chase Mortgage Finance Corporation, Series 2007-S3-1A5 % 05/25/2037 Chase Mortgage Finance Corporation, Series 2007-S3-2A1 % 05/25/2037 Chase Mortgage Finance Corporation, Series 2007-S5-1A18 % 07/25/2037 Chaseflex Trust, Series 2006-1-A2A % # 06/25/2036 Chaseflex Trust, Series 2006-1-A5 % # 06/25/2036 Chaseflex Trust, Series 2006-2-A2B % # 09/25/2036 Chaseflex Trust, Series 2007-1-1A1 % 02/25/2037 Chaseflex Trust, Series 2007-M1-2F4 % # 08/25/2037 Chaseflex Trust, Series 2007-M1-2F5 % # 08/25/2037 Citicorp Mortgage Securities, Inc., Series 2005-1-1A4 % 02/25/2035 Citicorp Mortgage Securities, Inc., Series 2006-7-1A1 % 12/25/2036 Citicorp Residential Mortgage Securities, Inc., Series 2006-2-A5 % # 09/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2005-5-2A2 % 08/25/2035 Citigroup Mortgage Loan Trust, Inc., Series 2005-9-21A1 % 11/25/2035 Citigroup Mortgage Loan Trust, Inc., Series 2006-FX1-A6 % # 10/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2006-WF1-A2D % # 03/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2006-WF2-A2D % # 05/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2007-12-2A1 % ^ 10/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2007-2-2A % 11/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2007-9-2A2 % ^ 05/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2007-OPX1-A3A % # 01/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2007-WFH3-A2 % # 06/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2008-AR4-1A1B % # ^ 11/25/2038 Citigroup Mortgage Loan Trust, Inc., Series 2010-12-3A1 % ^ 04/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2010-2-5A1 % # ^ 12/25/2035 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-5A4 % # ^ 11/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-5A6 % ^ 11/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-6A4 % # ^ 12/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-76I2 % ^ I/O 06/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-7A4 % # ^ 06/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2011-12-1A1 % # ^ 04/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2011-12-3A1 % ^ 09/25/2047 Citimortgage Alternative Loan Trust, Series 2006-A2-A2 % 05/25/2036 Citimortgage Alternative Loan Trust, Series 2006-A5-2A1 % 10/25/2021 Citimortgage Alternative Loan Trust, Series 2006-A5-3A3 % 10/25/2036 Citimortgage Alternative Loan Trust, Series 2007-A1-1A5 % 01/25/2037 Citimortgage Alternative Loan Trust, Series 2007-A1-1A7 % 01/25/2037 Citimortgage Alternative Loan Trust, Series 2007-A1-1A9 % #I/F I/O 01/25/2037 Citimortgage Alternative Loan Trust, Series 2007-A3-1A1 % # 03/25/2037 Citimortgage Alternative Loan Trust, Series 2007-A3-1A3 % #I/F I/O 03/25/2037 Citimortgage Alternative Loan Trust, Series 2007-A3-1A4 % 03/25/2037 Citimortgage Alternative Loan Trust, Series 2007-A5-1A11 % 05/25/2037 Citimortgage Alternative Loan Trust, Series 2007-A8-A1 % 10/25/2037 Countrywide Alternative Loan Trust, Series 2004-36CB-1A1 % 02/25/2035 Countrywide Alternative Loan Trust, Series 2005-20CB-2A1 % # 07/25/2035 Countrywide Alternative Loan Trust, Series 2005-20CB-2A2 % #I/F I/O 07/25/2035 Countrywide Alternative Loan Trust, Series 2005-20CB-4A1 % 07/25/2020 Countrywide Alternative Loan Trust, Series 2005-26CB-A11 % #I/F 07/25/2035 Countrywide Alternative Loan Trust, Series 2005-28CB-1A2 % # 08/25/2035 Countrywide Alternative Loan Trust, Series 2005-28CB-3A6 % 08/25/2035 Countrywide Alternative Loan Trust, Series 2005-60T1-A7 % #I/F 12/25/2035 Countrywide Alternative Loan Trust, Series 2005-64CB-1A14 % 12/25/2035 Countrywide Alternative Loan Trust, Series 2005-64CB-1A4 % 12/25/2035 Countrywide Alternative Loan Trust, Series 2005-73CB-1A5 % # 01/25/2036 Countrywide Alternative Loan Trust, Series 2005-73CB-1A6 % #I/F I/O 01/25/2036 Countrywide Alternative Loan Trust, Series 2005-77T1-1A1 % 02/25/2036 Countrywide Alternative Loan Trust, Series 2005-79CB-A5 % 01/25/2036 Countrywide Alternative Loan Trust, Series 2005-85CB-2A6 % #I/F 02/25/2036 Countrywide Alternative Loan Trust, Series 2005-86CB-A5 % 02/25/2036 Countrywide Alternative Loan Trust, Series 2005-J10-1A11 % 10/25/2035 Countrywide Alternative Loan Trust, Series 2005-J10-1A13 % # 10/25/2035 Countrywide Alternative Loan Trust, Series 2005-J10-1A15 % 10/25/2035 Countrywide Alternative Loan Trust, Series 2005-J11-1A3 % 11/25/2035 Countrywide Alternative Loan Trust, Series 2005-J11-6A1 % 09/25/2032 Countrywide Alternative Loan Trust, Series 2005-J13-2A5 % # 11/25/2035 Countrywide Alternative Loan Trust, Series 2005-J13-2A6 % #I/F I/O 11/25/2035 Countrywide Alternative Loan Trust, Series 2005-J1-5A3 % 02/25/2035 Countrywide Alternative Loan Trust, Series 2005-J1-7A1 % 01/25/2020 Countrywide Alternative Loan Trust, Series 2005-J2-1A5 % # 04/25/2035 Countrywide Alternative Loan Trust, Series 2005-J2-1A6 % #I/F I/O 04/25/2035 Countrywide Alternative Loan Trust, Series 2006-12CB-A3 % # 05/25/2036 Countrywide Alternative Loan Trust, Series 2006-15CB-A1 % 06/25/2036 Countrywide Alternative Loan Trust, Series 2006-18CB-A12 % # 07/25/2036 Countrywide Alternative Loan Trust, Series 2006-18CB-A13 % #I/F I/O 07/25/2036 Countrywide Alternative Loan Trust, Series 2006-19CB-A12 % # 08/25/2036 Countrywide Alternative Loan Trust, Series 2006-19CB-A13 % #I/F I/O 08/25/2036 Countrywide Alternative Loan Trust, Series 2006-19CB-A15 % 08/25/2036 Countrywide Alternative Loan Trust, Series 2006-24CB-A11 % 06/25/2036 Countrywide Alternative Loan Trust, Series 2006-24CB-A14 % #I/F I/O 06/25/2036 Countrywide Alternative Loan Trust, Series 2006-24CB-A22 % 06/25/2036 Countrywide Alternative Loan Trust, Series 2006-24CB-A5 % # 06/25/2036 Countrywide Alternative Loan Trust, Series 2006-26CB-A17 % 09/25/2036 Countrywide Alternative Loan Trust, Series 2006-26CB-A9 % 09/25/2036 Countrywide Alternative Loan Trust, Series 2006-29T1-1A2 % 10/25/2036 Countrywide Alternative Loan Trust, Series 2006-29T1-2A12 % #I/F 10/25/2036 Countrywide Alternative Loan Trust, Series 2006-29T1-2A23 % #I/F 10/25/2036 Countrywide Alternative Loan Trust, Series 2006-30T1-1A2 % 11/25/2036 Countrywide Alternative Loan Trust, Series 2006-32CB-A1 % # 11/25/2036 Countrywide Alternative Loan Trust, Series 2006-32CB-A2 % #I/F I/O 11/25/2036 Countrywide Alternative Loan Trust, Series 2006-36T2-2A1 % 12/25/2036 Countrywide Alternative Loan Trust, Series 2006-39CB-1A10 % 01/25/2037 Countrywide Alternative Loan Trust, Series 2006-39CB-2A2 % #I/F I/O 01/25/2037 Countrywide Alternative Loan Trust, Series 2006-39CB-2A4 % # 01/25/2037 Countrywide Alternative Loan Trust, Series 2006-40T1-1A11 % 01/25/2037 Countrywide Alternative Loan Trust, Series 2006-40T1-1A4 % #I/F I/O 01/25/2037 Countrywide Alternative Loan Trust, Series 2006-45T1-1A4 % # 02/25/2037 Countrywide Alternative Loan Trust, Series 2006-45T1-1A5 % #I/F I/O 02/25/2037 Countrywide Alternative Loan Trust, Series 2006-6CB-1A4 % 05/25/2036 Countrywide Alternative Loan Trust, Series 2006-J1-1A3 % 02/25/2036 Countrywide Alternative Loan Trust, Series 2006-J4-2A2 % 07/25/2036 Countrywide Alternative Loan Trust, Series 2007-11T1-A24 % #I/F 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-16CB-2A1 % # 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-16CB-2A2 % #I/F 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-17CB-1A10 % #I/F 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-18CB-2A25 % 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-19-1A10 % #I/F 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-19-2A1 % 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-21CB-2A2 % #I/F 09/25/2037 Countrywide Alternative Loan Trust, Series 2007-22-2A16 % 09/25/2037 Countrywide Alternative Loan Trust, Series 2007-23CB-A3 % # 09/25/2037 Countrywide Alternative Loan Trust, Series 2007-23CB-A4 % #I/F I/O 09/25/2037 Countrywide Alternative Loan Trust, Series 2007-4CB-2A1 % 03/25/2037 Countrywide Alternative Loan Trust, Series 2007-5CB-1A18 % #I/F I/O 04/25/2037 Countrywide Alternative Loan Trust, Series 2007-5CB-1A23 % # 04/25/2037 Countrywide Alternative Loan Trust, Series 2007-8CB-A12 % #I/F 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-8CB-A8 % #I/F 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-9T1-1A4 % # 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-9T1-1A5 % #I/F I/O 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-9T1-1A6 % 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-9T1-2A1 % 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-9T1-3A1 % 05/25/2022 Countrywide Alternative Loan Trust, Series 2007-HY5R-2A1A % # 03/25/2047 Countrywide Asset-Backed Certificates, Series 2003-BC6-M1 % # 11/25/2033 Countrywide Asset-Backed Certificates, Series 2005-13-AF3 % # 04/25/2036 Countrywide Asset-Backed Certificates, Series 2006-2-2A2 % # 06/25/2036 Countrywide Home Loans, Series 2002-32-2A6 % 01/25/2018 Countrywide Home Loans, Series 2003-60-4A1 % # 02/25/2034 Countrywide Home Loans, Series 2004-R2-1AF1 % # ^ 11/25/2034 Countrywide Home Loans, Series 2004-R2-1AS % # ^ I/O 11/25/2034 Countrywide Home Loans, Series 2005-20-A8 % 10/25/2035 Countrywide Home Loans, Series 2005-23-A1 % 11/25/2035 Countrywide Home Loans, Series 2005-27-2A1 % 12/25/2035 Countrywide Home Loans, Series 2005-28-A7 % 01/25/2019 Countrywide Home Loans, Series 2005-HYB1-4A1 % # 03/25/2035 Countrywide Home Loans, Series 2005-HYB8-1A1 % # 12/20/2035 Countrywide Home Loans, Series 2005-J3-2A4 % 09/25/2035 Countrywide Home Loans, Series 2005-J4-A5 % 11/25/2035 Countrywide Home Loans, Series 2005-R1-1AF1 % # ^ 03/25/2035 Countrywide Home Loans, Series 2005-R1-1AS % # ^ I/O 03/25/2035 Countrywide Home Loans, Series 2006-J3-A4 % 05/25/2036 Countrywide Home Loans, Series 2007-15-1A16 % 09/25/2037 Countrywide Home Loans, Series 2007-15-1A29 % 09/25/2037 Countrywide Home Loans, Series 2007-18-1A1 % 11/25/2037 Countrywide Home Loans, Series 2007-7-A1 % 06/25/2037 Countrywide Home Loans, Series 2007-7-A2 % 06/25/2037 Countrywide Home Loans, Series 2007-8-1A4 % 01/25/2038 Countrywide Home Loans, Series 2007-9-A11 % 07/25/2037 Countrywide Home Loans, Series 2007-J1-2A1 % 02/25/2037 Countrywide Home Loans, Series 2007-J3-A1 % # 07/25/2037 Countrywide Home Loans, Series 2007-J3-A2 % #I/F I/O 07/25/2037 Credit Suisse First Boston Mortgage Backed Trust, Series 2006-3-A4B % # 11/25/2036 Credit Suisse First Boston Mortgage Backed Trust, Series 2006-4-A6A % # 12/25/2036 Credit Suisse First Boston Mortgage Backed Trust, Series 2007-1-1A1A % # 05/25/2037 Credit Suisse First Boston Mortgage Securities Corporation, Series 2004-AR8-2A1 % # 09/25/2034 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-10-5A4 % 11/25/2035 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-10-5A5 % 11/25/2035 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-12-7A1 % 01/25/2036 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-5-2A11 % 07/25/2035 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-8-3A10 % 09/25/2035 Credit Suisse Mortgage Capital Certificates, Series 2005-1R-2A5 % ^ 12/26/2035 Credit Suisse Mortgage Capital Certificates, Series 2006-1-2A1 % 02/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-2-3A1 % 03/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-2-5A1 % # 03/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-2-5A2 % #I/F I/O 03/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-2-5A3 % 03/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-2-5A4 % 03/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-3-4A3 % 04/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-3-4A4 % 04/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-4-1A8 % # 05/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-4-4A1 % 05/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-4-6A1 % 05/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-6-1A4 % 07/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-6-3A1 % 07/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-7-3A11 % 08/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-7-7A5 % 08/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-9-2A1 % 11/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-9-3A1 % 11/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-9-4A1 % 11/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-9-6A15 % #I/F 11/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2007-1-1A4 % # 02/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2007-1-3A1 % 02/25/2022 Credit Suisse Mortgage Capital Certificates, Series 2007-1-5A14 % 02/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2007-2-2A1 % 03/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2007-5-2A5 % 08/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2007-5-3A19 % 08/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2007-5-3A9 % 08/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2009-1R-4A2 % # ^ 07/20/2035 Credit Suisse Mortgage Capital Certificates, Series 2010-17R-6A1 % # ^ 06/26/2037 Credit Suisse Mortgage Capital Certificates, Series 2010-1R-5A1 % # ^ 01/27/2036 Credit Suisse Mortgage Capital Certificates, Series 2010-2R-4A17 % # ^ 03/26/2037 Credit Suisse Mortgage Capital Certificates, Series 2010-4R-3A17 % # ^ 06/26/2037 Credit Suisse Mortgage Capital Certificates, Series 2010-4R-8A17 % # ^ 06/26/2037 Credit Suisse Mortgage Capital Certificates, Series 2010-6R-2A6A % ^ 07/26/2037 Credit Suisse Mortgage Capital Certificates, Series 2010-7R-4A17 % # ^ 04/26/2037 Credit Suisse Mortgage Capital Certificates, Series 2011-16R-6A1 % # ^ 09/27/2035 Credit-Based Asset Servicing and Securitization LLC, Series 2005-CB6-A4 % # 07/25/2035 Credit-Based Asset Servicing and Securitization LLC, Series 2007-MX1-A3 % # ^ 12/25/2036 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2005-4-A5 % # 09/25/2035 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2005-5-1A6 % #I/F 11/25/2035 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2005-5-2A1 % # 11/25/2035 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2005-5-2A2 % #I/F I/O 11/25/2035 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2006-AB2-A2 % # 06/25/2036 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2006-AB4-A1A % # 10/25/2036 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2006-AB4-A3 % # 10/25/2036 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2006-AB4-A3A1 % # 10/25/2036 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2006-AB4-A6A1 % # 10/25/2036 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2006-AF1-A3 % # 04/25/2036 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2007-1-1A2 % # 08/25/2037 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2007-1-1A3A % # 08/25/2037 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2007-OA5-A1B % # 08/25/2047 Deutsche Mortgage Securities, Inc., Series 2006-PR1-3A1 % # ^I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-4AI1 % # ^I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-4AI2 % # ^I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-5AI1 % # ^I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-5AI3 % # ^I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-5AI4 % # ^I/F 04/15/2036 Ellington Loan Acquisition Trust, Series 2007-1-A2A2 % # ^ 05/27/2037 First Frankin Mortgage Loan Trust, Series 2006-FF3-A2B % # 02/25/2036 First Franklin Mortgage Loan Trust, Series 2006-FF1-2A3 % # 01/25/2036 First Horizon Alternative Mortgage Securities, Series 2005-AA4-1A1 % # 05/25/2035 First Horizon Alternative Mortgage Securities, Series 2005-FA8-2A1 % 11/25/2020 First Horizon Alternative Mortgage Securities, Series 2006-FA1-1A12 % 04/25/2036 First Horizon Alternative Mortgage Securities, Series 2006-FA1-1A6 % # 04/25/2036 First Horizon Alternative Mortgage Securities, Series 2006-FA2-1A5 % 05/25/2036 First Horizon Alternative Mortgage Securities, Series 2006-FA7-A8 % 12/25/2036 First Horizon Alternative Mortgage Securities, Series 2006-FA8-1A5 % 02/25/2037 First Horizon Alternative Mortgage Securities, Series 2006-RE1-A1 % 05/25/2035 First Horizon Alternative Mortgage Securities, Series 2007-FA3-A4 % 06/25/2037 First Horizon Alternative Mortgage Securities, Series 2007-FA4-1A13 % 08/25/2037 First Horizon Alternative Mortgage Securities, Series 2007-FA4-1A5 % 08/25/2037 First Horizon Asset Securities, Inc., Series 2005-6-1A1 % 11/25/2035 First Horizon Asset Securities, Inc., Series 2007-1-A3 % 03/25/2037 First Horizon Asset Securities, Inc., Series 2007-4-1A1 % 08/25/2037 GMAC Mortgage Corporation Loan Trust, Series 2004-J2-A6 % #I/F 06/25/2034 GMAC Mortgage Corporation Loan Trust, Series 2005-J1-A14 % 12/25/2035 GS Mortgage Securities Corporation, Series 2008-2R-1A1 % # ^ 09/25/2036 GSAA Home Equity Trust, Series 2005-12-AF3 % # 09/25/2035 GSAA Home Equity Trust, Series 2005-7-AF2 % # 05/25/2035 GSAA Home Equity Trust, Series 2005-7-AF3 % # 05/25/2035 GSAA Home Equity Trust, Series 2006-10-AF3 % # 06/25/2036 GSAA Home Equity Trust, Series 2006-10-AF4 % # 06/25/2036 GSAA Home Equity Trust, Series 2006-15-AF4 % # 09/25/2036 GSAA Home Equity Trust, Series 2006-18-AF3A % # 11/25/2036 GSAA Home Equity Trust, Series 2006-18-AF6 % # 11/25/2036 GSAA Home Equity Trust, Series 2006-4-4A1 % # 03/25/2036 GSAA Home Equity Trust, Series 2007-10-A1A % 11/25/2037 GSAA Home Equity Trust, Series 2007-10-A2A % 11/25/2037 GSMPS Mortgage Loan Trust, Series 2005-RP2-1AF % # ^ 03/25/2035 GSMPS Mortgage Loan Trust, Series 2005-RP2-1AS % # ^ I/O 03/25/2035 GSMPS Mortgage Loan Trust, Series 2005-RP3-1AF % # ^ 09/25/2035 GSMPS Mortgage Loan Trust, Series 2005-RP3-1AS % # ^ I/O 09/25/2035 GSMPS Mortgage Loan Trust, Series 2006-RP1-1AS % # ^ I/O 01/25/2036 GSMPS Mortgage Loan Trust, Series 2006-RP1-AF1 % # ^ 01/25/2036 GSR Mortgage Loan Trust, Series 2005-1F-1A2 % 02/25/2035 GSR Mortgage Loan Trust, Series 2005-1F-3A3 % 01/25/2035 GSR Mortgage Loan Trust, Series 2005-6F-3A5 % 07/25/2035 GSR Mortgage Loan Trust, Series 2005-6F-3A9 % #I/F I/O 07/25/2035 GSR Mortgage Loan Trust, Series 2005-6F-4A1 % # 07/25/2035 GSR Mortgage Loan Trust, Series 2005-7F-3A1 % # 09/25/2035 GSR Mortgage Loan Trust, Series 2005-8F-4A1 % 11/25/2035 GSR Mortgage Loan Trust, Series 2006-1F-1A2 % 02/25/2036 GSR Mortgage Loan Trust, Series 2006-2F-2A3 % 02/25/2036 GSR Mortgage Loan Trust, Series 2006-2F-3A3 % 02/25/2036 GSR Mortgage Loan Trust, Series 2006-6F-2A3 % 07/25/2036 GSR Mortgage Loan Trust, Series 2006-7F-2A1 % 08/25/2036 GSR Mortgage Loan Trust, Series 2006-7F-3A4 % 08/25/2036 GSR Mortgage Loan Trust, Series 2006-9F-2A1 % 10/25/2036 GSR Mortgage Loan Trust, Series 2006-9F-4A1 % 10/25/2036 GSR Mortgage Loan Trust, Series 2006-9F-8A1 % 08/25/2021 GSR Mortgage Loan Trust, Series 2006-OA1-2A1 % # 08/25/2046 GSR Mortgage Loan Trust, Series 2007-1F-2A2 % 01/25/2037 GSR Mortgage Loan Trust, Series 2007-4F-1A1 % 07/25/2037 GSR Mortgage Loan Trust, Series 2007-4F-3A11 % 07/25/2037 Harborview Mortgage Loan Trust, Series 2005-14-3A1A % # 12/19/2035 Harborview Mortgage Loan Trust, Series 2006-10-2A1A % # 11/19/2036 Home Equity Asset Trust, Series 2003-3-M1 % # 08/25/2033 Home Equity Asset Trust, Series 2004-7-M2 % # 01/25/2035 Homebanc Mortgage Trust, Series 2005-1-M2 % # 03/25/2035 Homebanc Mortgage Trust, Series 2005-3-A1 % # 07/25/2035 Homebanc Mortgage Trust, Series 2006-1-3A1 % # 04/25/2037 HSI Asset Loan Obligation Trust, Series 2006-2-2A1 % 12/25/2021 HSI Asset Loan Obligation Trust, Series 2007-2-3A6 % 09/25/2037 HSI Asset Loan Obligation Trust, Series 2007-AR1-3A1 % # 01/25/2037 IMPAC Trust, Series 2002-9F-A1 % # 12/25/2032 Indymac Mortgage Loan Trust, Series 2006-AR3-1A1 % # 12/25/2036 Indymac Mortgage Loan Trust, Series 2007-A1-A1 % 08/25/2037 Indymac Mortgage Loan Trust, Series 2007-A1-A7 % 08/25/2037 Indymac Mortgage Loan Trust, Series 2007-A3-A1 % 11/25/2037 Indymac Mortgage Loan Trust, Series 2007-AR3-3A1 % # 07/25/2037 Indymac Mortgage Loan Trust, Series 2007-F2-1A2 % 07/25/2037 Indymac Mortgage Loan Trust, Series 2007-F2-2A1 % 07/25/2037 Jefferies & Company, Inc., Series 2010-R1-1A1 % # ^ 03/26/2037 Jefferies & Company, Inc., Series 2010-R6-1A2 % ^ 09/26/2037 JP Morgan Alternative Loan Trust, Series 2005-S1-2A11 % 12/25/2035 JP Morgan Alternative Loan Trust, Series 2005-S1-2A9 % 12/25/2035 JP Morgan Alternative Loan Trust, Series 2006-S1-1A8 % 03/25/2036 JP Morgan Alternative Loan Trust, Series 2006-S2-A4 % # 05/25/2036 JP Morgan Alternative Loan Trust, Series 2006-S4-A3A % # 12/25/2036 JP Morgan Mortgage Acquisition Corporation, Series 2006-CH2-AF3 % # 10/25/2036 JP Morgan Mortgage Acquisition Corporation, Series 2006-WF1-A5 % # 07/25/2036 JP Morgan Mortgage Acquisition Corporation, Series 2007-CH1-AF5 % # 11/25/2036 JP Morgan Mortgage Trust, Series 2005-A6-5A1 % # 08/25/2035 JP Morgan Mortgage Trust, Series 2005-S2-2A13 % 09/25/2035 JP Morgan Mortgage Trust, Series 2006-S2-3A3 % 07/25/2036 JP Morgan Mortgage Trust, Series 2006-S3-1A2 % 08/25/2036 JP Morgan Mortgage Trust, Series 2006-S3-1A21 % # 08/25/2036 JP Morgan Mortgage Trust, Series 2006-S3-1A22 % #I/F I/O 08/25/2036 JP Morgan Mortgage Trust, Series 2006-S3-1A9 % 08/25/2036 JP Morgan Mortgage Trust, Series 2006-S4-A8 % # 01/25/2037 JP Morgan Mortgage Trust, Series 2006-S4-A9 % #I/F I/O 01/25/2037 JP Morgan Mortgage Trust, Series 2007-A2-2A1 % # 04/25/2037 JP Morgan Mortgage Trust, Series 2007-S1-2A6 % 03/25/2037 JP Morgan Mortgage Trust, Series 2007-S3-1A1 % 08/25/2037 JP Morgan Mortgage Trust, Series 2007-S3-1A35 % 08/25/2037 JP Morgan Mortgage Trust, Series 2007-S3-1A9 % 08/25/2037 JP Morgan Mortgage Trust, Series 2007-S3-1A96 % 08/25/2037 JP Morgan Mortgage Trust, Series 2007-S3-1A97 % 08/25/2037 JP Morgan Mortgage Trust, Series 2007-S3-2A2 % 08/25/2022 JP Morgan Resecuritization Trust, Series 2010-1-1A4 % ^ 02/26/2037 JP Morgan Resecuritization Trust, Series 2010-2-3A9 % ^ 07/26/2036 JP Morgan Resecuritization Trust, Series 2010-8-2A3 % # ^ 11/26/2034 JP Morgan Resecuritization Trust, Series 2012-2-3A3 % # ^ 10/26/2036 Lehman Mortgage Trust, Series 2005-2-3A5 % 12/25/2035 Lehman Mortgage Trust, Series 2005-2-5A5 % 12/25/2035 Lehman Mortgage Trust, Series 2005-3-2A1 % 01/25/2036 Lehman Mortgage Trust, Series 2005-3-2A3 % 01/25/2036 Lehman Mortgage Trust, Series 2005-3-2A7 % 01/25/2036 Lehman Mortgage Trust, Series 2006-1-1A1 % # 02/25/2036 Lehman Mortgage Trust, Series 2006-1-1A2 % #I/F I/O 02/25/2036 Lehman Mortgage Trust, Series 2006-1-3A1 % # 02/25/2036 Lehman Mortgage Trust, Series 2006-1-3A2 % #I/F I/O 02/25/2036 Lehman Mortgage Trust, Series 2006-1-3A4 % 02/25/2036 Lehman Mortgage Trust, Series 2006-4-1A3 % #I/F I/O 08/25/2036 Lehman Mortgage Trust, Series 2006-4-1A4 % 08/25/2036 Lehman Mortgage Trust, Series 2006-5-2A1 % # 09/25/2036 Lehman Mortgage Trust, Series 2006-5-2A2 % #I/F I/O 09/25/2036 Lehman Mortgage Trust, Series 2006-6-3A9 % 10/25/2036 Lehman Mortgage Trust, Series 2006-6-4A5 % 12/25/2036 Lehman Mortgage Trust, Series 2006-7-2A2 % # 11/25/2036 Lehman Mortgage Trust, Series 2006-7-2A5 % #I/F I/O 11/25/2036 Lehman Mortgage Trust, Series 2006-9-1A19 % #I/F 01/25/2037 Lehman Mortgage Trust, Series 2006-9-1A5 % # 01/25/2037 Lehman Mortgage Trust, Series 2006-9-1A6 % #I/F I/O 01/25/2037 Lehman Mortgage Trust, Series 2006-9-2A1 % # 01/25/2037 Lehman Mortgage Trust, Series 2006-9-2A2 % #I/F I/O 01/25/2037 Lehman Mortgage Trust, Series 2007-10-2A1 % 01/25/2038 Lehman Mortgage Trust, Series 2007-2-1A1 % 02/25/2037 Lehman Mortgage Trust, Series 2007-4-2A11 % # 05/25/2037 Lehman Mortgage Trust, Series 2007-4-2A8 % #I/F I/O 05/25/2037 Lehman Mortgage Trust, Series 2007-4-2A9 % # 05/25/2037 Lehman Mortgage Trust, Series 2007-5-11A1 % # 06/25/2037 Lehman Mortgage Trust, Series 2007-5-3A4 % 12/25/2035 Lehman Mortgage Trust, Series 2007-5-4A3 % #I/F 08/25/2036 Lehman Mortgage Trust, Series 2007-5-7A3 % 10/25/2036 Lehman Mortgage Trust, Series 2007-6-1A8 % 07/25/2037 Lehman Mortgage Trust, Series 2008-2-1A6 % 03/25/2038 Lehman XS Trust, Series 2005-10-2A3B % # 01/25/2036 Lehman XS Trust, Series 2005-4-2A3A % # 10/25/2035 Lehman XS Trust, Series 2006-11-2A1 % # 06/25/2046 Lehman XS Trust, Series 2006-5-2A4A % # 04/25/2036 Long Beach Mortgage Loan Trust, Series 2006-WL1-2A3 % # 01/25/2046 MASTR Adjustable Rate Mortgages Trust, Series 2005-2-2A1 % # 03/25/2035 MASTR Adjustable Rate Mortgages Trust, Series 2005-6-5A1 % # 07/25/2035 MASTR Adjustable Rate Mortgages Trust, Series 2007-2-A2 % # 03/25/2047 MASTR Alternative Loans Trust, Series 2005-2-3A1 % 03/25/2035 MASTR Alternative Loans Trust, Series 2005-5-2A3 % 07/25/2025 MASTR Alternative Loans Trust, Series 2005-6-1A5 % 12/25/2035 MASTR Alternative Loans Trust, Series 2006-3-1A2 % 07/25/2036 MASTR Alternative Loans Trust, Series 2007-1-1A5 % 10/25/2036 MASTR Alternative Loans Trust, Series 2007-1-2A7 % 10/25/2036 MASTR Asset Backed Securities Trust, Series 2003-OPT1-M3 % # 12/25/2032 MASTR Asset Backed Securities Trust, Series 2006-AM2-A3 % # 06/25/2036 MASTR Asset Backed Securities Trust, Series 2006-NC1-A3 % # 01/25/2036 MASTR Asset Securitization Trust, Series 2003-1-30B2 % 02/25/2033 MASTR Asset Securitization Trust, Series 2007-1-1A1 % 11/25/2037 MASTR Asset Securitization Trust, Series 2007-1-1A3 % 11/25/2037 MASTR Seasoned Securitization Trust, Series 2005-2-1A4 % 10/25/2032 MASTR Seasoned Securitization Trust, Series 2005-2-2A1 % # 10/25/2032 Merrill Lynch Mortgage Investors Trust, Series 2006-3-1A % # 10/25/2036 Merrill Lynch Mortgage Investors Trust, Series 2006-F1-1A2 % 04/25/2036 Morgan Stanley Capital, Inc., Series 2003-NC6-M2 % # 06/25/2033 Morgan Stanley Mortgage Loan Trust, Series 2005-10-1A1 % # 12/25/2035 Morgan Stanley Mortgage Loan Trust, Series 2005-10-2A1 % # 12/25/2035 Morgan Stanley Mortgage Loan Trust, Series 2005-6AR-1A1 % # 11/25/2035 Morgan Stanley Mortgage Loan Trust, Series 2006-11-1A6 % # 08/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2006-11-2A1 % 08/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2006-17XS-A3A % # 10/25/2046 Morgan Stanley Mortgage Loan Trust, Series 2006-17XS-A6 % # 10/25/2046 Morgan Stanley Mortgage Loan Trust, Series 2006-2-2A3 % 02/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2006-7-3A % # 06/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2006-7-4A4 % 06/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2006-7-4A7 % 06/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2007-13-6A1 % 10/25/2037 Morgan Stanley Mortgage Loan Trust, Series 2007-14AR-2A3 % # 10/25/2037 Morgan Stanley Mortgage Loan Trust, Series 2007-1XS-2A3 % # 09/25/2046 Morgan Stanley Mortgage Loan Trust, Series 2007-1XS-2A4A % # 09/25/2046 Morgan Stanley Mortgage Loan Trust, Series 2007-3XS-1A2A % # 01/25/2047 Morgan Stanley Mortgage Loan Trust, Series 2007-3XS-2A3S % # 01/25/2047 Morgan Stanley Mortgage Loan Trust, Series 2007-3XS-2A4S % # 01/25/2047 Morgan Stanley Re-Remic Trust, Series 2010-R9-1A % # ^ 08/26/2036 Morgan Stanley Re-Remic Trust, Series 2010-R9-1B % # ^ 08/26/2036 Morgan Stanley Re-Remic Trust, Series 2010-R9-3C % # ^ 11/26/2036 Morgan Stanley Re-Remic Trust, Series 2011-R1-1A % # ^ 02/26/2037 MSDWCC Heloc Trust, Series 2007-1-A % # 12/25/2031 New York Mortgage Trust, Series 2005-2-A % # 08/25/2035 Newcastle Mortgage Securities Trust, Series 2006-1-A3 % # 03/25/2036 Nomura Asset Acceptance Corporation, Series 2005-AP1-2A5 % # 02/25/2035 Nomura Asset Acceptance Corporation, Series 2006-AF1-1A2 % # 05/25/2036 Nomura Asset Acceptance Corporation, Series 2006-AF1-1A3 % # 05/25/2036 Nomura Asset Acceptance Corporation, Series 2006-AP1-A2 % # 01/25/2036 Nomura Asset Acceptance Corporation, Series 2006-AP1-A3 % # 01/25/2036 Nomura Asset Acceptance Corporation, Series 2006-WF1-A2 % # 06/25/2036 Nomura Home Equity Loan, Inc., Series 2006-AF1-A2 % # 10/25/2036 Nomura Home Equity Loan, Inc., Series 2007-1-1A1 % # 02/25/2037 Nomura Home Equity Loan, Inc., Series 2007-1-1A3 % # 02/25/2037 Option One Mortgage Loan Trust, Series 2002-2-A % # 06/25/2032 Option One Mortgage Loan Trust, Series 2004-3-M3 % # 11/25/2034 PHH Alternative Mortgage Trust, Series 2007-2-3A1 % 05/25/2037 PHH Alternative Mortgage Trust, Series 2007-3-A2 % # 07/25/2037 Popular ABS Mortgage Pass-Thru Trust, Series 2005-5-AF6 % # 11/25/2035 Prime Mortgage Trust, Series 2006-1-2A5 % 06/25/2036 Prime Mortgage Trust, Series 2006-DR1-2A1 % ^ 05/25/2035 RAAC Series, Series 2007-SP2-A1 % # 06/25/2047 RBSGC Structured Trust, Series 2008-B-A1 % ^ 06/25/2037 Renaissance Home Equity Loan Trust, Series 2006-1-AF6 % # 05/25/2036 Renaissance Home Equity Loan Trust, Series 2006-4-AF4 % # 01/25/2037 Renaissance Home Equity Loan Trust, Series 2006-4-AF5 % # 01/25/2037 Renaissance Home Equity Loan Trust, Series 2007-2-AF2 % # 06/25/2037 Renaissance Home Equity Loan Trust, Series 2007-2-AF5 % # 06/25/2037 Residential Accredit Loans, Inc., Series 2004-QS15-A1 % 11/25/2034 Residential Accredit Loans, Inc., Series 2005-QS12-A11 % #I/F 08/25/2035 Residential Accredit Loans, Inc., Series 2005-QS13-1A6 % 09/25/2035 Residential Accredit Loans, Inc., Series 2005-QS13-2A1 % # 09/25/2035 Residential Accredit Loans, Inc., Series 2005-QS13-2A2 % #I/F I/O 09/25/2035 Residential Accredit Loans, Inc., Series 2005-QS14-2A1 % 09/25/2035 Residential Accredit Loans, Inc., Series 2005-QS15-2A % 10/25/2035 Residential Accredit Loans, Inc., Series 2005-QS15-3A % 10/25/2035 Residential Accredit Loans, Inc., Series 2005-QS16-A1 % # 11/25/2035 Residential Accredit Loans, Inc., Series 2005-QS16-A2 % #I/F I/O 11/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A1 % 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A10 % 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A11 % 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A2 % # 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A4 % #I/F I/O 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A6 % 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS1-A5 % 01/25/2035 Residential Accredit Loans, Inc., Series 2005-QS5-A3 % 04/25/2035 Residential Accredit Loans, Inc., Series 2005-QS9-A1 % # 06/25/2035 Residential Accredit Loans, Inc., Series 2005-QS9-A4 % #I/F I/O 06/25/2035 Residential Accredit Loans, Inc., Series 2006-QS10-A4 % 08/25/2036 Residential Accredit Loans, Inc., Series 2006-QS12-1A1 % 09/25/2036 Residential Accredit Loans, Inc., Series 2006-QS12-2A18 % 09/25/2036 Residential Accredit Loans, Inc., Series 2006-QS14-A18 % 11/25/2036 Residential Accredit Loans, Inc., Series 2006-QS15-A1 % 10/25/2036 Residential Accredit Loans, Inc., Series 2006-QS16-A10 % 11/25/2036 Residential Accredit Loans, Inc., Series 2006-QS16-A11 % 11/25/2036 Residential Accredit Loans, Inc., Series 2006-QS16-A7 % 11/25/2036 Residential Accredit Loans, Inc., Series 2006-QS16-A8 % 11/25/2036 Residential Accredit Loans, Inc., Series 2006-QS16-A9 % 11/25/2036 Residential Accredit Loans, Inc., Series 2006-QS17-A4 % 12/25/2036 Residential Accredit Loans, Inc., Series 2006-QS17-A5 % 12/25/2036 Residential Accredit Loans, Inc., Series 2006-QS1-A6 % #I/F 01/25/2036 Residential Accredit Loans, Inc., Series 2006-QS3-1A11 % 03/25/2036 Residential Accredit Loans, Inc., Series 2006-QS4-A8 % #I/F 04/25/2036 Residential Accredit Loans, Inc., Series 2006-QS5-A3 % 05/25/2036 Residential Accredit Loans, Inc., Series 2006-QS8-A1 % 08/25/2036 Residential Accredit Loans, Inc., Series 2006-QS8-A5 % #I/F I/O 08/25/2036 Residential Accredit Loans, Inc., Series 2006-QS9-1A6 % #I/F I/O 07/25/2036 Residential Accredit Loans, Inc., Series 2007-QS11-A1 % 10/25/2037 Residential Accredit Loans, Inc., Series 2007-QS1-1A2 % #I/F I/O 01/25/2037 Residential Accredit Loans, Inc., Series 2007-QS1-1A4 % 01/25/2037 Residential Accredit Loans, Inc., Series 2007-QS1-2A10 % 01/25/2037 Residential Accredit Loans, Inc., Series 2007-QS2-A6 % 01/25/2037 Residential Accredit Loans, Inc., Series 2007-QS3-A1 % 02/25/2037 Residential Accredit Loans, Inc., Series 2007-QS3-A4 % 02/25/2037 Residential Accredit Loans, Inc., Series 2007-QS5-A1 % 03/25/2037 Residential Accredit Loans, Inc., Series 2007-QS5-A5 % # 03/25/2037 Residential Accredit Loans, Inc., Series 2007-QS5-A8 % #I/F I/O 03/25/2037 Residential Accredit Loans, Inc., Series 2007-QS6-A102 % 04/25/2037 Residential Accredit Loans, Inc., Series 2007-QS6-A13 % #I/F 04/25/2037 Residential Accredit Loans, Inc., Series 2007-QS6-A45 % 04/25/2037 Residential Accredit Loans, Inc., Series 2007-QS6-A6 % 04/25/2037 Residential Accredit Loans, Inc., Series 2007-QS6-A77 % #I/F 04/25/2037 Residential Accredit Loans, Inc., Series 2007-QS7-2A1 % 06/25/2037 Residential Accredit Loans, Inc., Series 2007-QS9-A33 % 07/25/2037 Residential Asset Mortgage Products, Inc., Series 2004-RS4-AI6 % # 04/25/2034 Residential Asset Mortgage Products, Inc., Series 2004-RS5-AI6 % # 05/25/2034 Residential Asset Mortgage Products, Inc., Series 2004-RS7-AI6 % # 07/25/2034 Residential Asset Mortgage Products, Inc., Series 2004-RS8-AI4 % # 06/25/2032 Residential Asset Mortgage Products, Inc., Series 2004-RS9-AI4 % # 10/25/2032 Residential Asset Mortgage Products, Inc., Series 2004-RS9-AI6 % # 07/25/2034 Residential Asset Mortgage Products, Inc., Series 2004-RZ2-AI4 % # 02/25/2033 Residential Asset Mortgage Products, Inc., Series 2005-RS1-AI5 % # 01/25/2035 Residential Asset Mortgage Products, Inc., Series 2006-RS5-A3 % # 09/25/2036 Residential Asset Securities Corporation, Series 2002-KS1-AI6 % # 06/25/2032 Residential Asset Securities Corporation, Series 2003-KS11-MI1 % # 01/25/2034 Residential Asset Securities Corporation, Series 2005-AHL3-A2 % # 11/25/2035 Residential Asset Securities Corporation, Series 2006-EMX5-A3 % # 07/25/2036 Residential Asset Securities Corporation, Series 2006-KS4-A3 % # 06/25/2036 Residential Asset Securitization Trust, Series 2005-A11-2A4 % 10/25/2035 Residential Asset Securitization Trust, Series 2005-A12-A7 % #I/F I/O 11/25/2035 Residential Asset Securitization Trust, Series 2005-A12-A8 % # 11/25/2035 Residential Asset Securitization Trust, Series 2005-A15-5A3 % 02/25/2036 Residential Asset Securitization Trust, Series 2005-A7-A3 % 06/25/2035 Residential Asset Securitization Trust, Series 2005-A8CB-A11 % 07/25/2035 Residential Asset Securitization Trust, Series 2005-A8CB-A2 % #I/F I/O 07/25/2035 Residential Asset Securitization Trust, Series 2006-A10-A5 % 09/25/2036 Residential Asset Securitization Trust, Series 2006-A1-1A3 % 04/25/2036 Residential Asset Securitization Trust, Series 2006-A12-A1 % 11/25/2036 Residential Asset Securitization Trust, Series 2006-A13-A1 % 12/25/2036 Residential Asset Securitization Trust, Series 2006-A1-3A2 % 04/25/2036 Residential Asset Securitization Trust, Series 2006-A14C-2A6 % # 12/25/2036 Residential Asset Securitization Trust, Series 2006-A14C-2A7 % #I/F I/O 12/25/2036 Residential Asset Securitization Trust, Series 2006-A2-A11 % 01/25/2046 Residential Asset Securitization Trust, Series 2006-A4-2A5 % 05/25/2036 Residential Asset Securitization Trust, Series 2006-A8-1A1 % 08/25/2036 Residential Asset Securitization Trust, Series 2006-R1-A1 % #I/F 01/25/2046 Residential Asset Securitization Trust, Series 2007-A2-1A2 % 04/25/2037 Residential Asset Securitization Trust, Series 2007-A3-1A2 % #I/F 04/25/2037 Residential Asset Securitization Trust, Series 2007-A5-1A4 % #I/F I/O 05/25/2037 Residential Asset Securitization Trust, Series 2007-A5-1A6 % # 05/25/2037 Residential Asset Securitization Trust, Series 2007-A5-2A3 % 05/25/2037 Residential Asset Securitization Trust, Series 2007-A5-2A5 % 05/25/2037 Residential Asset Securitization Trust, Series 2007-A6-1A2 % 06/25/2037 Residential Asset Securitization Trust, Series 2007-A7-A1 % 07/25/2037 Residential Asset Securitization Trust, Series 2007-A7-A6 % 07/25/2037 Residential Funding Mortgage Securities Trust, Series 2003-S16-A1 % 09/25/2018 Residential Funding Mortgage Securities Trust, Series 2005-S4-A1 % 05/25/2035 Residential Funding Mortgage Securities Trust, Series 2005-S9-A10 % 12/25/2035 Residential Funding Mortgage Securities Trust, Series 2005-S9-A6 % 12/25/2035 Residential Funding Mortgage Securities Trust, Series 2005-S9-A8 % 12/25/2035 Residential Funding Mortgage Securities Trust, Series 2006-S11-A1 % 11/25/2036 Residential Funding Mortgage Securities Trust, Series 2006-S5-A15 % 06/25/2036 Residential Funding Mortgage Securities Trust, Series 2007-S1-A7 % 01/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S2-A1 % 02/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S2-A4 % 02/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S2-A5 % 02/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S2-A9 % 02/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S3-1A4 % 03/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S4-A1 % 04/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S5-A1 % 05/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S6-2A4 % 06/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S8-1A1 % 09/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-SA1-4A % # 02/25/2037 Saxon Asset Securities Trust, Series 2006-3-A3 % # 10/25/2046 Sequoia Mortgage Trust, Series 2003-4-2A1 % # 07/20/2033 Soundview Home Equity Loan Trust, Series 2007-1-2A1 % # 03/25/2037 STARM Mortgage Loan Trust, Series 2007-2-1A1 % # 04/25/2037 STARM Mortgage Loan Trust, Series 2007-3-1A1 % # 06/25/2037 Structured Adjustable Rate Mortgage Loan Trust, Series 2004-12-8A % # 09/25/2034 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-1-8A1 % # 02/25/2036 Structured Asset Securities Corporation, Series 2003-18XS-A6 % # 06/25/2033 Structured Asset Securities Corporation, Series 2003-24A-1A3 % # 07/25/2033 Structured Asset Securities Corporation, Series 2003-35-1A1 % # 12/25/2033 Structured Asset Securities Corporation, Series 2004-11XS-2A2 % # 06/25/2034 Structured Asset Securities Corporation, Series 2004-15-2A1 % 09/25/2019 Structured Asset Securities Corporation, Series 2004-22-A2 % # 01/25/2035 Structured Asset Securities Corporation, Series 2005-10-1A1 % 06/25/2035 Structured Asset Securities Corporation, Series 2005-10-6A1 % 06/25/2020 Structured Asset Securities Corporation, Series 2005-13-3A1 % 09/25/2035 Structured Asset Securities Corporation, Series 2005-14-1A1 % # 07/25/2035 Structured Asset Securities Corporation, Series 2005-14-1A4 % #I/F 07/25/2035 Structured Asset Securities Corporation, Series 2005-14-4A1 % 07/25/2035 Structured Asset Securities Corporation, Series 2005-15-1A1 % 08/25/2035 Structured Asset Securities Corporation, Series 2005-16-1A2 % 09/25/2035 Structured Asset Securities Corporation, Series 2005-3-1A6 % 03/25/2035 Structured Asset Securities Corporation, Series 2005-6-4A1 % 05/25/2035 Suntrust Alternative Loan Trust, Series 2005-1F-2A3 % 12/25/2035 Suntrust Alternative Loan Trust, Series 2006-1F-1A3 % 04/25/2036 Thornburg Mortgage Securities Trust, Series 2003-6-A2 % # 12/25/2033 Thornburg Mortgage Securities Trust, Series 2004-4-5A % # 12/25/2044 Thornburg Mortgage Securities Trust, Series 2007-1-A1 % # 03/25/2037 Thornburg Mortgage Securities Trust, Series 2007-1-A2A % # 03/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-1-2A % 03/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-4-5A1 % 06/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-5-CB12 % #I/F 07/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-5-CB6 % # 07/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-6-2A7 % 08/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-7-3CB % 08/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-9-CX % I/O 11/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-AR14-1A1 % # 12/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-1-3A1 % 02/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-1-3A2 % 02/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-1-3A7 % 02/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-5-1A8 % 07/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-5-2CB1 % 07/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-5-2CB6 % 07/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-5-3A5 % # 07/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-9-A7 % # 10/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-AR10-1A1 % # 09/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-AR15-1A % # 11/25/2046 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-AR6-2A3 % # 08/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-4-1A1 % 06/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-5-A11 % #I/F 06/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-5-A6 % 06/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-HY3-4A1 % # 03/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-HY5-1A1 % # 05/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-HY6-2A3 % # 06/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA1-A10 % 03/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA1-A5 % 03/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA2-1A1 % 06/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA2-3A1 % # 06/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA2-3A2 % #I/F I/O 06/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA3-1A4 % 07/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA3-2A1 % 07/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA3-2A4 % 07/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA3-4A3 % 07/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA5-1A1 % 11/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA5-2A1 % 11/25/2022 Wells Fargo Mortgage Backed Securities Trust, Series 2004-Y-3A3 % # 11/25/2034 Wells Fargo Mortgage Backed Securities Trust, Series 2005-12-1A5 % 11/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2005-4-A7 % #I/F 04/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2005-8-A1 % 10/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2005-AR16-6A4 % # 10/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2006-12-A3 % 10/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-14-A1 % 10/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-15-A1 % 11/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-16-A2 % 11/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-2-1A4 % #I/F 03/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-2-3A1 % 03/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-3-A6 % 03/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-4-1A8 % 04/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-4-2A2 % 04/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-6-2A1 % # 05/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-6-2A2 % #I/F I/O 05/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-9-2A1 % P/O 08/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-9-2A2 % I/O 08/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-AR12-1A1 % # 09/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-AR13-A2 % # 09/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-AR4-2A1 % # 04/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2007-10-1A18 % 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-10-2A11 % 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-11-A96 % 08/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-14-1A1 % 10/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-2-1A1 % 03/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-2-1A18 % 03/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-2-1A9 % 03/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-2-3A2 % 03/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-3-1A3 % 04/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-4-A11 % 04/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-4-A15 % 04/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-5-1A6 % #I/F 05/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-6-A4 % 05/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A32 % 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A34 % 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A36 % 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A43 % # 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A49 % 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A8 % # 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A9 % #I/F 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-1A13 % # 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-1A14 % #I/F 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-1A16 % 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-1A2 % 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-1A20 % 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-2A2 % 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-9-1A5 % 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-AR9-A1 % # 12/28/2037 Wells Fargo Mortgage Loan Trust, Series 2012-RR1-A1 % # ^ 08/27/2037 Total Non-Agency Residential Collateralized Mortgage Obligations (Cost $9,280,971,047) US Government / Agency Mortgage Backed Obligations - 47.6% Federal Home Loan Mortgage Corporation, Pool C03490 % 08/01/2040 Federal Home Loan Mortgage Corporation, Pool C91388 % 02/01/2032 Federal Home Loan Mortgage Corporation, Pool C91403 % 03/01/2032 Federal Home Loan Mortgage Corporation, Pool C91413 % 12/01/2031 Federal Home Loan Mortgage Corporation, Pool C91417 % 01/01/2032 Federal Home Loan Mortgage Corporation, Pool C91447 % 05/01/2032 Federal Home Loan Mortgage Corporation, Pool C91594 % 01/01/2033 Federal Home Loan Mortgage Corporation, Pool D99724 % 11/01/2032 Federal Home Loan Mortgage Corporation, Pool G01840 % 07/01/2035 Federal Home Loan Mortgage Corporation, Pool G04817 % 09/01/2038 Federal Home Loan Mortgage Corporation, Pool G06172 % 12/01/2038 Federal Home Loan Mortgage Corporation, Pool G06871 % 06/01/2038 Federal Home Loan Mortgage Corporation, Pool G06954 % 05/01/2040 Federal Home Loan Mortgage Corporation, Pool G07011 % 05/01/2040 Federal Home Loan Mortgage Corporation, Pool T60392 % 10/01/2041 Federal Home Loan Mortgage Corporation, Pool T60681 % 05/01/2042 Federal Home Loan Mortgage Corporation, Pool T60782 % 07/01/2042 Federal Home Loan Mortgage Corporation, Pool T60853 % 09/01/2042 Federal Home Loan Mortgage Corporation, Pool T60854 % 09/01/2042 Federal Home Loan Mortgage Corporation, Pool T65110 % 10/01/2042 Federal Home Loan Mortgage Corporation, Pool T69016 % 06/01/2041 Federal Home Loan Mortgage Corporation, Pool U60299 % 11/01/2040 Federal Home Loan Mortgage Corporation, Series 2519-ZD % 11/15/2032 Federal Home Loan Mortgage Corporation, Series 2596-ZL % 04/15/2033 Federal Home Loan Mortgage Corporation, Series 267-30 % 08/15/2042 Federal Home Loan Mortgage Corporation, Series 2684-ZN % 10/15/2033 Federal Home Loan Mortgage Corporation, Series 269-30 % 08/15/2042 Federal Home Loan Mortgage Corporation, Series 272-30 % 08/15/2042 Federal Home Loan Mortgage Corporation, Series 274-30 % 08/15/2042 Federal Home Loan Mortgage Corporation, Series 2750-ZT % 02/15/2034 Federal Home Loan Mortgage Corporation, Series 280-30 % 09/15/2042 Federal Home Loan Mortgage Corporation, Series 2825-PZ % 07/15/2034 Federal Home Loan Mortgage Corporation, Series 284-300 % 10/15/2042 Federal Home Loan Mortgage Corporation, Series 2898-JZ % 12/15/2034 Federal Home Loan Mortgage Corporation, Series 2899-AZ % 12/15/2034 Federal Home Loan Mortgage Corporation, Series 2909-Z % 12/15/2034 Federal Home Loan Mortgage Corporation, Series 2932-Z % 02/15/2035 Federal Home Loan Mortgage Corporation, Series 2990-JL % #I/F I/O 03/15/2035 Federal Home Loan Mortgage Corporation, Series 3002-SN % #I/F I/O 07/15/2035 Federal Home Loan Mortgage Corporation, Series 3030-SL % #I/F I/O 09/15/2035 Federal Home Loan Mortgage Corporation, Series 3045-DI % #I/F I/O 10/15/2035 Federal Home Loan Mortgage Corporation, Series 3116-Z % 02/15/2036 Federal Home Loan Mortgage Corporation, Series 3117-ZN % 02/15/2036 Federal Home Loan Mortgage Corporation, Series 3174-PZ % 01/15/2036 Federal Home Loan Mortgage Corporation, Series 3187-JZ % 07/15/2036 Federal Home Loan Mortgage Corporation, Series 3188-ZK % 07/15/2036 Federal Home Loan Mortgage Corporation, Series 3203-SE % #I/F I/O 08/15/2036 Federal Home Loan Mortgage Corporation, Series 3203-Z % 07/15/2036 Federal Home Loan Mortgage Corporation, Series 3203-ZC % 07/15/2036 Federal Home Loan Mortgage Corporation, Series 3261-SA % #I/F I/O 01/15/2037 Federal Home Loan Mortgage Corporation, Series 3267-BA % 11/15/2036 Federal Home Loan Mortgage Corporation, Series 3275-SC % #I/F I/O 02/15/2037 Federal Home Loan Mortgage Corporation, Series 3315-HZ % 05/15/2037 Federal Home Loan Mortgage Corporation, Series 3326-GS % #I/F I/O 06/15/2037 Federal Home Loan Mortgage Corporation, Series 3351-ZC % 07/15/2037 Federal Home Loan Mortgage Corporation, Series 3355-BI % #I/F I/O 08/15/2037 Federal Home Loan Mortgage Corporation, Series 3369-Z % 09/15/2037 Federal Home Loan Mortgage Corporation, Series 3405-ZG % 01/15/2038 Federal Home Loan Mortgage Corporation, Series 3417-SI % #I/F I/O 02/15/2038 Federal Home Loan Mortgage Corporation, Series 3423-GS % #I/F I/O 03/15/2038 Federal Home Loan Mortgage Corporation, Series 3423-SG % #I/F I/O 03/15/2038 Federal Home Loan Mortgage Corporation, Series 3451-S % #I/F I/O 02/15/2037 Federal Home Loan Mortgage Corporation, Series 3455-SC % #I/F I/O 06/15/2038 Federal Home Loan Mortgage Corporation, Series 3473-SM % #I/F I/O 07/15/2038 Federal Home Loan Mortgage Corporation, Series 3484-SE % #I/F I/O 08/15/2038 Federal Home Loan Mortgage Corporation, Series 3519-SD % #I/F I/O 02/15/2038 Federal Home Loan Mortgage Corporation, Series 3524-LB % # I/O 06/15/2038 Federal Home Loan Mortgage Corporation, Series 3530-GZ % 05/15/2039 Federal Home Loan Mortgage Corporation, Series 3541-EI % #I/F I/O 06/15/2039 Federal Home Loan Mortgage Corporation, Series 3545-SA % #I/F I/O 06/15/2039 Federal Home Loan Mortgage Corporation, Series 3549-SA % #I/F I/O 07/15/2039 Federal Home Loan Mortgage Corporation, Series 3577-LS % #I/F I/O 08/15/2035 Federal Home Loan Mortgage Corporation, Series 3582-SA % #I/F I/O 10/15/2049 Federal Home Loan Mortgage Corporation, Series 3583-GB % 10/15/2039 Federal Home Loan Mortgage Corporation, Series 3606-CS % #I/F I/O 12/15/2039 Federal Home Loan Mortgage Corporation, Series 3616-SG % #I/F I/O 03/15/2032 Federal Home Loan Mortgage Corporation, Series 3626-AZ % 08/15/2036 Federal Home Loan Mortgage Corporation, Series 3631-SE % #I/F I/O 05/15/2039 Federal Home Loan Mortgage Corporation, Series 3641-SB % #I/F I/O 10/15/2034 Federal Home Loan Mortgage Corporation, Series 3641-Z % 02/15/2036 Federal Home Loan Mortgage Corporation, Series 3654-ZB % 11/15/2037 Federal Home Loan Mortgage Corporation, Series 3666-VZ % 08/15/2036 Federal Home Loan Mortgage Corporation, Series 3667-SB % #I/F I/O 05/15/2040 Federal Home Loan Mortgage Corporation, Series 3688-CM % 07/15/2029 Federal Home Loan Mortgage Corporation, Series 3702-SG % #I/F I/O 08/15/2032 Federal Home Loan Mortgage Corporation, Series 3704-EI % I/O 12/15/2036 Federal Home Loan Mortgage Corporation, Series 3712-SG % #I/F 08/15/2040 Federal Home Loan Mortgage Corporation, Series 3724-CM % 06/15/2037 Federal Home Loan Mortgage Corporation, Series 3725-CS % #I/F I/O 05/15/2040 Federal Home Loan Mortgage Corporation, Series 3726-SA % #I/F I/O 09/15/2040 Federal Home Loan Mortgage Corporation, Series 3738-BP % 12/15/2038 Federal Home Loan Mortgage Corporation, Series 3741-SC % #I/F 10/15/2040 Federal Home Loan Mortgage Corporation, Series 3745-SY % #I/F 10/15/2040 Federal Home Loan Mortgage Corporation, Series 3747-KS % #I/F 10/15/2040 Federal Home Loan Mortgage Corporation, Series 3752-BS % #I/F 11/15/2040 Federal Home Loan Mortgage Corporation, Series 3758-SM % #I/F 11/15/2040 Federal Home Loan Mortgage Corporation, Series 3768-ZX % 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3771-AL % 12/15/2030 Federal Home Loan Mortgage Corporation, Series 3779-BY % 12/15/2030 Federal Home Loan Mortgage Corporation, Series 3779-DZ % 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3779-LB % 12/15/2030 Federal Home Loan Mortgage Corporation, Series 3779-SH % #I/F 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3779-YA % 12/15/2030 Federal Home Loan Mortgage Corporation, Series 3783-AC % 01/15/2031 Federal Home Loan Mortgage Corporation, Series 3786-SG % #I/F 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3788-AY % 01/15/2031 Federal Home Loan Mortgage Corporation, Series 3793-SA % #I/F 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3795-VZ % 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3796-SK % #I/F 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3798-SD % #I/F 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3800-VZ % 02/15/2041 Federal Home Loan Mortgage Corporation, Series 3806-CZ % 07/15/2034 Federal Home Loan Mortgage Corporation, Series 3808-DB % 02/15/2031 Federal Home Loan Mortgage Corporation, Series 3812-EY % 02/15/2031 Federal Home Loan Mortgage Corporation, Series 3818-CZ % 03/15/2041 Federal Home Loan Mortgage Corporation, Series 3819-ZU % 07/15/2034 Federal Home Loan Mortgage Corporation, Series 3824-EY % 03/15/2031 Federal Home Loan Mortgage Corporation, Series 3828-SW % #I/F 02/15/2041 Federal Home Loan Mortgage Corporation, Series 3829-VZ % 03/15/2041 Federal Home Loan Mortgage Corporation, Series 3838-TS % #I/F 04/15/2041 Federal Home Loan Mortgage Corporation, Series 3843-PZ % 04/15/2041 Federal Home Loan Mortgage Corporation, Series 3843-SC % #I/F 04/15/2041 Federal Home Loan Mortgage Corporation, Series 3845-LS % #I/F 03/15/2041 Federal Home Loan Mortgage Corporation, Series 3863-ZA % 08/15/2034 Federal Home Loan Mortgage Corporation, Series 3870-PB % 06/15/2041 Federal Home Loan Mortgage Corporation, Series 3871-LZ % 06/15/2041 Federal Home Loan Mortgage Corporation, Series 3872-BA % 06/15/2041 Federal Home Loan Mortgage Corporation, Series 3877-EY % 06/15/2041 Federal Home Loan Mortgage Corporation, Series 3877-GY % 06/15/2041 Federal Home Loan Mortgage Corporation, Series 3877-ZU % 06/15/2041 Federal Home Loan Mortgage Corporation, Series 3888-ZG % 07/15/2041 Federal Home Loan Mortgage Corporation, Series 3888-ZU % 06/15/2041 Federal Home Loan Mortgage Corporation, Series 3900-SB % #I/F I/O 07/15/2041 Federal Home Loan Mortgage Corporation, Series 3901-VZ % 07/15/2041 Federal Home Loan Mortgage Corporation, Series 3910-GZ % 08/15/2041 Federal Home Loan Mortgage Corporation, Series 3910-ZE % 10/15/2034 Federal Home Loan Mortgage Corporation, Series 3919-KL % 09/15/2041 Federal Home Loan Mortgage Corporation, Series 3919-ZJ % 09/15/2041 Federal Home Loan Mortgage Corporation, Series 3924-US % #I/F 09/15/2041 Federal Home Loan Mortgage Corporation, Series 3942-JZ % 10/15/2041 Federal Home Loan Mortgage Corporation, Series 3946-SM % #I/F 10/15/2041 Federal Home Loan Mortgage Corporation, Series 3957-DZ % 11/15/2041 Federal Home Loan Mortgage Corporation, Series 3964-VM % 11/15/2034 Federal Home Loan Mortgage Corporation, Series 3969-AB % 10/15/2033 Federal Home Loan Mortgage Corporation, Series 3982-AZ % 01/15/2042 Federal Home Loan Mortgage Corporation, Series 3990-ZA % 01/15/2042 Federal Home Loan Mortgage Corporation, Series 3999-ZB % 02/15/2042 Federal Home Loan Mortgage Corporation, Series 4016-KZ % 03/15/2042 Federal Home Loan Mortgage Corporation, Series 4050-BC % 05/15/2041 Federal Home Loan Mortgage Corporation, Series 4057-ZA % 06/15/2042 Federal Home Loan Mortgage Corporation, Series 4084-TZ % 07/15/2042 Federal Home Loan Mortgage Corporation, Series 4097-TG % 05/15/2039 Federal Home Loan Mortgage Corporation, Series 4097-ZA % 08/15/2042 Federal Home Loan Mortgage Corporation, Series 4109-GE % 10/15/2041 Federal Home Loan Mortgage Corporation, Series 4109-KD % 05/15/2032 Federal Home Loan Mortgage Corporation, Series 4121-AV % 12/15/2035 Federal Home Loan Mortgage Corporation, Series R003-ZA % 10/15/2035 Federal National Mortgage Association, Series 2002-70-QZ % 11/25/2032 Federal National Mortgage Association, Series 2002-75-ZG % 11/25/2032 Federal National Mortgage Association, Series 2003-117-KS % #I/F I/O 08/25/2033 Federal National Mortgage Association, Series 2003-129-ZT % 01/25/2034 Federal National Mortgage Association, Series 2003-29-ZL % 04/25/2033 Federal National Mortgage Association, Series 2003-64-ZG % 07/25/2033 Federal National Mortgage Association, Series 2003-84-PZ % 09/25/2033 Federal National Mortgage Association, Series 2003-92-PZ % 09/25/2033 Federal National Mortgage Association, Series 2003-W17-1A7 % 08/25/2033 Federal National Mortgage Association, Series 2004-46-PJ % #I/F I/O 03/25/2034 Federal National Mortgage Association, Series 2004-51-XP % #I/F I/O 07/25/2034 Federal National Mortgage Association, Series 2004-W10-A6 % 08/25/2034 Federal National Mortgage Association, Series 2004-W4-A5 % 06/25/2034 Federal National Mortgage Association, Series 2005-107-EG % 01/25/2026 Federal National Mortgage Association, Series 2005-37-ZK % 05/25/2035 Federal National Mortgage Association, Series 2005-87-SE % #I/F I/O 10/25/2035 Federal National Mortgage Association, Series 2005-87-SG % #I/F I/O 10/25/2035 Federal National Mortgage Association, Series 2006-101-SA % #I/F I/O 10/25/2036 Federal National Mortgage Association, Series 2006-123-LI % #I/F I/O 01/25/2037 Federal National Mortgage Association, Series 2006-16-HZ % 03/25/2036 Federal National Mortgage Association, Series 2006-56-SM % #I/F I/O 07/25/2036 Federal National Mortgage Association, Series 2006-60-YI % #I/F I/O 07/25/2036 Federal National Mortgage Association, Series 2006-93-SN % #I/F I/O 10/25/2036 Federal National Mortgage Association, Series 2007-109-VZ % 10/25/2035 Federal National Mortgage Association, Series 2007-116-BI % #I/F I/O 05/25/2037 Federal National Mortgage Association, Series 2007-14-PS % #I/F I/O 03/25/2037 Federal National Mortgage Association, Series 2007-2-SH % #I/F 08/25/2036 Federal National Mortgage Association, Series 2007-30-OI % #I/F I/O 04/25/2037 Federal National Mortgage Association, Series 2007-30-SI % #I/F I/O 04/25/2037 Federal National Mortgage Association, Series 2007-32-SG % #I/F I/O 04/25/2037 Federal National Mortgage Association, Series 2007-57-SX % #I/F I/O 10/25/2036 Federal National Mortgage Association, Series 2007-60-VZ % 07/25/2037 Federal National Mortgage Association, Series 2007-71-GZ % 07/25/2047 Federal National Mortgage Association, Series 2007-75-ID % #I/F I/O 08/25/2037 Federal National Mortgage Association, Series 2007-93-SB % #I/F I/O 01/25/2036 Federal National Mortgage Association, Series 2007-9-SD % #I/F I/O 03/25/2037 Federal National Mortgage Association, Series 2008-27-B % 04/25/2038 Federal National Mortgage Association, Series 2008-29-ZA % 04/25/2038 Federal National Mortgage Association, Series 2008-48-BE % 06/25/2034 Federal National Mortgage Association, Series 2008-48-SD % #I/F I/O 06/25/2037 Federal National Mortgage Association, Series 2008-53-LI % #I/F I/O 07/25/2038 Federal National Mortgage Association, Series 2008-57-SE % #I/F I/O 02/25/2037 Federal National Mortgage Association, Series 2008-5-MS % #I/F I/O 02/25/2038 Federal National Mortgage Association, Series 2008-61-SC % #I/F I/O 07/25/2038 Federal National Mortgage Association, Series 2008-62-SC % #I/F I/O 07/25/2038 Federal National Mortgage Association, Series 2008-65-SA % #I/F I/O 08/25/2038 Federal National Mortgage Association, Series 2008-81-LP % 09/25/2038 Federal National Mortgage Association, Series 2009-106-EZ % 01/25/2040 Federal National Mortgage Association, Series 2009-111-SE % #I/F I/O 01/25/2040 Federal National Mortgage Association, Series 2009-16-MZ % 03/25/2029 Federal National Mortgage Association, Series 2009-42-SI % #I/F I/O 06/25/2039 Federal National Mortgage Association, Series 2009-42-SX % #I/F I/O 06/25/2039 Federal National Mortgage Association, Series 2009-47-SA % #I/F I/O 07/25/2039 Federal National Mortgage Association, Series 2009-48-WS % #I/F I/O 07/25/2039 Federal National Mortgage Association, Series 2009-49-S % #I/F I/O 07/25/2039 Federal National Mortgage Association, Series 2009-51-BZ % 07/25/2039 Federal National Mortgage Association, Series 2009-54-EZ % 07/25/2039 Federal National Mortgage Association, Series 2009-70-SA % #I/F I/O 09/25/2039 Federal National Mortgage Association, Series 2009-80-PM % 10/25/2039 Federal National Mortgage Association, Series 2009-83-Z % 10/25/2039 Federal National Mortgage Association, Series 2009-85-ES % #I/F I/O 01/25/2036 Federal National Mortgage Association, Series 2009-90-IB % #I/F I/O 04/25/2037 Federal National Mortgage Association, Series 2009-94-BC % 11/25/2039 Federal National Mortgage Association, Series 2010-101-SA % #I/F I/O 09/25/2040 Federal National Mortgage Association, Series 2010-101-ZC % 09/25/2040 Federal National Mortgage Association, Series 2010-101-ZH % 07/25/2040 Federal National Mortgage Association, Series 2010-10-SA % #I/F I/O 02/25/2040 Federal National Mortgage Association, Series 2010-10-ZA % 02/25/2040 Federal National Mortgage Association, Series 2010-111-S % #I/F I/O 10/25/2050 Federal National Mortgage Association, Series 2010-116-Z % 10/25/2040 Federal National Mortgage Association, Series 2010-117-SA % #I/F I/O 10/25/2040 Federal National Mortgage Association, Series 2010-120-KD % 10/25/2040 Federal National Mortgage Association, Series 2010-121-SD % #I/F I/O 10/25/2040 Federal National Mortgage Association, Series 2010-126-SU % #I/F 11/25/2040 Federal National Mortgage Association, Series 2010-126-SX % #I/F 11/25/2040 Federal National Mortgage Association, Series 2010-128-HZ % 11/25/2040 Federal National Mortgage Association, Series 2010-132-Z % 11/25/2040 Federal National Mortgage Association, Series 2010-137-VS % #I/F 12/25/2040 Federal National Mortgage Association, Series 2010-142-AV % 11/25/2029 Federal National Mortgage Association, Series 2010-142-AZ % 12/25/2040 Federal National Mortgage Association, Series 2010-150-ZA % 01/25/2041 Federal National Mortgage Association, Series 2010-153-VB % 05/25/2027 Federal National Mortgage Association, Series 2010-155-SA % #I/F 01/25/2041 Federal National Mortgage Association, Series 2010-16-SA % #I/F I/O 03/25/2040 Federal National Mortgage Association, Series 2010-21-DZ % 03/25/2040 Federal National Mortgage Association, Series 2010-21-KS % #I/F I/O 03/25/2040 Federal National Mortgage Association, Series 2010-2-GS % #I/F I/O 12/25/2049 Federal National Mortgage Association, Series 2010-2-MS % #I/F I/O 02/25/2050 Federal National Mortgage Association, Series 2010-31-SA % #I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-31-VZ % 04/25/2040 Federal National Mortgage Association, Series 2010-34-PS % #I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-35-ES % #I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-35-SV % #I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-46-MS % #I/F I/O 05/25/2040 Federal National Mortgage Association, Series 2010-49-ZW % 05/25/2040 Federal National Mortgage Association, Series 2010-4-SK % #I/F I/O 02/25/2040 Federal National Mortgage Association, Series 2010-58-ES % #I/F 06/25/2040 Federal National Mortgage Association, Series 2010-59-MS % #I/F I/O 06/25/2040 Federal National Mortgage Association, Series 2010-59-PS % #I/F I/O 03/25/2039 Federal National Mortgage Association, Series 2010-59-SC % #I/F I/O 01/25/2040 Federal National Mortgage Association, Series 2010-60-VZ % 10/25/2039 Federal National Mortgage Association, Series 2010-61-EL % 06/25/2040 Federal National Mortgage Association, Series 2010-64-EZ % 06/25/2040 Federal National Mortgage Association, Series 2010-76-ZK % 07/25/2040 Federal National Mortgage Association, Series 2010-79-CZ % 07/25/2040 Federal National Mortgage Association, Series 2010-79-VZ % 07/25/2040 Federal National Mortgage Association, Series 2010-84-ZC % 08/25/2040 Federal National Mortgage Association, Series 2010-84-ZD % 08/25/2040 Federal National Mortgage Association, Series 2010-84-ZG % 08/25/2040 Federal National Mortgage Association, Series 2010-90-SA % #I/F I/O 08/25/2040 Federal National Mortgage Association, Series 2010-94-Z % 08/25/2040 Federal National Mortgage Association, Series 2010-99-SG % #I/F 09/25/2040 Federal National Mortgage Association, Series 2010-9-DS % #I/F I/O 02/25/2040 Federal National Mortgage Association, Series 2011-110-LS % #I/F 11/25/2041 Federal National Mortgage Association, Series 2011-111-EZ % 11/25/2041 Federal National Mortgage Association, Series 2011-111-VZ % 11/25/2041 Federal National Mortgage Association, Series 2011-11-SC % #I/F 03/25/2041 Federal National Mortgage Association, Series 2011-123-SC % #I/F 12/25/2041 Federal National Mortgage Association, Series 2011-127-PM % 12/25/2041 Federal National Mortgage Association, Series 2011-131-PB % 12/25/2041 Federal National Mortgage Association, Series 2011-16-AL % 03/25/2031 Federal National Mortgage Association, Series 2011-17-NY % 03/25/2031 Federal National Mortgage Association, Series 2011-17-SA % #I/F I/O 03/25/2041 Federal National Mortgage Association, Series 2011-18-S % #I/F 03/25/2041 Federal National Mortgage Association, Series 2011-25-KY % 04/25/2026 Federal National Mortgage Association, Series 2011-27-BS % #I/F 04/25/2041 Federal National Mortgage Association, Series 2011-29-AL % 04/25/2031 Federal National Mortgage Association, Series 2011-2-GZ % 02/25/2041 Federal National Mortgage Association, Series 2011-2-VD % 07/25/2027 Federal National Mortgage Association, Series 2011-36-VZ % 05/25/2041 Federal National Mortgage Association, Series 2011-37-Z % 05/25/2041 Federal National Mortgage Association, Series 2011-38-BZ % 05/25/2041 Federal National Mortgage Association, Series 2011-39-CB % 05/25/2026 Federal National Mortgage Association, Series 2011-40-LZ % 05/25/2041 Federal National Mortgage Association, Series 2011-42-MZ % 05/25/2041 Federal National Mortgage Association, Series 2011-45-ZA % 05/25/2031 Federal National Mortgage Association, Series 2011-45-ZB % 05/25/2041 Federal National Mortgage Association, Series 2011-48-SC % #I/F 06/25/2041 Federal National Mortgage Association, Series 2011-58-SA % #I/F I/O 07/25/2041 Federal National Mortgage Association, Series 2011-59-MA % 07/25/2041 Federal National Mortgage Association, Series 2011-60-EL % 07/25/2026 Federal National Mortgage Association, Series 2011-63-ZE % 08/25/2038 Federal National Mortgage Association, Series 2011-64-DB % 07/25/2041 Federal National Mortgage Association, Series 2011-72-LZ % 04/25/2037 Federal National Mortgage Association, Series 2011-74-KL % 06/25/2040 Federal National Mortgage Association, Series 2011-77-CZ % 08/25/2041 Federal National Mortgage Association, Series 2011-77-Z % 08/25/2041 Federal National Mortgage Association, Series 2011-87-US % #I/F 09/25/2041 Federal National Mortgage Association, Series 2011-8-AV % 01/25/2030 Federal National Mortgage Association, Series 2011-99-DZ % 10/25/2041 Federal National Mortgage Association, Series 2012-104-Z % 09/25/2042 Federal National Mortgage Association, Series 2012-111-LB % 05/25/2041 Federal National Mortgage Association, Series 2012-111-MJ % 04/25/2042 Federal National Mortgage Association, Series 2012-114-DC % 08/25/2039 Federal National Mortgage Association, Series 2012-122-AD % 02/25/2040 Federal National Mortgage Association, Series 2012-122-DB % 11/25/2042 Federal National Mortgage Association, Series 2012-125-LA % 11/25/2042 Federal National Mortgage Association, Series 2012-133-PB % 04/25/2042 Federal National Mortgage Association, Series 2012-144-PT % # 11/25/2049 Federal National Mortgage Association, Series 2012-14-BZ % 03/25/2042 Federal National Mortgage Association, Series 2012-15-PZ % 03/25/2042 Federal National Mortgage Association, Series 2012-20-ZT % 03/25/2042 Federal National Mortgage Association, Series 2012-30-DZ % 04/25/2042 Federal National Mortgage Association, Series 2012-31-Z % 04/25/2042 Federal National Mortgage Association, Series 2012-63-EB % 08/25/2040 Federal National Mortgage Association, Series 2012-74-Z % 07/25/2042 Federal National Mortgage Association, Series 2012-86-ZC % 08/25/2042 Federal National Mortgage Association, Series 2012-96-VZ % 09/25/2042 Federal National Mortgage Association, Series 2012-98-BG % 08/25/2040 Federal National Mortgage Association, Series 2012-99-QE % 09/25/2042 Federal National Mortgage Association, Series 400-S4 % #I/F I/O 11/25/2039 Federal National Mortgage Association, Series 412-A3 % 08/25/2042 Federal National Mortgage Association Pass-Thru, Pool 555743 % 09/01/2033 Federal National Mortgage Association Pass-Thru, Pool 735141 % 01/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735230 % 02/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735382 % 04/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735402 % 04/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735484 % 05/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735667 % 07/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735893 % 10/01/2035 Federal National Mortgage Association Pass-Thru, Pool 745275 % 02/01/2036 Federal National Mortgage Association Pass-Thru, Pool 745571 % 01/01/2019 Federal National Mortgage Association Pass-Thru, Pool 888695 % 08/01/2037 Federal National Mortgage Association Pass-Thru, Pool 888968 % 08/01/2035 Federal National Mortgage Association Pass-Thru, Pool 889509 % 05/01/2038 Federal National Mortgage Association Pass-Thru, Pool 889662 % 06/01/2038 Federal National Mortgage Association Pass-Thru, Pool 890385 % 12/01/2039 Federal National Mortgage Association Pass-Thru, Pool 929321 % 03/01/2038 Federal National Mortgage Association Pass-Thru, Pool 931104 % 05/01/2039 Federal National Mortgage Association Pass-Thru, Pool 961410 % 01/01/2038 Federal National Mortgage Association Pass-Thru, Pool 975116 % 05/01/2038 Federal National Mortgage Association Pass-Thru, Pool 982036 % 05/01/2038 Federal National Mortgage Association Pass-Thru, Pool 985190 % 08/01/2038 Federal National Mortgage Association Pass-Thru, Pool 986864 % 08/01/2038 Federal National Mortgage Association Pass-Thru, Pool 987316 % 09/01/2038 Federal National Mortgage Association Pass-Thru, Pool 995023 % 08/01/2037 Federal National Mortgage Association Pass-Thru, Pool 995070 % 08/01/2037 Federal National Mortgage Association Pass-Thru, Pool 995112 % 07/01/2036 Federal National Mortgage Association Pass-Thru, Pool 995203 % 07/01/2035 Federal National Mortgage Association Pass-Thru, Pool 995581 % 01/01/2039 Federal National Mortgage Association Pass-Thru, Pool 995849 % 08/01/2036 Federal National Mortgage Association Pass-Thru, Pool AB2123 % 01/01/2031 Federal National Mortgage Association Pass-Thru, Pool AB2370 % 09/01/2035 Federal National Mortgage Association Pass-Thru, Pool AB3713 % 10/01/2031 Federal National Mortgage Association Pass-Thru, Pool AB3850 % 11/01/2041 Federal National Mortgage Association Pass-Thru, Pool AB3923 % 11/01/2041 Federal National Mortgage Association Pass-Thru, Pool AB5084 % 05/01/2032 Federal National Mortgage Association Pass-Thru, Pool AB5156 % 05/01/2032 Federal National Mortgage Association Pass-Thru, Pool AB5212 % 05/01/2032 Federal National Mortgage Association Pass-Thru, Pool AB5243 % 05/01/2042 Federal National Mortgage Association Pass-Thru, Pool AB6750 % 10/01/2032 Federal National Mortgage Association Pass-Thru, Pool AB6751 % 10/01/2032 Federal National Mortgage Association Pass-Thru, Pool AB7077 % 11/01/2042 Federal National Mortgage Association Pass-Thru, Pool AB7344 % 12/01/2032 Federal National Mortgage Association Pass-Thru, Pool AC1032 % 06/01/2040 Federal National Mortgage Association Pass-Thru, Pool AD0189 % 02/01/2039 Federal National Mortgage Association Pass-Thru, Pool AD0500 % 09/01/2036 Federal National Mortgage Association Pass-Thru, Pool AD2177 % 06/01/2030 Federal National Mortgage Association Pass-Thru, Pool AD6438 % 06/01/2040 Federal National Mortgage Association Pass-Thru, Pool AD7018 % 04/01/2040 Federal National Mortgage Association Pass-Thru, Pool AD7859 % 06/01/2040 Federal National Mortgage Association Pass-Thru, Pool AH1140 % 12/01/2040 Federal National Mortgage Association Pass-Thru, Pool AH4437 % 01/01/2041 Federal National Mortgage Association Pass-Thru, Pool AH7309 % 02/01/2031 Federal National Mortgage Association Pass-Thru, Pool AH9323 % 04/01/2026 Federal National Mortgage Association Pass-Thru, Pool AI8889 % 08/01/2041 Federal National Mortgage Association Pass-Thru, Pool AI9831 % 09/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ1265 % 09/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ1399 % 09/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ1467 % 10/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ3392 % 10/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ3854 % 10/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ4118 % 11/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ4131 % 10/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ5172 % 11/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ7677 % 12/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ8334 % 12/01/2041 Federal National Mortgage Association Pass-Thru, Pool AK4039 % 02/01/2042 Federal National Mortgage Association Pass-Thru, Pool AK4763 % 02/01/2042 Federal National Mortgage Association Pass-Thru, Pool AK9438 % 03/01/2042 Federal National Mortgage Association Pass-Thru, Pool AK9439 % 03/01/2042 Federal National Mortgage Association Pass-Thru, Pool AK9446 % 03/01/2042 Federal National Mortgage Association Pass-Thru, Pool AL1485 % 01/01/2040 Federal National Mortgage Association Pass-Thru, Pool AL1548 % 07/01/2039 Federal National Mortgage Association Pass-Thru, Pool AL1554 % 01/01/2040 Federal National Mortgage Association Pass-Thru, Pool AL1690 % 05/01/2041 Federal National Mortgage Association Pass-Thru, Pool AL1691 % 06/01/2041 Federal National Mortgage Association Pass-Thru, Pool AL1744 % 10/01/2040 Federal National Mortgage Association Pass-Thru, Pool AL1745 % 03/01/2040 Federal National Mortgage Association Pass-Thru, Pool AL1793 % 01/01/2041 Federal National Mortgage Association Pass-Thru, Pool AO2980 % 05/01/2042 Federal National Mortgage Association Pass-Thru, Pool AP4787 % 09/01/2042 Federal National Mortgage Association Pass-Thru, Pool AP4789 % 09/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA0264 % 12/01/2029 Federal National Mortgage Association Pass-Thru, Pool MA0315 % 01/01/2025 Federal National Mortgage Association Pass-Thru, Pool MA0353 % 03/01/2030 Federal National Mortgage Association Pass-Thru, Pool MA0406 % 05/01/2030 Federal National Mortgage Association Pass-Thru, Pool MA0445 % 06/01/2040 Federal National Mortgage Association Pass-Thru, Pool MA0459 % 07/01/2020 Federal National Mortgage Association Pass-Thru, Pool MA0468 % 07/01/2040 Federal National Mortgage Association Pass-Thru, Pool MA0502 % 08/01/2020 Federal National Mortgage Association Pass-Thru, Pool MA0517 % 09/01/2020 Federal National Mortgage Association Pass-Thru, Pool MA0534 % 10/01/2030 Federal National Mortgage Association Pass-Thru, Pool MA0536 % 10/01/2020 Federal National Mortgage Association Pass-Thru, Pool MA0580 % 11/01/2020 Federal National Mortgage Association Pass-Thru, Pool MA0587 % 12/01/2030 Federal National Mortgage Association Pass-Thru, Pool MA0616 % 01/01/2031 Federal National Mortgage Association Pass-Thru, Pool MA0871 % 10/01/2041 Federal National Mortgage Association Pass-Thru, Pool MA0896 % 11/01/2041 Federal National Mortgage Association Pass-Thru, Pool MA0919 % 12/01/2031 Federal National Mortgage Association Pass-Thru, Pool MA0949 % 01/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA0976 % 02/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA1010 % 03/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA1039 % 04/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA1059 % 05/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA1068 % 05/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA1084 % 06/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA1093 % 06/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA1094 % 06/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA1107 % 07/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA1117 % 07/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA1136 % 08/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA1138 % 08/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA1179 % 09/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA1200 % 10/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA1201 % 10/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA1209 % 10/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA1237 % 11/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA1242 % 11/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA1275 % 12/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA3894 % 09/01/2031 Government National Mortgage Association, Series 2003-67-SP % #I/F I/O 08/20/2033 Government National Mortgage Association, Series 2003-86-ZK % 10/20/2033 Government National Mortgage Association, Series 2004-49-Z % 06/20/2034 Government National Mortgage Association, Series 2004-80-PH % 07/20/2034 Government National Mortgage Association, Series 2004-83-CS % #I/F I/O 10/20/2034 Government National Mortgage Association, Series 2005-21-Z % 03/20/2035 Government National Mortgage Association, Series 2005-39-ZB % 07/20/2034 Government National Mortgage Association, Series 2006-24-CX % #I/F 05/20/2036 Government National Mortgage Association, Series 2007-26-SJ % #I/F I/O 04/20/2037 Government National Mortgage Association, Series 2008-2-SM % #I/F I/O 01/16/2038 Government National Mortgage Association, Series 2008-42-AI % #I/F I/O 05/16/2038 Government National Mortgage Association, Series 2008-43-SH % #I/F I/O 05/20/2038 Government National Mortgage Association, Series 2008-51-SC % #I/F I/O 06/20/2038 Government National Mortgage Association, Series 2008-51-SE % #I/F I/O 06/16/2038 Government National Mortgage Association, Series 2008-82-SM % #I/F I/O 09/20/2038 Government National Mortgage Association, Series 2008-83-SD % #I/F I/O 11/16/2036 Government National Mortgage Association, Series 2009-106-VZ % 11/20/2039 Government National Mortgage Association, Series 2009-10-NS % #I/F I/O 02/16/2039 Government National Mortgage Association, Series 2009-24-SN % #I/F I/O 09/20/2038 Government National Mortgage Association, Series 2009-32-ZE % 05/16/2039 Government National Mortgage Association, Series 2009-35-DZ % 05/20/2039 Government National Mortgage Association, Series 2009-41-ZQ % 06/16/2039 Government National Mortgage Association, Series 2009-48-Z % 06/16/2039 Government National Mortgage Association, Series 2009-50-KP % 06/20/2039 Government National Mortgage Association, Series 2009-69-TS % #I/F I/O 04/16/2039 Government National Mortgage Association, Series 2009-75-GZ % 09/20/2039 Government National Mortgage Association, Series 2009-87-IG % #I/F I/O 03/20/2037 Government National Mortgage Association, Series 2010-166-SJ % #I/F 12/20/2040 Government National Mortgage Association, Series 2010-1-SA % #I/F I/O 01/16/2040 Government National Mortgage Association, Series 2010-25-ZB % 02/16/2040 Government National Mortgage Association, Series 2010-26-QS % #I/F I/O 02/20/2040 Government National Mortgage Association, Series 2010-42-AY % 11/20/2039 Government National Mortgage Association, Series 2010-42-ES % #I/F I/O 04/20/2040 Government National Mortgage Association, Series 2010-61-AS % #I/F I/O 09/20/2039 Government National Mortgage Association, Series 2010-62-SB % #I/F I/O 05/20/2040 Government National Mortgage Association, Series 2010-62-ZG % 05/16/2040 Government National Mortgage Association, Series 2011-12-PO % P/O 12/20/2040 Government National Mortgage Association, Series 2011-14-SM % #I/F 08/16/2040 Government National Mortgage Association, Series 2011-18-SN % #I/F 12/20/2040 Government National Mortgage Association, Series 2011-18-YS % #I/F 12/20/2040 Government National Mortgage Association, Series 2011-51-UZ % 04/20/2041 Government National Mortgage Association, Series 2011-69-OC % P/O 05/20/2041 Government National Mortgage Association, Series 2011-69-SB % #I/F I/O 05/20/2041 Government National Mortgage Association, Series 2011-71-ZA % 02/20/2041 Government National Mortgage Association, Series 2011-72-AS % #I/F I/O 05/20/2041 Government National Mortgage Association, Series 2011-72-SK % #I/F I/O 05/20/2041 Government National Mortgage Association, Series 2012-105-SE % #I/F I/O 01/20/2041 Total US Government / Agency Mortgage Backed Obligations (Cost $17,071,763,954) Short Term Investments - 18.9% Fannie Mae Discount Notes % 01/14/2013 Fannie Mae Discount Notes % 03/13/2013 Federal Home Loan Bank Discount Notes % 01/30/2013 Federal Home Loan Bank Discount Notes % 02/06/2013 Federal Home Loan Bank Discount Notes % 02/20/2013 Federal Home Loan Bank Discount Notes % 02/22/2013 Federal Home Loan Bank Discount Notes % 02/27/2013 Federal Home Loan Bank Discount Notes % 03/01/2013 Federal Home Loan Bank Discount Notes % 03/06/2013 Federal Home Loan Bank Discount Notes % 03/08/2013 Federal Home Loan Bank Discount Notes % 03/11/2013 Federal Home Loan Bank Discount Notes % 03/13/2013 Federal Home Loan Bank Discount Notes % 03/15/2013 Federal Home Loan Bank Discount Notes % 04/01/2013 Federal Home Loan Bank Discount Notes % 04/09/2013 Federal Home Loan Bank Discount Notes % 06/21/2013 Federal Home Loan Banks % 02/06/2013 Federal Home Loan Banks % 02/27/2013 Federal Home Loan Banks % 03/20/2013 Federal Home Loan Banks % # 05/15/2013 Federal Home Loan Banks % # 05/28/2013 Federal Home Loan Banks % # 06/04/2013 Federal Home Loan Banks % 06/14/2013 Federal Home Loan Banks % 06/14/2013 Federal Home Loan Banks % 06/20/2013 Federal Home Loan Banks % 06/21/2013 Federal Home Loan Banks % 06/27/2013 Federal Home Loan Banks % 06/28/2013 Federal Home Loan Mortgage Corporation % # 03/21/2013 Federal Home Loan Mortgage Corporation % 05/29/2013 Federal Home Loan Mortgage Corporation % 07/15/2013 Federal National Mortgage Association % # 05/17/2013 Fidelity Institutional Government Portfolio % ♦ Freddie Mac Discount Notes % 02/26/2013 Freddie Mac Discount Notes % 03/18/2013 Freddie Mac Discount Notes % 03/20/2013 Freddie Mac Discount Notes % 03/21/2013 Freddie Mac Discount Notes % 04/16/2013 Freddie Mac Discount Notes % 05/14/2013 Freddie Mac Discount Notes % 06/04/2013 United States Treasury Bills % 03/28/2013 United States Treasury Bills % 04/25/2013 United States Treasury Bills % 05/02/2013 Total Short Term Investments (Cost $7,030,456,731) Total Investments - 99.7% (Cost $35,948,873,111) Other Assets in Excess of Liabilities - 0.3% NET ASSETS - 100.0% $ # Variable rate security.Rate disclosed as of December 31, 2012. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional buyers.These securities are determined to be liquid by DoubleLine Capital LP ("the Adviser"), unless otherwise noted, under procedures established by the Fund's Board of Trustees.At December 31, 2012, the value of these securities amounted to $2,960,203,569 or 8.0% of net assets. I/O Interest only security I/F Inverse floating rate security whose interest rate moves in the opposite direction of prevailing interest rates P/O Principal only security ♦ Seven-day yield as of December 31, 2012 The cost basis of investments for federal income tax purposes at December 31, 2012 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. DoubleLine Core Fixed Income Fund Schedule of Investments December 31, 2012 (Unaudited) Principal Amount / Shares Security Description Rate Maturity Value $ Collateralized Loan Obligations - 0.0% N-Star Real Estate Ltd., Series 2004-2A-A1 % # ^ 06/28/2039 Total Collateralized Loan Obligations (Cost $99,485) Foreign Corporate Bonds - 12.2% Abu Dhabi National Energy Company % 12/13/2021 Abu Dhabi National Energy Company % ^ 12/13/2021 AES Andres Dominicana Ltd. % ^ 11/12/2020 AES Andres Dominicana Ltd. % 11/12/2020 AES Gener S.A. % 03/25/2014 AES Panama S.A. % 12/21/2016 Alfa Invest Ltd. % 06/24/2013 Alpek S.A. de C.V. % ^ 11/20/2022 Anadolu Efes Biracilik ve Malt Sanayii A.S. % ^ 11/01/2022 AngloGold Holdings PLC % 04/15/2040 Australia and New Zealand Banking Group Ltd. % ^ 01/12/2021 Axiata SPV1 Labuan Ltd. % 04/28/2020 Banco Bradesco S.A. % ^ 03/01/2022 Banco de Bogota S.A. % ^ 01/15/2017 Banco de Chile % 06/15/2016 Banco de Credito del Peru % 03/16/2016 Banco de Credito del Peru % # 11/06/2069 Banco de Credito del Peru % # ^ 11/06/2069 Banco de Credito e Inversiones % 09/13/2017 Banco de Credito e Inversiones % ^ 09/13/2017 Banco del Estado de Chile % ^ 11/09/2017 Banco do Brasil S.A. % # 10/20/2020 Banco do Brasil S.A. % 10/10/2022 Banco Internacional del Peru % # 04/23/2070 Banco Internacional del Peru % 10/07/2020 Banco Latinoamericano de Comercio Exterior S.A. % ^ 04/04/2017 Banco Mercantil del Norte % 07/19/2015 Banco Mercantil del Norte % # 10/13/2021 Bancolombia S.A. % 01/12/2016 Bank of Moscow % # 11/25/2015 BP Capital Markets PLC % 03/10/2019 BP Capital Markets PLC % 11/06/2022 British Telecommunications PLC % 01/15/2018 BTA Bank % ^ 12/21/2022 Celulosa Arauco y Constitucion S.A. % 07/29/2019 Celulosa Arauco y Constitucion S.A. % 01/21/2021 Celulosa Arauco y Constitucion S.A. % 01/11/2022 Cemex Finance LLC % 12/14/2016 Cemex S.A.B. de C.V. % 01/11/2018 Cencosud S.A. % ^ 01/20/2023 CFR International S.A. % ^ 12/06/2022 CIMB Bank BHD % 07/26/2017 CNPC General Capital Ltd. % 04/19/2017 CNPC General Capital Ltd. % ^ 04/19/2022 Corporacion Financiera de Desarrollo S.A. % ^ 02/08/2022 Corporacion GEO S.A. de C.V. % 06/30/2020 Corporacion GEO S.A. de C.V. % 03/27/2022 Corporacion Lindley S.A. % ^ 11/23/2021 Corporacion Lindley S.A. % 11/23/2021 Corporacion Nacional del Cobre de Chile % 11/03/2021 Corporacion Nacional del Cobre de Chile % ^ 07/17/2022 Corporacion Pesquera Inca S.A.C. % 02/10/2017 Covidien International Finance S.A. % 06/15/2015 Covidien International Finance S.A. % 10/15/2017 DBS Bank Ltd. % # 11/15/2019 DBS Bank Ltd. % # ^ 09/21/2022 Deutsche Telekom International Finance B.V. % # 06/15/2030 Diageo Capital PLC % 05/11/2017 Dolphin Energy Ltd. % ^ 12/15/2021 EGE Haina Finance Company % 04/26/2017 Embraer Overseas Ltd. % 01/24/2017 Embraer Overseas Ltd. % 01/15/2020 Empresas ICA S.A.B. de C.V. % 07/24/2017 Empresas ICA S.A.B. de C.V. % ^ 07/24/2017 Empresas ICA S.A.B. de C.V. % 02/04/2021 France Telecom S.A. % 09/14/2016 Freeport-McMoRan Copper & Gold, Inc. % 03/01/2017 Gaz Capital S.A. % 07/31/2014 Gazprombank OJSC % 06/28/2013 Global Bank Corporation % 10/05/2017 Globo Communicacao e Participacoes S.A. % # 07/20/2015 Globo Communicacao e Participacoes S.A. % # ^ 05/11/2022 GRUMA S.A.B. de C.V. % 12/29/2041 Grupo Aval Ltd. % 02/01/2017 Grupo Aval Ltd. % ^ 02/01/2017 Grupo Aval Ltd. % ^ 09/26/2022 Grupo KUO S.A.B. de C.V. % ^ 12/04/2022 IIRSA Norte Finance Ltd. % 05/30/2024 Industrial Senior Trust % ^ 11/01/2022 Industry & Construction Bank % # 09/29/2015 Inkia Energy Ltd. % ^ 04/04/2021 Inkia Energy Ltd. % 04/04/2021 Instituto Costarricense de Electricidad % ^ 11/10/2021 Instituto Costarricense de Electricidad % 11/10/2021 Intercorp Retail Trust % ^ 11/14/2018 Inversiones CMPC S.A. % 06/18/2013 Inversiones CMPC S.A. % 01/19/2018 Inversiones CMPC S.A. % ^ 01/19/2018 Inversiones CMPC S.A. % 11/05/2019 Inversiones CMPC S.A. % ^ 04/25/2022 Inversiones CMPC S.A. % 04/25/2022 IOI Investment BHD % 06/27/2022 IOI Ventures BHD % 03/16/2015 Itau Unibanco Holding S.A. % 03/19/2022 Ixe Banco S.A. % 10/14/2020 Ixe Banco S.A. % 12/29/2041 JBS LLC % 06/01/2021 Korea Development Bank % 08/10/2015 Korea Development Bank % 09/09/2016 LPG International, Inc. % 12/20/2015 Malayan Banking BHD % # 09/20/2022 Mexichem S.A.B. de C.V. % ^ 09/19/2022 Minerva Luxembourg S.A. % ^ 02/10/2022 Minerva Overseas II Ltd. % 11/15/2019 Nakilat, Inc. % 12/31/2033 NET Servicos de Comunicacao S.A. % 01/27/2020 Oversea-Chinese Banking Corporation % # 11/18/2019 Pacific Rubiales Energy Corporation % ^ 12/12/2021 Pacific Rubiales Energy Corporation % 12/12/2021 Pacific Rubiales Energy Corporation % 12/12/2021 Pemex Project Funding Master Trust % 06/15/2035 Prime Holdings Labuan Ltd. % 09/22/2014 PTT Public Company Ltd. % 10/25/2022 PTTEP Australia International Finance Ltd. % 07/19/2015 Qtel International Finance Ltd. % 10/14/2016 Raizen Energy Finance Ltd. % 02/01/2017 Raizen Fuels Finance Ltd. % 08/15/2014 Ras Laffan Liquefied Natural Gas Company % 09/30/2020 Ras Laffan Liquefied Natural Gas Company % 09/30/2027 Reliance Holdings USA, Inc. % ^ 02/14/2022 Royal KPN N.V. % 10/01/2030 RSHB Capital S.A. % 01/14/2014 Samarco Mineracao S.A. % 11/01/2022 Samarco Mineracao S.A. % ^ 11/01/2022 Scotiabank Peru S.A. % # ^ 12/13/2027 SK Telecom Ltd. % ^ 05/01/2018 Sociedad Quimica y Minera S.A. % 04/21/2020 STATS ChipPAC Ltd. % 03/31/2016 Telefonica Celular del Paraguay S.A. % ^ 12/13/2022 Tengizchevroil Finance Corporation % 11/15/2014 Transocean, Inc. % 03/15/2018 Transportadora de Gas Internacional S.A. % 03/20/2022 Tupras Turkiye Petrol Rafinerileri A.S. % ^ 05/02/2018 TV Azteca S.A.B. de C.V. % 05/25/2018 United Overseas Bank Ltd. % # 09/03/2019 VIP Finance Ltd. % 04/30/2013 VTB Capital S.A. % 05/29/2018 WPE International Cooperatief U.A. % ^ 09/30/2020 WPE International Cooperatief U.A. % 09/30/2020 Total Foreign Corporate Bonds (Cost $328,783,975) Foreign Government Bonds and Notes, Supranationals and Foreign Agencies - 1.6% Colombia Government International Bond % 02/15/2016 Corporacion Andina de Fomento % 01/15/2016 Costa Rica Government International Bond % 03/20/2014 Mexico Government International Bond % 01/15/2017 Penerbangan BHD % 03/15/2016 State of Qatar % ^ 01/20/2022 State of Qatar % 01/20/2022 Wakala Global Sukuk BHD % 07/06/2021 Total Foreign Government Bonds and Notes, Supranationals and Foreign Agencies (Cost $43,870,301) Non-Agency Commercial Mortgage Backed Obligations - 7.3% Banc of America Commercial Mortgage, Inc., Series 2001-3-H % ^ 04/11/2037 Banc of America Commercial Mortgage, Inc., Series 2007-1-A4 % 01/15/2049 Banc of America Commercial Mortgage, Inc., Series 2007-2-AM % # 04/10/2049 Banc of America Commercial Mortgage, Inc., Series 2007-5-AM % # 02/10/2051 Banc of America Large Loan Trust, Series 2007-BMB1-A2 % # ^ 08/15/2029 Banc of America Re-Remic Trust, Series 2012-CLRN-B % # ^ 08/15/2029 Banc of America Re-Remic Trust, Series 2012-CLRN-D % # ^ 08/15/2029 Bear Stearns Commercial Mortgage Securities, Inc., Series 2001-TOP2-C % # 02/15/2035 Bear Stearns Commercial Mortgage Securities, Inc., Series 2005-T18-AJ % # 02/13/2042 Bear Stearns Commercial Mortgage Securities, Inc., Series 2006-PW13-AM % # 09/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2006-TOP24-AM % # 10/12/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2007-PW16-AM % # 06/11/2040 Bear Stearns Commercial Mortgage Securities, Inc., Series 2007-PW17-AM % # 06/11/2050 CD Commercial Mortgage Trust, Series 2006-CD3-AM % 10/15/2048 CD Commercial Mortgage Trust, Series 2007-CD4-ASB % 12/11/2049 CD Commercial Mortgage Trust, Series 2007-CD5-XP % # ^ I/O 11/15/2044 CD Commercial Mortgage Trust, Series 2007-CS4-AMFX % # 12/11/2049 Citigroup Commercial Mortgage Trust, Series 2005-C3-AM % # 05/15/2043 Citigroup Commercial Mortgage Trust, Series 2007-C6-AM % # 12/10/2049 Citigroup Commercial Mortgage Trust, Series 2008-C7-AM % # 12/10/2049 Citigroup Commercial Mortgage Trust, Series 2012-GC8-XA % # ^ I/O 09/10/2045 COBALT Commercial Mortgage Trust, Series 2007-C2-AMFX % # 04/15/2047 Commercial Mortgage Asset Trust, Series 1999-C1-B % # 01/17/2032 Commercial Mortgage Pass-Through Certificates, Series 2002-LC4-XA % # ^ I/O 12/10/2044 Commercial Mortgage Pass-Through Certificates, Series 2006-C7-AM % # 06/10/2046 Commercial Mortgage Pass-Through Certificates, Series 2006-C8-AM % 12/10/2046 Commercial Mortgage Pass-Through Certificates, Series 2010-C1-XPA % # ^ I/O 07/10/2046 Commercial Mortgage Pass-Through Certificates, Series 2011-THL-E % ^ 06/09/2028 Commercial Mortgage Pass-Through Certificates, Series 2012-CR3-XA % # I/O 11/15/2045 Commercial Mortgage Pass-Through Certificates, Series 2012-FL2-GP1 % # ^ 09/17/2029 Credit Suisse First Boston Mortgage Securities Corporation, Series 1998-C2-F % # ^ 11/15/2030 Credit Suisse First Boston Mortgage Securities Corporation, Series 2001-CF2-G % ^ 02/15/2034 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-C6-AJ % # 12/15/2040 Credit Suisse Mortgage Capital Certificates, Series 2006-C3-AM % # 06/15/2038 Credit Suisse Mortgage Capital Certificates, Series 2006-C4-AM % 09/15/2039 Credit Suisse Mortgage Capital Certificates, Series 2006-C5-AM % 12/15/2039 Credit Suisse Mortgage Capital Certificates, Series 2006-TF2A-A2 % # ^ 10/15/2021 Credit Suisse Mortgage Capital Certificates, Series 2007-TFLA-B % # ^ 02/15/2022 Credit Suisse Mortgage Capital Certificates, Series 2009-RR2-IQB % # ^ 04/16/2049 Credit Suisse Mortgage Capital Certificates, Series 2010-RR1-1B % # ^ 04/16/2049 Credit Suisse Mortgage Capital Certificates, Series 2010-RR2-3B % # ^ 12/15/2043 Crest Ltd., Series 2003-2A-A1 % # ^ 12/28/2018 DBRR Trust, Series 2011-C32-A3B % # ^ 06/17/2049 DBRR Trust, Series 2012-EZ1-B % ^ 09/25/2045 DBUBS Mortgage Trust, Series 2011-LC2A-XA % # ^ I/O 07/10/2044 DDR Corporation, Series 2009-DDR1-A % ^ 10/14/2022 Fontainebleau Miami Beach Trust, Series 2012-FBLU-C % ^ 05/05/2027 Fontainebleau Miami Beach Trust, Series 2012-FBLU-E % ^ 05/05/2027 GE Capital Commercial Mortgage Corporation, Series 2005-C2-B % # 05/10/2043 GMAC Commercial Mortgage Securities, Inc., Series 2006-C1-AJ % # 11/10/2045 GMAC Commercial Mortgage Securities, Inc., Series 2006-C1-AM % # 11/10/2045 Greenwich Capital Commercial Funding Corporation, Series 2004-FL2A-D % # ^ 11/05/2019 Greenwich Capital Commercial Funding Corporation, Series 2004-FL2A-F % # ^ 11/05/2019 Greenwich Capital Commercial Funding Corporation, Series 2005-GG5-AM % # 04/10/2037 Greenwich Capital Commercial Funding Corporation, Series 2007-GG11-AM % # 12/10/2049 Greenwich Capital Commercial Funding Corporation, Series 2007-GG9-AMFX % 03/10/2039 GS Mortgage Securities Corporation II, Series 2004-GG2-A6 % # 08/10/2038 GS Mortgage Securities Corporation II, Series 2006-GG6-AM % # 04/10/2038 GS Mortgage Securities Corporation II, Series 2006-GG6-XC % # ^ I/O 04/10/2038 GS Mortgage Securities Corporation II, Series 2007-EOP-A2 % # ^ 03/06/2020 GS Mortgage Securities Corporation II, Series 2007-GG10-A4 % # 08/10/2045 GS Mortgage Securities Corporation II, Series 2011-GC5-XA % # ^ I/O 08/10/2044 GS Mortgage Securities Corporation II, Series 2012-GC6-XA % # ^ I/O 01/10/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2003-LN1-D % # 10/15/2037 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-C3-A4 % 01/15/2042 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-CB16-X2 % # I/O 05/12/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-LDP8-X % # I/O 05/15/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CB18-AMFX % 06/12/2047 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CB20-AM % # 02/12/2051 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CB20-AMFX % # 02/12/2051 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CIBC18-AM % # 06/12/2047 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CIBC19-AM % # 02/12/2049 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-LD12-AM % # 02/15/2051 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2009-IWST-XB % # ^ I/O 12/05/2027 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2009-RR2-GEB % ^ 12/17/2049 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2011-C4-XA % # ^ I/O 07/15/2046 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2011-PLSD-A2 % ^ 11/13/2044 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-C8-XA % # I/O 10/15/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-CBX-XA % # I/O 06/15/2045 LB Commercial Mortgage Trust, Series 2007-C3-AMFL % # ^ 07/15/2044 LB-UBS Commercial Mortgage Trust, Series 2004-C4-A3 % # 06/15/2029 LB-UBS Commercial Mortgage Trust, Series 2005-C3-AM % 07/15/2040 LB-UBS Commercial Mortgage Trust, Series 2006-C6-AM % 09/15/2039 LB-UBS Commercial Mortgage Trust, Series 2006-C7-AJ % 11/15/2038 LB-UBS Commercial Mortgage Trust, Series 2006-C7-XCL % # ^ I/O 11/15/2038 LB-UBS Commercial Mortgage Trust, Series 2006-C7-XW % # ^ I/O 11/15/2038 LB-UBS Commercial Mortgage Trust, Series 2007-C1-AM % 02/15/2040 LB-UBS Commercial Mortgage Trust, Series 2007-C2-XCP % # I/O 02/15/2040 Merrill Lynch Mortgage Trust, Series 2003-KEY1-A4 % # 11/12/2035 Merrill Lynch Mortgage Trust, Series 2005-CIP1-AM % # 07/12/2038 Merrill Lynch Mortgage Trust, Series 2005-CIP1-XP % # I/O 07/12/2038 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2006-4-A2FL % # 12/12/2049 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2007-5-AM % 08/12/2048 Morgan Stanley Bank of America Merrill Lynch Trust, Series 2012-C5-XA % # ^ I/O 08/15/2045 Morgan Stanley Capital, Inc., Series 2005-HQ7-AM % # 11/14/2042 Morgan Stanley Capital, Inc., Series 2006-HQ8-AJ % # 03/12/2044 Morgan Stanley Capital, Inc., Series 2006-HQ9-AM % # 07/12/2044 Morgan Stanley Capital, Inc., Series 2007-HQ12-A2FL % # 04/12/2049 Morgan Stanley Capital, Inc., Series 2007-HQ12-A2FL % # 04/12/2049 Morgan Stanley Capital, Inc., Series 2007-IQ13-AM % 03/15/2044 Morgan Stanley Capital, Inc., Series 2007-IQ16-AM % # 12/12/2049 Morgan Stanley Capital, Inc., Series 2007-IQ16-X2 % # ^ I/O 12/12/2049 Morgan Stanley Capital, Inc., Series 2011-C1-XA % # ^ I/O 09/15/2047 Morgan Stanley Re-Remic Trust, Series 2010-GG10-A4A % # ^ 08/15/2045 Morgan Stanley Re-Remic Trust, Series 2010-HQ4-AJ % ^ 04/15/2040 Nomura Asset Securities Corporation, Series 1998-D6-A4 % # 03/15/2030 RREF LLC, Series 2012-LT1A-A % ^ 02/15/2025 SMA Issuer LLC, Series 2012-LV1-A % ^ 08/20/2025 TIAA Seasoned Commercial Mortgage Trust, Series 2007-C4-AJ % # 08/15/2039 UBS-Barclays Commercial Mortgage Trust, Series 2012-C3-XA % # ^ I/O 08/10/2049 Wachovia Bank Commercial Mortgage Trust, Series 2005-C22-AM % # 12/15/2044 Wachovia Bank Commercial Mortgage Trust, Series 2006-C23-AM % # 01/15/2045 Wachovia Bank Commercial Mortgage Trust, Series 2006-C25-AM % # 05/15/2043 Wachovia Bank Commercial Mortgage Trust, Series 2006-C27-XC % # ^ I/O 07/15/2045 Wachovia Bank Commercial Mortgage Trust, Series 2006-C29-IO % # I/O 11/15/2048 Wachovia Bank Commercial Mortgage Trust, Series 2007-C33-AM % # 02/15/2051 WF-RBS Commercial Mortgage Trust, Series 2011-C2-XA % # ^ I/O 02/15/2044 WF-RBS Commercial Mortgage Trust, Series 2012-C9-XA % # ^ I/O 11/15/2045 Total Non-Agency Commercial Mortgage Backed Obligations (Cost $200,686,367) Non-Agency Residential Collateralized Mortgage Obligations - 13.9% ACE Securities Corporation, Series 2006-NC1-A2C % # 12/25/2035 Adjustable Rate Mortgage Trust, Series 2007-3-1A1 % # ^ 11/25/2037 American General Mortgage Loan Trust, Series 2010-1-A3 % # ^ 03/25/2058 Banc of America Funding Corporation, Series 2005-G-A3 % # 10/20/2035 Banc of America Funding Corporation, Series 2006-2-6A2 % 03/25/2036 Banc of America Funding Corporation, Series 2006-6-1A2 % 08/25/2036 Banc of America Mortgage Securities, Inc., Series 2004-8-4A1 % 09/25/2024 BCAP LLC Trust, Series 2009-RR13-6A5 % # ^ 04/26/2037 Bear Stearns Asset Backed Securities Trust, Series 2007-SD1-1A3A % 10/25/2036 Chase Mortgage Finance Corporation, Series 2007-A2-6A4 % # 07/25/2037 Chase Mortgage Finance Corporation, Series 2007-S3-2A1 % 05/25/2037 Citicorp Mortgage Securities, Inc., Series 2005-1-1A4 % 02/25/2035 Citicorp Residential Mortgage Securities, Inc., Series 2006-2-A5 % # 09/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2006-WF2-A2C % # 05/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2008-AR4-2A1B % # ^ 11/25/2038 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-5A4 % # ^ 11/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-6A4 % # ^ 12/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2011-12-3A1 % ^ 09/25/2047 Citimortgage Alternative Loan Trust, Series 2006-A2-A2 % 05/25/2036 Citimortgage Alternative Loan Trust, Series 2006-A5-3A3 % 10/25/2036 Citimortgage Alternative Loan Trust, Series 2007-A1-1A7 % 01/25/2037 Countrywide Alternative Loan Trust, Series 2005-20CB-1A1 % 07/25/2035 Countrywide Alternative Loan Trust, Series 2005-28CB-3A6 % 08/25/2035 Countrywide Alternative Loan Trust, Series 2005-46CB-A22 % 10/25/2035 Countrywide Alternative Loan Trust, Series 2005-J10-1A13 % # 10/25/2035 Countrywide Alternative Loan Trust, Series 2006-26CB-A9 % 09/25/2036 Countrywide Alternative Loan Trust, Series 2007-12T1-A1 % 06/25/2037 Countrywide Alternative Loan Trust, Series 2007-16CB-2A1 % # 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-16CB-2A2 % #I/F 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-17CB-1A10 % #I/F 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-18CB-2A17 % 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-23CB-A3 % # 09/25/2037 Countrywide Alternative Loan Trust, Series 2007-23CB-A4 % #I/F I/O 09/25/2037 Countrywide Alternative Loan Trust, Series 2007-4CB-2A1 % 03/25/2037 Countrywide Asset-Backed Certificates, Series 2005-13-AF3 % # 04/25/2036 Countrywide Home Loans, Series 2002-32-2A6 % 01/25/2018 Countrywide Home Loans, Series 2005-28-A7 % 01/25/2019 Countrywide Home Loans, Series 2007-10-A5 % 07/25/2037 Countrywide Home Loans, Series 2007-15-1A16 % 09/25/2037 Countrywide Home Loans, Series 2007-3-A17 % 04/25/2037 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-10-5A5 % 11/25/2035 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-8-1A3 % 09/25/2035 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-8-9A4 % 09/25/2035 Credit Suisse Mortgage Capital Certificates, Series 2006-4-6A1 % 05/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-4-7A1 % 05/25/2021 Credit Suisse Mortgage Capital Certificates, Series 2006-7-1A3 % 08/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2007-1-3A1 % 02/25/2022 Credit Suisse Mortgage Capital Certificates, Series 2007-2-2A1 % 03/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2007-2-2A5 % 03/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2010-4R-3A17 % # ^ 06/26/2037 Deutsche Mortgage Securities, Inc., Series 2006-PR1-3A1 % # ^I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-4AI2 % # ^I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-5AI4 % # ^I/F 04/15/2036 First Horizon Alternative Mortgage Securities, Series 2006-FA2-1A5 % 05/25/2036 First Horizon Alternative Mortgage Securities, Series 2006-RE1-A1 % 05/25/2035 GSAA Home Equity Trust, Series 2005-7-AF5 % # 05/25/2035 GSAA Home Equity Trust, Series 2006-4-4A1 % # 03/25/2036 GSAA Home Equity Trust, Series 2007-10-A1A % 11/25/2037 GSAA Home Equity Trust, Series 2007-10-A2A % 11/25/2037 GSR Mortgage Loan Trust, Series 2006-2F-5A1 % 01/25/2021 GSR Mortgage Loan Trust, Series 2006-3F-4A1 % 03/25/2036 GSR Mortgage Loan Trust, Series 2007-1F-2A2 % 01/25/2037 HSI Asset Loan Obligation Trust, Series 2006-2-2A1 % 12/25/2021 HSI Asset Loan Obligation Trust, Series 2007-2-3A6 % 09/25/2037 Indymac Mortgage Loan Trust, Series 2006-AR3-1A1 % # 12/25/2036 JP Morgan Alternative Loan Trust, Series 2006-S2-A4 % # 05/25/2036 JP Morgan Alternative Loan Trust, Series 2006-S3-A4 % # 08/25/2036 JP Morgan Alternative Loan Trust, Series 2006-S3-A6 % # 08/25/2036 JP Morgan Alternative Loan Trust, Series 2006-S4-A6 % # 12/25/2036 JP Morgan Mortgage Trust, Series 2007-S3-1A7 % 08/25/2037 JP Morgan Resecuritization Trust, Series 2011-2-2A3 % # ^ 07/26/2036 Leaf II Receivables Funding LLC, Series 2010-4-C % ^ 01/20/2019 Lehman Mortgage Trust, Series 2005-1-2A4 % 11/25/2035 Lehman Mortgage Trust, Series 2006-3-1A5 % 07/25/2036 Lehman Mortgage Trust, Series 2006-9-1A19 % #I/F 01/25/2037 Lehman Mortgage Trust, Series 2007-10-2A1 % 01/25/2038 Lehman Mortgage Trust, Series 2007-2-1A1 % 02/25/2037 MASTR Alternative Loans Trust, Series 2005-2-3A1 % 03/25/2035 MASTR Alternative Loans Trust, Series 2007-1-2A7 % 10/25/2036 MASTR Asset Securitization Trust, Series 2003-2-30B2 % 04/25/2033 MASTR Asset Securitization Trust, Series 2005-1-2A5 % 05/25/2035 Morgan Stanley Mortgage Loan Trust, Series 2004-1-1A1 % 11/25/2018 Morgan Stanley Mortgage Loan Trust, Series 2005-7-7A4 % 11/25/2035 Morgan Stanley Mortgage Loan Trust, Series 2006-7-3A % # 06/25/2036 Morgan Stanley Re-Remic Trust, Series 2010-R6-5C % # ^ 05/26/2037 Nomura Asset Acceptance Corporation, Series 2006-AP1-A2 % # 01/25/2036 Nomura Home Equity Loan, Inc., Series 2006-AF1-A2 % # 10/25/2036 Nomura Home Equity Loan, Inc., Series 2007-1-1A1 % # 02/25/2037 Option One Mortgage Loan Trust, Series 2004-3-M3 % # 11/25/2034 PHH Alternative Mortgage Trust, Series 2007-2-4A1 % 05/25/2022 Residential Accredit Loans, Inc., Series 2004-QS15-A1 % 11/25/2034 Residential Accredit Loans, Inc., Series 2005-QS14-3A3 % 09/25/2035 Residential Accredit Loans, Inc., Series 2005-QS1-A5 % 01/25/2035 Residential Accredit Loans, Inc., Series 2006-QS10-A4 % 08/25/2036 Residential Accredit Loans, Inc., Series 2006-QS6-1A15 % 06/25/2036 Residential Accredit Loans, Inc., Series 2006-QS6-2A1 % 06/25/2021 Residential Accredit Loans, Inc., Series 2007-QS3-A4 % 02/25/2037 Residential Asset Mortgage Products, Inc., Series 2005-RS1-AI5 % # 01/25/2035 Residential Asset Securitization Trust, Series 2005-A10-A3 % 09/25/2035 Residential Asset Securitization Trust, Series 2005-A11-2A4 % 10/25/2035 Residential Asset Securitization Trust, Series 2005-A7-A3 % 06/25/2035 Residential Asset Securitization Trust, Series 2006-A6-1A1 % 07/25/2036 Residential Asset Securitization Trust, Series 2006-R1-A1 % #I/F 01/25/2046 Residential Funding Mortgage Securities Trust, Series 2006-S10-1A2 % 10/25/2036 Residential Funding Mortgage Securities Trust, Series 2006-S11-A3 % 11/25/2036 Residential Funding Mortgage Securities Trust, Series 2007-S2-A4 % 02/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S3-1A4 % 03/25/2037 Structured Adjustable Rate Mortgage Loan Trust, Series 2005-8XS-A3 % # 04/25/2035 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-4-7A1 % # 05/25/2036 Structured Asset Securities Corporation, Series 2003-35-1A1 % # 12/25/2033 Structured Asset Securities Corporation, Series 2005-10-1A1 % 06/25/2035 Structured Asset Securities Corporation, Series 2005-14-1A1 % # 07/25/2035 Structured Asset Securities Corporation, Series 2005-16-1A3 % 09/25/2035 Structured Asset Securities Corporation, Series 2005-RF1-A % # ^ 03/25/2035 Structured Asset Securities Corporation, Series 2005-RF1-AIO % # ^ I/O 03/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-1-2A % 03/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-1-3A1 % 02/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-8-A6 % # 10/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-AR19-2A % # 01/25/2047 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-3-A6 % 04/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-5-A11 % #I/F 06/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA2-1A1 % 06/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA5-1A1 % 11/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2005-12-1A5 % 11/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2005-17-1A1 % 01/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2005-AR14-A6 % # 08/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2005-AR16-6A4 % # 10/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2006-2-3A1 % 03/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-7-2A1 % 06/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2007-10-1A36 % 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-10-1A5 % 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-10-2A11 % 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-11-A96 % 08/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-14-1A1 % 10/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-4-A16 % 04/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-5-1A1 % 05/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A1 % 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-2A2 % 07/25/2037 Wells Fargo Mortgage Loan Trust, Series 2012-RR1-A1 % # ^ 08/27/2037 Total Non-Agency Residential Collateralized Mortgage Obligations (Cost $370,082,093) US Corporate Bonds - 16.6% ADT Corporation % ^ 07/15/2022 Altria Group, Inc. % 08/09/2022 American Express Credit Corporation % 09/15/2015 Arrow Electronics, Inc. % 11/01/2015 Ashland, Inc. % ^ 08/15/2022 AT&T, Inc. % 09/01/2040 Bank Of Montreal % 09/11/2017 BB&T Corporation % 08/15/2017 BE Aerospace, Inc. % 10/01/2020 Becton Dickinson and Company % 11/12/2020 Becton Dickinson and Company % 11/08/2021 Biogen Idec, Inc. % 03/01/2018 Boeing Company % 03/15/2039 Boeing Company % 02/15/2040 Boston Properties LP % 11/15/2020 Boston Properties LP % 05/15/2021 Boston Properties LP % 02/01/2023 Calpine Corporation % ^ 07/31/2020 CCO Holdings LLC % 09/30/2022 Celgene Corporation % 08/15/2022 Cinemark USA, Inc. % 06/15/2021 Coca-Cola Company % 09/01/2016 ConocoPhillips Company % 02/01/2039 Constellation Brands, Inc. % 05/15/2017 Copano Energy LLC % 04/01/2021 Daimler Finance North America LLC % ^ 03/28/2014 Daimler Finance North America LLC % ^ 09/15/2014 DaVita, Inc. % 08/15/2022 Delphi Corporation % 05/15/2019 Devon Energy Corporation % 01/15/2019 Devon Energy Corporation % 07/15/2021 DineEquity, Inc. % 10/30/2018 DIRECTV Holdings LLC % 03/01/2021 DISH DBS Corporation % 07/15/2017 Dow Chemical Company % 11/15/2022 Duke Energy Corporation % 09/15/2021 Ecolab, Inc. % 12/08/2014 Ecolab, Inc. % 08/09/2015 El Paso LLC % 06/15/2017 Equinix, Inc. % 07/15/2021 Express Scripts Holding Company % ^ 02/12/2015 Felcor Lodging LP % 06/01/2019 Ford Motor Company % 07/16/2031 Frontier Communications Corporation % 04/15/2020 General Electric Capital Corporation % 01/09/2017 General Mills, Inc. % 12/15/2021 Goldman Sachs Group, Inc. % 01/24/2022 Halliburton Company % 09/15/2019 Hertz Corporation % 10/15/2018 Illinois Tool Works, Inc. % 09/15/2021 Iron Mountain, Inc. % 08/15/2024 JP Morgan Chase & Company % 03/25/2020 JP Morgan Chase & Company % 01/24/2022 Kellogg Company % 04/01/2031 Kinder Morgan Energy Partners LP % 01/15/2038 Kraft Foods, Inc. % 02/10/2020 Kroger Company % 04/15/2022 Liberty Mutual Group, Inc. % ^ 05/01/2042 Linn Energy LLC % 05/15/2019 Macy's Retail Holdings, Inc. % 02/15/2023 Marathon Petroleum Corporation % 03/01/2021 Mattel, Inc. % 11/01/2016 MetLife, Inc. % 06/15/2034 MetLife, Inc. % 06/15/2035 MetLife, Inc. % 02/06/2041 MetLife, Inc. % 08/13/2042 Michaels Stores, Inc. % 11/01/2018 Microsoft Corporation % 11/15/2022 MidAmerican Energy Holdings Company % 05/15/2037 MidAmerican Energy Holdings Company % 09/15/2037 Motorola, Inc. % 11/15/2017 MPT Operating Partnership LP % 02/15/2022 National Rural Utilities Cooperative Finance Corporation % 11/01/2018 Novartis Capital Corporation % 04/24/2020 ONEOK Partners LP % 02/01/2041 Oracle Corporation % 10/15/2017 Pantry, Inc. % ^ 08/01/2020 Phillips 66 % ^ 05/01/2042 PNC Funding Corporation % 06/10/2019 PNC Funding Corporation % 08/11/2020 PNC Funding Corporation % 03/08/2022 Reynolds Group LLC % 08/15/2019 Sally Holdings LLC % 06/01/2022 SBA Telecommunications, Inc. % ^ 07/15/2020 Service Corporation International % 04/01/2015 SESI LLC % 05/01/2019 Simon Property Group LP % 02/01/2020 Southern Power Company, Series D % 07/15/2015 Southwest Airlines Company % 10/01/2014 Southwest Airlines Company % 12/15/2016 Southwest Airlines Company % 03/01/2017 Spectrum Brands Escrow Corporation % ^ 11/15/2022 Target Corporation % 07/15/2020 Target Corporation % 01/15/2022 Teck Resources Ltd. % 02/01/2043 Terex Corporation % 05/15/2021 Teva Pharmaceutical Finance Company BV % 12/18/2022 Time Warner Cable, Inc. % 02/01/2020 Time Warner Cable, Inc. % 09/15/2042 Toll Brothers Finance Corporation % 02/15/2022 Tyson Foods, Inc. % 06/15/2022 United Rentals, Inc. % 09/15/2020 United Technologies Corporation % 06/01/2022 Univision Communications, Inc. % ^ 05/15/2019 Valero Energy Corporation % 02/01/2020 Viking Cruises Ltd. % ^ 10/15/2022 Virgin Media Finance PLC % 02/15/2022 Wal-Mart Stores, Inc. % 10/25/2020 Waste Management, Inc. % 11/30/2039 WellPoint, Inc. % 01/15/2016 WellPoint, Inc. % 06/15/2017 Wells Fargo & Company % 04/01/2021 Wells Fargo & Company % 03/08/2022 Wynn Las Vegas LLC % 08/15/2020 Xerox Corporation % 02/15/2015 Total US Corporate Bonds (Cost $450,168,030) US Government / Agency Mortgage Backed Obligations - 25.0% Federal Home Loan Mortgage Corporation, Pool G01840 % 07/01/2035 Federal Home Loan Mortgage Corporation, Pool G04817 % 09/01/2038 Federal Home Loan Mortgage Corporation, Pool G06871 % 06/01/2038 Federal Home Loan Mortgage Corporation, Pool G06954 % 05/01/2040 Federal Home Loan Mortgage Corporation, Pool N70081 % 07/01/2038 Federal Home Loan Mortgage Corporation, Pool T60854 % 09/01/2042 Federal Home Loan Mortgage Corporation, Pool U60299 % 11/01/2040 Federal Home Loan Mortgage Corporation, Series 2692-SC % #I/F 07/15/2033 Federal Home Loan Mortgage Corporation, Series 269-30 % 08/15/2042 Federal Home Loan Mortgage Corporation, Series 2722-PS % #I/F 12/15/2033 Federal Home Loan Mortgage Corporation, Series 272-30 % 08/15/2042 Federal Home Loan Mortgage Corporation, Series 2750-ZT % 02/15/2034 Federal Home Loan Mortgage Corporation, Series 2890-ZA % 11/15/2034 Federal Home Loan Mortgage Corporation, Series 3002-SN % #I/F I/O 07/15/2035 Federal Home Loan Mortgage Corporation, Series 3045-DI % #I/F I/O 10/15/2035 Federal Home Loan Mortgage Corporation, Series 3116-Z % 02/15/2036 Federal Home Loan Mortgage Corporation, Series 3117-ZN % 02/15/2036 Federal Home Loan Mortgage Corporation, Series 3203-ZC % 07/15/2036 Federal Home Loan Mortgage Corporation, Series 3275-SC % #I/F I/O 02/15/2037 Federal Home Loan Mortgage Corporation, Series 3382-SB % #I/F I/O 11/15/2037 Federal Home Loan Mortgage Corporation, Series 3384-S % #I/F I/O 11/15/2037 Federal Home Loan Mortgage Corporation, Series 3417-SX % #I/F I/O 02/15/2038 Federal Home Loan Mortgage Corporation, Series 3423-GS % #I/F I/O 03/15/2038 Federal Home Loan Mortgage Corporation, Series 3423-SG % #I/F I/O 03/15/2038 Federal Home Loan Mortgage Corporation, Series 3524-LB % # I/O 06/15/2038 Federal Home Loan Mortgage Corporation, Series 3562-WS % #I/F I/O 08/15/2039 Federal Home Loan Mortgage Corporation, Series 3582-SA % #I/F I/O 10/15/2049 Federal Home Loan Mortgage Corporation, Series 3606-CS % #I/F I/O 12/15/2039 Federal Home Loan Mortgage Corporation, Series 3616-SG % #I/F I/O 03/15/2032 Federal Home Loan Mortgage Corporation, Series 3626-AZ % 08/15/2036 Federal Home Loan Mortgage Corporation, Series 3641-TB % 03/15/2040 Federal Home Loan Mortgage Corporation, Series 3666-SC % #I/F I/O 05/15/2040 Federal Home Loan Mortgage Corporation, Series 3666-VZ % 08/15/2036 Federal Home Loan Mortgage Corporation, Series 3688-CM % 07/15/2029 Federal Home Loan Mortgage Corporation, Series 3738-BD % 10/15/2030 Federal Home Loan Mortgage Corporation, Series 3745-SY % #I/F 10/15/2040 Federal Home Loan Mortgage Corporation, Series 3779-DZ % 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3779-YA % 12/15/2030 Federal Home Loan Mortgage Corporation, Series 3780-YS % #I/F 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3786-SG % #I/F 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3793-SA % #I/F 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3795-VZ % 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3798-SD % #I/F 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3805-KS % #I/F 02/15/2041 Federal Home Loan Mortgage Corporation, Series 3806-CZ % 07/15/2034 Federal Home Loan Mortgage Corporation, Series 3808-DB % 02/15/2031 Federal Home Loan Mortgage Corporation, Series 3818-CZ % 03/15/2041 Federal Home Loan Mortgage Corporation, Series 3818-JA % 01/15/2040 Federal Home Loan Mortgage Corporation, Series 3819-ZU % 07/15/2034 Federal Home Loan Mortgage Corporation, Series 3824-EY % 03/15/2031 Federal Home Loan Mortgage Corporation, Series 3828-SW % #I/F 02/15/2041 Federal Home Loan Mortgage Corporation, Series 3863-ZA % 08/15/2034 Federal Home Loan Mortgage Corporation, Series 3877-EY % 06/15/2041 Federal Home Loan Mortgage Corporation, Series 3888-ZG % 07/15/2041 Federal Home Loan Mortgage Corporation, Series 3910-GZ % 08/15/2041 Federal Home Loan Mortgage Corporation, Series 3967-ZP % 09/15/2041 Federal Home Loan Mortgage Corporation, Series 3972-AZ % 12/15/2041 Federal Home Loan Mortgage Corporation, Series 4057-ZA % 06/15/2042 Federal Home Loan Mortgage Corporation, Series 4096-DZ % 08/15/2042 Federal Home Loan Mortgage Corporation, Series R003-ZA % 10/15/2035 Federal National Mortgage Association, Series 2003-117-KS % #I/F I/O 08/25/2033 Federal National Mortgage Association, Series 2003-92-PZ % 09/25/2033 Federal National Mortgage Association, Series 2003-W17-1A7 % 08/25/2033 Federal National Mortgage Association, Series 2005-20-QH % 03/25/2035 Federal National Mortgage Association, Series 2006-101-SA % #I/F I/O 10/25/2036 Federal National Mortgage Association, Series 2006-50-PE % 06/25/2036 Federal National Mortgage Association, Series 2006-56-SM % #I/F I/O 07/25/2036 Federal National Mortgage Association, Series 2007-116-BI % #I/F I/O 05/25/2037 Federal National Mortgage Association, Series 2007-30-OI % #I/F I/O 04/25/2037 Federal National Mortgage Association, Series 2008-14-ZA % 03/25/2038 Federal National Mortgage Association, Series 2008-29-ZA % 04/25/2038 Federal National Mortgage Association, Series 2008-62-SC % #I/F I/O 07/25/2038 Federal National Mortgage Association, Series 2009-111-EZ % 01/25/2040 Federal National Mortgage Association, Series 2009-111-SE % #I/F I/O 01/25/2040 Federal National Mortgage Association, Series 2009-16-MZ % 03/25/2029 Federal National Mortgage Association, Series 2009-48-WS % #I/F I/O 07/25/2039 Federal National Mortgage Association, Series 2009-62-PS % #I/F I/O 08/25/2039 Federal National Mortgage Association, Series 2009-77-ZA % 10/25/2039 Federal National Mortgage Association, Series 2009-83-Z % 10/25/2039 Federal National Mortgage Association, Series 2010-101-ZH % 07/25/2040 Federal National Mortgage Association, Series 2010-109-BS % #I/F 10/25/2040 Federal National Mortgage Association, Series 2010-112-ZA % 10/25/2040 Federal National Mortgage Association, Series 2010-121-SD % #I/F I/O 10/25/2040 Federal National Mortgage Association, Series 2010-137-VS % #I/F 12/25/2040 Federal National Mortgage Association, Series 2010-150-ZA % 01/25/2041 Federal National Mortgage Association, Series 2010-31-SA % #I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-34-PS % #I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-35-SP % #I/F I/O 04/25/2050 Federal National Mortgage Association, Series 2010-35-SV % #I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-37-MY % 04/25/2040 Federal National Mortgage Association, Series 2010-59-PS % #I/F I/O 03/25/2039 Federal National Mortgage Association, Series 2010-59-SC % #I/F I/O 01/25/2040 Federal National Mortgage Association, Series 2010-60-VZ % 10/25/2039 Federal National Mortgage Association, Series 2010-64-EZ % 06/25/2040 Federal National Mortgage Association, Series 2010-7-PE % 02/25/2040 Federal National Mortgage Association, Series 2010-90-GS % #I/F I/O 08/25/2040 Federal National Mortgage Association, Series 2010-99-SG % #I/F 09/25/2040 Federal National Mortgage Association, Series 2011-127-PM % 12/25/2041 Federal National Mortgage Association, Series 2011-141-PZ % 01/25/2042 Federal National Mortgage Association, Series 2011-18-S % #I/F 03/25/2041 Federal National Mortgage Association, Series 2011-18-UZ % 03/25/2041 Federal National Mortgage Association, Series 2011-25-KY % 04/25/2026 Federal National Mortgage Association, Series 2011-29-AL % 04/25/2031 Federal National Mortgage Association, Series 2011-59-MA % 07/25/2041 Federal National Mortgage Association, Series 2011-63-ZE % 08/25/2038 Federal National Mortgage Association, Series 2011-72-LZ % 04/25/2037 Federal National Mortgage Association, Series 2011-77-CZ % 08/25/2041 Federal National Mortgage Association, Series 2011-87-US % #I/F 09/25/2041 Federal National Mortgage Association, Series 2011-88-SB % #I/F 09/25/2041 Federal National Mortgage Association, Series 2012-144-PT % # 11/25/2049 Federal National Mortgage Association, Series 400-S4 % #I/F I/O 11/25/2039 Federal National Mortgage Association Pass-Thru, Pool 555743 % 09/01/2033 Federal National Mortgage Association Pass-Thru, Pool 735382 % 04/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735383 % 04/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735402 % 04/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735484 % 05/01/2035 Federal National Mortgage Association Pass-Thru, Pool 889509 % 05/01/2038 Federal National Mortgage Association Pass-Thru, Pool 889662 % 06/01/2038 Federal National Mortgage Association Pass-Thru, Pool 890385 % 12/01/2039 Federal National Mortgage Association Pass-Thru, Pool 931104 % 05/01/2039 Federal National Mortgage Association Pass-Thru, Pool 995023 % 08/01/2037 Federal National Mortgage Association Pass-Thru, Pool 995112 % 07/01/2036 Federal National Mortgage Association Pass-Thru, Pool 995203 % 07/01/2035 Federal National Mortgage Association Pass-Thru, Pool AB2123 % 01/01/2031 Federal National Mortgage Association Pass-Thru, Pool AB2370 % 09/01/2035 Federal National Mortgage Association Pass-Thru, Pool AB5459 % 06/01/2042 Federal National Mortgage Association Pass-Thru, Pool AC1032 % 06/01/2040 Federal National Mortgage Association Pass-Thru, Pool AD0500 % 09/01/2036 Federal National Mortgage Association Pass-Thru, Pool AD2177 % 06/01/2030 Federal National Mortgage Association Pass-Thru, Pool AH7309 % 02/01/2031 Federal National Mortgage Association Pass-Thru, Pool AJ1399 % 09/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ4997 % 10/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ7677 % 12/01/2041 Federal National Mortgage Association Pass-Thru, Pool AK4039 % 02/01/2042 Federal National Mortgage Association Pass-Thru, Pool AL1691 % 06/01/2041 Federal National Mortgage Association Pass-Thru, Pool AL1745 % 03/01/2040 Federal National Mortgage Association Pass-Thru, Pool AO2980 % 05/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA0264 % 12/01/2029 Federal National Mortgage Association Pass-Thru, Pool MA0282 % 12/01/2039 Federal National Mortgage Association Pass-Thru, Pool MA0353 % 03/01/2030 Federal National Mortgage Association Pass-Thru, Pool MA0468 % 07/01/2040 Federal National Mortgage Association Pass-Thru, Pool MA0871 % 10/01/2041 Federal National Mortgage Association Pass-Thru, Pool MA0949 % 01/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA1068 % 05/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA1117 % 07/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA1136 % 08/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA1179 % 09/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA1200 % 10/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA1237 % 11/01/2032 Government National Mortgage Association, Pool 752494 % 09/20/2039 Government National Mortgage Association, Series 2003-67-SP % #I/F I/O 08/20/2033 Government National Mortgage Association, Series 2008-82-SM % #I/F I/O 09/20/2038 Government National Mortgage Association, Series 2009-32-ZE % 05/16/2039 Government National Mortgage Association, Series 2009-35-DZ % 05/20/2039 Government National Mortgage Association, Series 2009-75-GZ % 09/20/2039 Government National Mortgage Association, Series 2009-75-HZ % 09/20/2039 Government National Mortgage Association, Series 2010-25-ZB % 02/16/2040 Government National Mortgage Association, Series 2011-45-GZ % 03/20/2041 Government National Mortgage Association, Series 2011-71-ZA % 02/20/2041 Total US Government / Agency Mortgage Backed Obligations (Cost $677,186,722) US Government Bonds and Notes - 19.4% United States Treasury Bonds % 08/15/2041 United States Treasury Notes % 01/31/2013 United States Treasury Notes % 02/28/2013 United States Treasury Notes % 03/31/2013 United States Treasury Notes % 11/30/2017 United States Treasury Notes % 05/31/2018 United States Treasury Notes % 04/30/2019 United States Treasury Notes % 08/31/2019 United States Treasury Notes % 11/15/2020 United States Treasury Notes % 05/15/2022 Total US Government Bonds and Notes (Cost $549,602,910) Short Term Investments - 1.1% Fidelity Institutional Government Portfolio % ♦ Total Short Term Investments (Cost $31,619,110) Total Investments - 97.1% (Cost $2,652,098,993) Other Assets in Excess of Liabilities - 2.9% NET ASSETS - 100.0% $ # Variable rate security.Rate disclosed as of December 31, 2012. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional buyers.These securities are determined to be liquid by the Adviser, unless otherwise noted, under procedures established by the Fund's Board of Trustees.At December 31, 2012, the value of these securities amounted to $263,621,683 or 9.3% of net assets. I/O Interest only security I/F Inverse floating rate security whose interest rate moves in the opposite direction of prevailing interest rates ♦ Seven-day yield as of December 31, 2012 The cost basis of investments for federal income tax purposes at December 31, 2012 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. DoubleLine Emerging Markets Fixed Income Fund Schedule of Investments December 31, 2012 (Unaudited) Principal Amount / Shares Security Description Rate Maturity Value $ Foreign Corporate Bonds - 86.0% Abu Dhabi - 3.1% Abu Dhabi National Energy Company % 09/15/2014 Abu Dhabi National Energy Company % ^ 12/13/2021 Abu Dhabi National Energy Company % 12/13/2021 Dolphin Energy Ltd. % ^ 06/15/2019 Dolphin Energy Ltd. % 06/15/2019 Dolphin Energy Ltd. % ^ 12/15/2021 Argentina - 0.8% WPE International Cooperatief U.A. % ^ 09/30/2020 WPE International Cooperatief U.A. % 09/30/2020 Brazil - 13.5% Banco Bradesco S.A. % ^ 03/01/2022 Banco do Brasil S.A. % # 10/20/2020 Banco do Brasil S.A. % 10/10/2022 Embraer Overseas Ltd. % 01/24/2017 Embraer Overseas Ltd. % 01/15/2020 Globo Communicacao e Participacoes S.A. % # 07/20/2015 Globo Communicacao e Participacoes S.A. % # ^ 05/11/2022 Globo Communicacao e Participacoes S.A. % # 05/11/2022 Itau Unibanco Holding S.A. % 03/19/2022 JBS LLC % 06/01/2021 LPG International, Inc. % 12/20/2015 Minerva Luxembourg S.A. % ^ 02/10/2022 Minerva Overseas II Ltd. % 02/01/2017 Minerva Overseas II Ltd. % 11/15/2019 NET Servicos de Comunicacao S.A. % 01/27/2020 Petrobras International Finance Company % 01/27/2016 Raizen Energy Finance Ltd. % 02/01/2017 Raizen Fuels Finance Ltd. % 08/15/2014 Samarco Mineracao S.A. % ^ 11/01/2022 Samarco Mineracao S.A. % 11/01/2022 Chile - 11.7% AES Gener S.A. % 03/25/2014 Banco de Chile % 06/15/2016 Banco de Credito e Inversiones % ^ 09/13/2017 Banco de Credito e Inversiones % 09/13/2017 Banco del Estado de Chile % ^ 11/09/2017 Celulosa Arauco y Constitucion S.A. % 07/29/2019 Celulosa Arauco y Constitucion S.A. % 01/21/2021 Celulosa Arauco y Constitucion S.A. % 01/11/2022 Cencosud S.A. % ^ 01/20/2023 CFR International S.A. % ^ 12/06/2022 Corporacion Nacional del Cobre de Chile % 11/03/2021 Corporacion Nacional del Cobre de Chile % ^ 07/17/2022 Inversiones CMPC S.A. % 06/18/2013 Inversiones CMPC S.A. % ^ 01/19/2018 Inversiones CMPC S.A. % 01/19/2018 Inversiones CMPC S.A. % 11/05/2019 Inversiones CMPC S.A. % ^ 04/25/2022 Inversiones CMPC S.A. % 04/25/2022 Sociedad Quimica y Minera S.A. % 04/15/2016 Sociedad Quimica y Minera S.A. % 04/21/2020 China - 0.7% CNPC General Capital Ltd. % 04/19/2017 CNPC General Capital Ltd. % ^ 04/19/2022 CNPC General Capital Ltd. % 04/19/2022 Hongkong Electric Finance Ltd. % 12/14/2020 Colombia - 6.5% Banco de Bogota S.A. % ^ 01/15/2017 Banco de Bogota S.A. % 01/15/2017 Bancolombia S.A. % 01/12/2016 Grupo Aval Ltd. % ^ 02/01/2017 Grupo Aval Ltd. % 02/01/2017 Grupo Aval Ltd. % ^ 09/26/2022 Grupo Aval Ltd. % 09/26/2022 Pacific Rubiales Energy Corporation % ^ 12/12/2021 Pacific Rubiales Energy Corporation % 12/12/2021 Transportadora de Gas Internacional S.A. % 03/20/2022 Costa Rica - 1.6% Instituto Costarricense de Electricidad % ^ 11/10/2021 Instituto Costarricense de Electricidad % 11/10/2021 Dominican Republic - 3.1% AES Andres Dominicana Ltd. % ^ 11/12/2020 AES Andres Dominicana Ltd. % 11/12/2020 EGE Haina Finance Company % 04/26/2017 Guatemala - 0.8% Industrial Senior Trust % ^ 11/01/2022 India - 0.3% Reliance Holdings USA, Inc. % ^ 02/14/2022 Reliance Industries Ltd. % 01/15/2027 Indonesia - 1.0% Freeport-McMoRan Copper & Gold, Inc. % 03/01/2017 Freeport-McMoRan Copper & Gold, Inc. % 03/01/2022 Kazakhstan - 0.0% BTA Bank % ^ 12/21/2022 Tengizchevroil Finance Corporation % 11/15/2014 Malaysia - 3.7% Axiata SPV1 Labuan Ltd. % 04/28/2020 CIMB Bank BHD % 07/26/2017 IOI Investment BHD % 06/27/2022 IOI Ventures BHD % 03/16/2015 Malayan Banking BHD %# 09/20/2022 Prime Holdings Labuan Ltd. % 09/22/2014 Mexico - 10.5% Alpek S.A. de C.V. % ^ 11/20/2022 Banco Mercantil del Norte % 07/19/2015 Banco Mercantil del Norte %# 10/13/2021 Cemex Finance LLC % 12/14/2016 Cemex S.A.B. de C.V. % 01/11/2018 Corporacion GEO S.A. de C.V. % 06/30/2020 Corporacion GEO S.A. de C.V. % 03/27/2022 Empresas ICA S.A.B. de C.V. % ^ 07/24/2017 Empresas ICA S.A.B. de C.V. % 07/24/2017 Empresas ICA S.A.B. de C.V. % 02/04/2021 GRUMA S.A.B. de C.V. % 12/29/2041 Grupo KUO S.A.B. de C.V. % ^ 12/04/2022 Ixe Banco S.A. % 10/14/2020 Ixe Banco S.A. % 12/29/2041 Mexichem S.A.B. de C.V. % ^ 09/19/2022 Pemex Project Funding Master Trust % 12/15/2015 Petroleos Mexicanos % 03/15/2015 Petroleos Mexicanos % 09/28/2015 TV Azteca S.A.B. de C.V. % 05/25/2018 Panama - 0.5% AES Panama S.A. % 12/21/2016 Banco Latinoamericano de Comercio Exterior S.A. % ^ 04/04/2017 Global Bank Corporation % 10/05/2017 Paraguay - 0.1% Telefonica Celular del Paraguay S.A. % ^ 12/13/2022 Peru - 5.7% Banco de Credito del Peru % 03/16/2016 Banco de Credito del Peru %# 11/06/2069 Banco Internacional del Peru %# 04/23/2070 Banco Internacional del Peru % 10/07/2020 Corporacion Financiera de Desarrollo S.A. % ^ 02/08/2022 Corporacion Lindley S.A. % ^ 11/23/2021 Corporacion Lindley S.A. % 11/23/2021 Corporacion Pesquera Inca S.A.C. % 02/10/2017 IIRSA Norte Finance Ltd. % 05/30/2024 Inkia Energy Ltd. % ^ 04/04/2021 Inkia Energy Ltd. % 04/04/2021 Intercorp Retail Trust % ^ 11/14/2018 Scotiabank Peru S.A. % # ^ 12/13/2027 Qatar - 3.2% Nakilat, Inc. % 12/31/2033 Qtel International Finance Ltd. % 10/14/2016 Ras Laffan Liquefied Natural Gas Company % 09/30/2016 Ras Laffan Liquefied Natural Gas Company % 09/30/2020 Ras Laffan Liquefied Natural Gas Company % 09/30/2027 Russia - 8.7% AK Transneft OJSC % 03/05/2014 Alfa Bank %# 02/22/2017 Alfa Invest Ltd. % 06/24/2013 Bank of Moscow %# 11/25/2015 Bank of Moscow %# 05/10/2017 Gaz Capital S.A. % 07/31/2014 Gazprombank OJSC % 06/28/2013 Industry & Construction Bank %# 09/29/2015 RSHB Capital S.A. % 01/14/2014 VIP Finance Ltd. % 04/30/2013 VTB Capital S.A. % 05/29/2018 Singapore - 5.6% DBS Bank Ltd. % # 11/15/2019 DBS Bank Ltd. % # ^ 09/21/2022 Oversea-Chinese Banking Corporation % # 11/18/2019 STATS ChipPAC Ltd. % 03/31/2016 United Overseas Bank Ltd. % # 09/03/2019 South Africa - 0.3% AngloGold Holdings PLC % 04/15/2040 Transnet Limited % 02/10/2016 South Korea - 0.3% SK Telecom Ltd. % ^ 05/01/2018 Thailand - 1.1% PTT Public Company Ltd. % 10/25/2022 PTTEP Australia International Finance Ltd. % 07/19/2015 Turkey - 3.2% Anadolu Efes Biracilik ve Malt Sanayii A.S. % ^ 11/01/2022 Tupras Turkiye Petrol Rafinerileri A.S. % ^ 05/02/2018 Total Foreign Corporate Bonds (Cost $635,645,618) Foreign Government Bonds and Notes, Supranationals and Foreign Agencies - 8.6% Colombia - 0.2% Colombia Government International Bond % 02/15/2016 Costa Rica - 1.5% Costa Rica Government International Bond % 03/20/2014 Malaysia - 3.3% Penerbangan BHD % 03/15/2016 Wakala Global Sukuk BHD % 07/06/2016 Wakala Global Sukuk BHD % 07/06/2021 Mexico - 0.2% Mexico Government International Bond % 01/15/2017 Panama - 0.3% Panama Government International Bond % 03/15/2015 Qatar - 2.8% State of Qatar % 01/20/2015 State of Qatar % ^ 01/20/2022 State of Qatar % 01/20/2022 South Korea - 0.3% Republic of Korea % 04/16/2014 Total Foreign Government Bonds and Notes, Supranationals and Foreign Agencies (Cost $63,282,829) Short Term Investments - 1.7% Fidelity Institutional Government Portfolio % ♦ Total Short Term Investments (Cost $12,944,352) Total Investments - 96.3% (Cost $711,872,799) Other Assets in Excess of Liabilities - 3.7% NET ASSETS - 100.0% $ ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional buyers.These securities are determined to be liquid by the Adviser, unless otherwise noted, under procedures established by the Fund's Board of Trustees.At December 31, 2012, the value of these securities amounted to $191,289,840 or 25.0% of net assets. # Variable rate security.Rate disclosed as of December 31, 2012. ♦ Seven-day yield as of December 31, 2012 The cost basis of investments for federal income tax purposes at December 31, 2012 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. DoubleLine Multi-Asset Growth Fund Schedule of Investments (Consolidated) December 31, 2012 (Unaudited) Principal Amount / Contracts / Shares Security Description Rate Maturity Value $ Foreign Corporate Bonds - 0.4% AES Andres Dominicana Ltd. % 11/12/2020 BTA Bank % ^ 12/21/2022 C10 Capital Ltd. % # 12/31/2099 Corporacion Pesquera Inca S.A.C. % 02/10/2017 EGE Haina Finance Company % 04/26/2017 Empresas ICA S.A.B. de C.V. % 02/04/2021 Minerva Overseas II Ltd. % 02/01/2017 Minerva Overseas II Ltd. % 11/15/2019 WPE International Cooperatief U.A. % 09/30/2020 Total Foreign Corporate Bonds (Cost $911,859) Non-Agency Commercial Mortgage Backed Obligations - 2.0% Bear Stearns Commercial Mortgage Securities, Inc., Series 1998-C1-B % 06/16/2030 Bear Stearns Commercial Mortgage Securities, Inc., Series 2002-TOP8-A2 % 08/15/2038 Commercial Mortgage Asset Trust, Series 1999-C1-B % # 01/17/2032 Commercial Mortgage Pass-Through Certificates, Series 2002-LC4-XA % # ^ I/O 12/10/2044 Commercial Mortgage Pass-Through Certificates, Series 2005-LP5-XC % # ^ I/O 05/10/2043 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2005-CB12-X1 % # ^ I/O 09/12/2037 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-C8-XA % # I/O 10/15/2045 LB-UBS Commercial Mortgage Trust, Series 2006-C6-XCP % # I/O 09/15/2039 LB-UBS Commercial Mortgage Trust, Series 2007-C2-XCP % # I/O 02/15/2040 LB-UBS Commercial Mortgage Trust, Series 2007-C7-XCL % # ^ I/O 09/15/2045 Morgan Stanley Capital, Inc., Series 2005-HQ6-X2 % # I/O 08/13/2042 Morgan Stanley Capital, Inc., Series 2007-IQ16-X2 % # ^ I/O 12/12/2049 RREF LLC, Series 2012-LT1A-A % ^ 02/15/2025 Wachovia Bank Commercial Mortgage Trust, Series 2005-C21-IO % # ^ I/O 10/15/2044 WF-RBS Commercial Mortgage Trust, Series 2012-C9-XA % # ^ I/O 11/15/2045 Total Non-Agency Commercial Mortgage Backed Obligations (Cost $5,268,403) Non-Agency Residential Collateralized Mortgage Obligations - 6.0% Adjustable Rate Mortgage Trust, Series 2006-1-2A1 % # 03/25/2036 Banc of America Alternative Loan Trust, Series 2006-7-A4 % # 10/25/2036 BCAP LLC Trust, Series 2007-AA2-2A5 % 04/25/2037 BCAP LLC Trust, Series 2010-RR6-1A20 % # ^ 08/26/2022 Chaseflex Trust, Series 2007-M1-2F4 % # 08/25/2037 Citicorp Mortgage Securities, Inc., Series 2007-2-3A1 % 02/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2009-7-2A2 % ^ 10/25/2021 Citimortgage Alternative Loan Trust, Series 2007-A6-1A11 % 06/25/2037 Countrywide Alternative Loan Trust, Series 2006-32CB-A16 % 11/25/2036 Countrywide Alternative Loan Trust, Series 2006-J1-2A1 % 02/25/2036 Countrywide Alternative Loan Trust, Series 2007-17CB-1A10 % #I/F 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-21CB-2A2 % #I/F 09/25/2037 Countrywide Asset-Backed Certificates, Series 2006-2-2A2 % # 06/25/2036 Countrywide Home Loans, Series 2007-10-A5 % 07/25/2037 Countrywide Home Loans, Series 2007-4-1A5 % 05/25/2037 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-8-1A3 % 09/25/2035 Credit Suisse Mortgage Capital Certificates, Series 2006-9-4A1 % 11/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2010-7R-4A17 % # ^ 04/26/2037 Deutsche Mortgage Securities, Inc., Series 2006-PR1-3A1 % # ^I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-5AI4 % # ^I/F 04/15/2036 First Horizon Alternative Mortgage Securities, Series 2007-FA2-1A3 % 04/25/2037 GSAA Home Equity Trust, Series 2006-15-AF3B % # 09/25/2036 GSR Mortgage Loan Trust, Series 2006-2F-2A20 % #I/F 02/25/2036 JP Morgan Alternative Loan Trust, Series 2005-S1-2A11 % 12/25/2035 JP Morgan Alternative Loan Trust, Series 2006-S1-1A3 % 03/25/2036 JP Morgan Mortgage Acquisition Corporation, Series 2006-CH2-AF3 % # 10/25/2036 Lavender Trust, Series 2010-R12A-A3 % ^ 06/26/2037 Lehman Mortgage Trust, Series 2006-4-1A3 % #I/F I/O 08/25/2036 Lehman Mortgage Trust, Series 2006-4-1A4 % 08/25/2036 Lehman Mortgage Trust, Series 2007-5-11A1 % # 06/25/2037 Lehman XS Trust, Series 2005-1-3A3A % # 07/25/2035 Long Beach Mortgage Loan Trust, Series 2005-WL2-M1 % # 08/25/2035 MASTR Resecuritization Trust, Series 2008-4-A1 % # ^ 06/27/2036 Morgan Stanley Mortgage Loan Trust, Series 2007-13-6A1 % 10/25/2037 Residential Accredit Loans, Inc., Series 2006-QS10-A9 % 08/25/2036 Residential Accredit Loans, Inc., Series 2006-QS13-1A8 % 09/25/2036 Residential Accredit Loans, Inc., Series 2006-QS2-1A4 % 02/25/2036 Residential Accredit Loans, Inc., Series 2006-QS7-A4 % # 06/25/2036 Residential Accredit Loans, Inc., Series 2006-QS7-A5 % #I/F I/O 06/25/2036 Residential Accredit Loans, Inc., Series 2006-QS8-A4 % # 08/25/2036 Residential Accredit Loans, Inc., Series 2006-QS8-A5 % #I/F I/O 08/25/2036 Residential Asset Mortgage Products, Inc., Series 2004-RS2-MII1 % # 02/25/2034 Residential Asset Mortgage Products, Inc., Series 2004-RS9-AI4 % # 10/25/2032 Residential Asset Securitization Trust, Series 2005-A12-A12 % 11/25/2035 Residential Asset Securitization Trust, Series 2006-A16-1A3 % 02/25/2037 Residential Asset Securitization Trust, Series 2007-A1-A8 % 03/25/2037 Residential Asset Securitization Trust, Series 2007-A5-2A5 % 05/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-8-A6 % # 10/25/2036 Total Non-Agency Residential Collateralized Mortgage Obligations (Cost $12,208,462) US Government / Agency Mortgage Backed Obligations - 3.5% Federal Home Loan Mortgage Corporation, Series 2890-ZA % 11/15/2034 Federal Home Loan Mortgage Corporation, Series 3261-SA % #I/F I/O 01/15/2037 Federal Home Loan Mortgage Corporation, Series 3317-DS % #I/F 05/15/2037 Federal Home Loan Mortgage Corporation, Series 3355-BI % #I/F I/O 08/15/2037 Federal Home Loan Mortgage Corporation, Series 3384-S % #I/F I/O 11/15/2037 Federal Home Loan Mortgage Corporation, Series 3384-SG % #I/F I/O 08/15/2036 Federal Home Loan Mortgage Corporation, Series 3417-SX % #I/F I/O 02/15/2038 Federal Home Loan Mortgage Corporation, Series 3423-GS % #I/F I/O 03/15/2038 Federal Home Loan Mortgage Corporation, Series 3423-TG % #I/F I/O 03/15/2038 Federal Home Loan Mortgage Corporation, Series 3500-SA % #I/F I/O 01/15/2039 Federal Home Loan Mortgage Corporation, Series 3523-SM % #I/F I/O 04/15/2039 Federal Home Loan Mortgage Corporation, Series 3562-WS % #I/F I/O 08/15/2039 Federal Home Loan Mortgage Corporation, Series 3641-TB % 03/15/2040 Federal Home Loan Mortgage Corporation, Series 3728-SV % #I/F I/O 09/15/2040 Federal Home Loan Mortgage Corporation, Series 3739-LS % #I/F 10/15/2040 Federal Home Loan Mortgage Corporation, Series 3758-S % #I/F I/O 11/15/2040 Federal Home Loan Mortgage Corporation, Series 3779-DZ % 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3780-YS % #I/F 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3793-SB % #I/F 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3796-SK % #I/F 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3815-ST % #I/F I/O 02/15/2041 Federal Home Loan Mortgage Corporation, Series 3900-SB % #I/F I/O 07/15/2041 Federal Home Loan Mortgage Corporation, Series 3923-CZ % 09/15/2041 Federal Home Loan Mortgage Corporation, Series 3972-AZ % 12/15/2041 Federal Home Loan Mortgage Corporation, Series 3982-TZ % 01/15/2042 Federal National Mortgage Association, Series 2006-101-SA % #I/F I/O 10/25/2036 Federal National Mortgage Association, Series 2006-123-LI % #I/F I/O 01/25/2037 Federal National Mortgage Association, Series 2007-57-SX % #I/F I/O 10/25/2036 Federal National Mortgage Association, Series 2009-49-S % #I/F I/O 07/25/2039 Federal National Mortgage Association, Series 2009-86-CI % #I/F I/O 09/25/2036 Federal National Mortgage Association, Series 2009-90-IA % #I/F I/O 03/25/2037 Federal National Mortgage Association, Series 2009-90-IB % #I/F I/O 04/25/2037 Federal National Mortgage Association, Series 2010-155-SA % #I/F 01/25/2041 Federal National Mortgage Association, Series 2010-39-SL % #I/F I/O 05/25/2040 Federal National Mortgage Association, Series 2011-123-SC % #I/F 12/25/2041 Federal National Mortgage Association, Series 2011-5-PS % #I/F I/O 11/25/2040 Federal National Mortgage Association, Series 2012-30-DZ % 04/25/2042 Government National Mortgage Association, Series 2009-6-SM % #I/F I/O 02/20/2038 Government National Mortgage Association, Series 2011-12-PO % P/O 12/20/2040 Government National Mortgage Association, Series 2011-14-SM % #I/F 08/16/2040 Government National Mortgage Association, Series 2011-45-GZ % 03/20/2041 Government National Mortgage Association, Series 2011-7-LS % #I/F 12/20/2040 Total US Government / Agency Mortgage Backed Obligations (Cost $7,233,106) Affiliated Mutual Funds - 24.7% (a) DoubleLine Low Duration Bond Fund DoubleLine Total Return Bond Fund Total Affiliated Mutual Funds (Cost $54,061,221) Exchange Traded Funds and Common Stock - 22.3% First Trust ISE-Revere Natural Gas Index Fund Hugoton Royalty Trust iShares FTSE China 25 Index Fund iShares MSCI All Country Asia ex Japan Index Fund iShares MSCI Japan Index Fund Japan Equity Fund, Inc. * Market Vectors Gold Miners ETF MAXIS Nikkei 225 Index Fund ETF Morgan Stanley China A Share Fund, Inc. PowerShares Senior Loan Portfolio ETF Trust Ultra Petroleum Corporation * Total Exchange Traded Funds and Common Stock (Cost $48,353,719) Purchased Options - 0.1% 25 SPDR Gold Trust Call, Expiration January 2014, Strike Price $200.00 5 Crude Oil European Call, Expiration December 2013, Strike Price $130.00 10 COMEX Division Gold Call, Expiration December 2014, Strike Price $100.00 S&P GSCI Grains Official Close Index Call, Expiration May 2013, Strike Price $52.65 Total Purchased Options (Cost $801,870) Short Term Investments - 36.9% Fidelity Institutional Government Portfolio % ♦ Morgan Stanley Institutional Liquidity Funds % ♦ United States Treasury Bills % 04/18/2013 United States Treasury Bills % 01/24/2013 Total Short Term Investments (Cost $81,642,361) Total Investments - 95.9% (Cost $210,481,001) Other Assets in Excess of Liabilities - 4.1% NET ASSETS - 100.0% $ ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional buyers.These securities are determined to be liquid by the Adviser, unless otherwise noted, under procedures established by the Fund's Board of Trustees.At December 31, 2012, the value of these securities amounted to $5,247,070 or 2.4% of net assets. # Variable rate security.Rate disclosed as of December 31, 2012. I/O Interest only security I/F Inverse floating rate security whose interest rate moves in the opposite direction of prevailing interest rates P/O Principal only security * Non-Income Producing ♦ Seven-day yield as of December 31, 2012 (a) Institutional class shares at each fund Contracts Security Description Value $ Written Options 5 Crude Oil Europe Call, Expiration December 2013, Strike Price $180.00 ) iShares Silver Trust Put, Expiration March 2013, Strike Price $28.00 ) Total Written Options (Premiums Received $69,015) $ ) Futures Contracts - Long Contracts Security Description Expiration Month Unrealized Appreciation (Depreciation) $ Corn Future 3/2013 58 Gold 100oz. Future 2/2013 28 Silver Future 3/2013 60 Wheat Future 3/2013 60 Wheat Future 3/2013 ) $ Futures Contracts - Short Contracts Security Description Expiration Month Unrealized Appreciation (Depreciation) $ 47 Japanese Yen Future 3/2013 $ Total Return Swaps - Long Reference Entity Counterparty Notional Amount Termination Date Unrealized Appreciation (Depreciation) $ J.P. Morgan Macro Hedge US Index J.P. Morgan 03/28/2013 S&P GSCI Heating Oil Official Close Index Morgan Stanley 01/03/2013 ) S&P GSCI Soybeans Official Close Index Morgan Stanley 01/03/2013 ) S&P GSCI Brent Crude Official Close Index Morgan Stanley 01/03/2013 S&P GSCI Gold Official Close Index Morgan Stanley 01/03/2013 S&P GSCI Gas Oil Official Close Index Morgan Stanley 01/03/2013 ) S&P GSCI Copper Official Close Index Morgan Stanley 01/03/2013 $ Total Return Swaps - Short Reference Entity Counterparty Notional Amount Termination Date Unrealized Appreciation (Depreciation) $ S&P GSCI Coffee Official Close Index Morgan Stanley 01/03/2013 S&P GSCI Kansas Wheat Official Close Index Morgan Stanley 01/03/2013 ) S&P GSCI Zinc Official Close Index Morgan Stanley 01/03/2013 S&P GSCI Aluminum Official Close Index Morgan Stanley 01/03/2013 S&P GSCI Wheat Official Close Index Morgan Stanley 01/03/2013 ) S&P GSCI Crude Oil Official Close Index Morgan Stanley 01/03/2013 ) $ The cost basis of investments for federal income tax purposes at December 31, 2012 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. DoubleLine Low Duration Bond Fund Schedule of Investments December 31, 2012 (Unaudited) Principal Amount / Shares Security Description Rate Maturity Value $ Collateralized Loan Obligations - 12.7% ALM Loan Funding, Series 2012-7A-X % # ^ 10/19/2024 ARES Ltd., Series 2006-5RA-A2 % # ^ 02/24/2018 ARES Ltd., Series 2006-6RA-A1B % # ^ 03/12/2018 ARES Ltd., Series 2006-6RA-A2 % # 03/12/2018 Atrium Corporation, Series 3A-A1 % # ^ 10/27/2016 Atrium Corporation, Series 4A-A2 % # ^ 06/08/2019 Atrium Corporation, Series 4X-A1A % # 06/08/2019 Avalon Capital Ltd., Series 2005-A1-A1 % # ^ 02/24/2019 Avenue Ltd., Series 2004-1A-A1L % # ^ 02/15/2017 Ballyrock Ltd., Series 2006-1A-A % # ^ 08/28/2019 Black Diamond Ltd., Series 2005-1A-A1 % # ^ 06/20/2017 Canyon Capital Ltd., Series 2004-1A-A1A % # ^ 10/15/2016 Canyon Capital Ltd., Series 2012-1A-X % # ^ 01/15/2015 Centurion Ltd., Series 2004-7A-A2 % # ^ 01/30/2016 Dryden XXV Senior Loan Fund, Series 2012-25A-D % # ^ 01/15/2025 Four Corners, Series 2005-1A-A3 % # ^ 03/26/2017 Foxe Basin Ltd., Series 2003-1-AB % # ^ 12/15/2015 FriedbergMilstein Private Capital Fund, Series 2004-1A-B2 % ^ 01/15/2019 Galaxy Ltd., Series 2005-5A-A1 % # ^ 10/20/2017 GSC Partners Fund Ltd., Series 2004-5A-A1 % # ^ 11/20/2016 Gulf Stream-Sextant Ltd., Series 2006-1A-A2 % # ^ 08/21/2020 Halcyon Loan Advisors Funding Ltd., Series 2012-2A-X % # ^ 12/20/2015 KKR Financial Corporation, Series 2006-1A-A1 % # ^ 08/25/2018 KKR Financial Corporation, Series 2007-AA-A % # ^ 10/15/2017 Landmark III Ltd., Series 2003-3A-A2L % # ^ 01/15/2016 Landmark III Ltd., Series 2003-3A-A3L % # ^ 01/15/2016 Madison Park Funding Ltd., Series 2012-10A-X % # ^ 01/20/2025 Monument Park Ltd., Series 2003-1A-A1 % # ^ 01/20/2016 Mountain Capital Ltd., Series 2005-4A-A1L % # ^ 03/15/2018 Northwoods Capital Corporation, Series 2012-9A-X % # ^ 01/18/2016 Oak Hill Credit Partners, Series 2012-7A-X % # ^ 11/20/2023 OCP Ltd., Series 2012-2A-X1 % # ^ 11/22/2013 OHA Loan Funding Ltd., Series 2012-1A-X % # ^ 01/23/2025 Pacifica Ltd., Series 2004-3A-A1 % # ^ 05/13/2016 Race Point Ltd., Series 2012-7A-X % # ^ 11/08/2024 Regatta Funding Ltd., Series 2007-1A-X % # ^ 06/15/2013 Sagamore Ltd., Series 2003-1A-A2 % # ^ 10/15/2015 Suffield Ltd., Series 4-A % # ^ 09/26/2014 Symphony Ltd., Series 2012-10A-X % # ^ 07/23/2023 Venture Ltd., Series 2003-1A-A1 % # ^ 01/21/2016 Venture Ltd., Series 2004-1A-A1 % # ^ 08/15/2016 Wind River Ltd., Series 2004-1A-A1 % # ^ 12/19/2016 Total Collateralized Loan Obligations (Cost $72,881,526) Foreign Corporate Bonds - 14.3% Abu Dhabi National Energy Company % 08/01/2013 Abu Dhabi National Energy Company % 09/15/2014 Abu Dhabi National Energy Company % 10/27/2016 AES Gener S.A. % 03/25/2014 AK Transneft OJSC % 03/05/2014 Alfa Invest Ltd. % 06/24/2013 Australia and New Zealand Banking Group Ltd. % ^ 01/10/2014 Banco Bradesco S.A. % # 05/16/2014 Banco de Bogota S.A. % ^ 01/15/2017 Banco de Chile % 06/15/2016 Banco de Credito del Peru % 03/16/2016 Banco de Credito e Inversiones % 09/13/2017 Banco de Credito e Inversiones % ^ 09/13/2017 Banco del Estado de Chile % ^ 11/09/2017 Banco do Brasil S.A. % 01/22/2015 Banco do Brasil S.A. % 01/23/2017 Banco Latinoamericano de Comercio Exterior S.A. % ^ 04/04/2017 Banco Mercantil del Norte % 07/19/2015 Banco Mercantil del Norte % 07/19/2015 Banco Safra S.A. % 05/16/2014 Bancolombia S.A. % 01/12/2016 BP Capital Markets PLC % 05/08/2014 BP Capital Markets PLC % 10/01/2015 British Telecommunications PLC % 06/22/2015 Celulosa Arauco y Constitucion S.A. % 07/09/2013 Celulosa Arauco y Constitucion S.A. % 04/20/2015 CIMB Bank BHD % 07/26/2017 CNPC General Capital Ltd. % ^ 04/19/2017 CNPC Overseas Capital Ltd. % 04/28/2016 Corporacion Nacional del Cobre de Chile % 10/15/2014 Covidien International Finance S.A. % 05/29/2015 CSN Islands VIII Corporation % 12/16/2013 Diageo Capital PLC % 01/15/2014 Dolphin Energy Ltd. % 06/15/2019 Embraer Overseas Ltd. % 01/24/2017 Export-Import Bank of Korea % 09/09/2015 France Telecom S.A. % 07/08/2014 France Telecom S.A. % 09/16/2015 Freeport-McMoRan Copper & Gold, Inc. % 03/01/2017 Gaz Capital S.A. % 04/11/2013 Gaz Capital S.A. % 07/31/2013 Gaz Capital S.A. % 07/31/2014 Gazprombank OJSC % 06/28/2013 Global Bank Corporation % 10/05/2017 Grupo Aval Ltd. % 02/01/2017 Grupo Aval Ltd. % ^ 02/01/2017 Hutchison Whampoa International Ltd. % 02/13/2013 Hutchison Whampoa International Ltd. % 09/11/2015 Hyundai Capital America % 04/06/2016 Industrial Bank of Korea % 04/23/2014 Industry & Construction Bank % # 09/29/2015 Inversiones CMPC S.A. % 06/18/2013 Inversiones CMPC S.A. % 01/19/2018 IOI Ventures BHD % 03/16/2015 KazMunayGas National Company % 07/02/2013 Korea Development Bank % 08/10/2015 Korea Development Bank % 03/09/2016 LPG International, Inc. % 12/20/2015 Lukoil International Finance BV % 11/05/2014 Malayan Banking BHD % 02/10/2017 MTR Corporation % 08/14/2013 MTR Corporation % 01/21/2014 National Australia Bank Ltd. % 08/07/2015 Pemex Project Funding Master Trust % 12/15/2015 Petrobras International Finance Company % 01/27/2016 Petronas Global Sukuk Ltd. % 08/12/2014 Petronas Global Sukuk Ltd. % ^ 08/12/2014 Prime Holdings Labuan Ltd. % 09/22/2014 PTTEP Australia International Finance Ltd. % 07/19/2015 Qtel International Finance Ltd. % 06/10/2014 Qtel International Finance Ltd. % 10/14/2016 Raizen Fuels Finance Ltd. % 08/15/2014 Ras Laffan Liquefied Natural Gas Company % 09/30/2014 Ras Laffan Liquefied Natural Gas Company % 09/30/2016 Royal Bank of Canada % # 10/30/2014 RSHB Capital S.A. % 01/14/2014 Russian Agricultural Bank % 05/16/2013 Sberbank of Russia % 07/02/2013 Sinopec Group Overseas Development Ltd. % ^ 05/17/2017 SK Telecom Ltd. % ^ 05/01/2018 Sociedad Quimica y Minera S.A. % 04/15/2016 Southern Copper Corporation % 07/27/2015 Tengizchevroil Finance Corporation % 11/15/2014 TM Global, Inc. % 09/22/2014 Transnet Limited % 02/10/2016 Tupras Turkiye Petrol Rafinerileri A.S. % ^ 05/02/2018 United Overseas Bank Ltd. % 07/02/2013 Vale Overseas Ltd. % 08/15/2013 Vale Overseas Ltd. % 01/11/2016 WPP Finance UK % 09/15/2014 Total Foreign Corporate Bonds (Cost $81,368,788) Foreign Government Bonds and Notes, Supranationals and Foreign Agencies - 2.8% 1Malaysia Sukuk Global Bank % 06/04/2015 Colombia Government International Bond % # 11/16/2015 Colombia Government International Bond % 02/15/2016 Corporacion Andina de Fomento % 01/15/2016 Costa Rica Government International Bond % 01/31/2013 Costa Rica Government International Bond % 03/20/2014 Mexico Government International Bond % 03/03/2015 Panama Government International Bond % 03/15/2015 Penerbangan BHD % 03/15/2016 South Africa Government International Bond % 06/02/2014 State of Qatar % 01/20/2015 Total Foreign Government Bonds and Notes, Supranationals and Foreign Agencies (Cost $16,232,283) Non-Agency Commercial Mortgage Backed Obligations - 16.4% Asset Securitization Corporation, Series 1997-D4-PS1 % # I/O 04/14/2029 Banc of America Large Loan Trust, Series 2007-BMB1-A2 % # ^ 08/15/2029 Banc of America Re-Remic Trust, Series 2011-STRP-A2 % # ^ 08/17/2038 Banc of America Re-Remic Trust, Series 2012-CLRN-A % # ^ 08/15/2029 Bank of America Commercial Mortgage, Inc., Series 2003-2-A4 % # 03/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2002-TOP8-A2 % 08/15/2038 Bear Stearns Commercial Mortgage Securities, Inc., Series 2004-PWR3-A4 % 02/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2004-PWR4-A3 % # 06/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2004-T14-A4 % # 01/12/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2005-PWR8-A4 % 06/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2005-PWR8-AAB % 06/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2005-T18-AJ % # 02/13/2042 Bear Stearns Commercial Mortgage Securities, Inc., Series 2006-PW12-AAB % # 09/11/2038 Bear Stearns Commercial Mortgage Securities, Inc., Series 2007-PW17-AAB % 06/11/2050 Capital Trust, Series 2005-3A-A2 % ^ 06/25/2035 CD Commercial Mortgage Trust, Series 2007-CD4-ASB % 12/11/2049 CD Commercial Mortgage Trust, Series 2007-CD5-XP % # ^ I/O 11/15/2044 Citigroup Commercial Mortgage Trust, Series 2005-C3-AM % # 05/15/2043 Commercial Mortgage Pass-Through Certificates, Series 2012-CR2-XA % # I/O 08/15/2045 Commercial Mortgage Pass-Through Certificates, Series 2012-MVP-A % # ^ 11/17/2026 Commercial Mortgage Pass-Through Certificates, Series 2012-MVP-XACP % # ^ I/O 12/17/2014 Commercial Mortgage Pass-Through Certificates, Series 2012-MVP-XBCP % # ^ I/O 12/17/2014 Credit Suisse First Boston Mortgage Securities Corporation, Series 1998-C2-F % # ^ 11/15/2030 Credit Suisse First Boston Mortgage Securities Corporation, Series 2003-C4-B % # 08/15/2036 Credit Suisse First Boston Mortgage Securities Corporation, Series 2004-C1-A4 % # 01/15/2037 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-C6-AM % # 12/15/2040 Credit Suisse Mortgage Capital Certificates, Series 2006-TF2A-A2 % # ^ 10/15/2021 Credit Suisse Mortgage Capital Certificates, Series 2007-TFLA-B % # ^ 02/15/2022 Crest Ltd., Series 2003-2A-A1 % # ^ 12/28/2018 DBRR Trust, Series 2012-EZ1-A % ^ 09/25/2045 DBRR Trust, Series 2012-EZ1-B % ^ 09/25/2045 DDR Corporation, Series 2009-DDR1-A % ^ 10/14/2022 GE Capital Commercial Mortgage Corporation, Series 2004-C3-B % # 07/10/2039 GE Capital Commercial Mortgage Corporation, Series 2005-C2-B % # 05/10/2043 GMAC Commercial Mortgage Securities, Inc., Series 2004-C3-AAB % 12/10/2041 Greenwich Capital Commercial Funding Corporation, Series 2005-GG3-A4 % # 08/10/2042 GS Mortgage Securities Corporation II, Series 2004-GG2-A6 % # 08/10/2038 GS Mortgage Securities Corporation II, Series 2007-EOP-A2 % # ^ 03/06/2020 GS Mortgage Securities Corporation II, Series 2007-EOP-A3 % # ^ 03/06/2020 GS Mortgage Securities Corporation II, Series 2012-GCJ7-A1 % 05/10/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-CB8-A1A % ^ 01/12/2039 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-LN2-A2 % 07/15/2041 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-CB14-ASB % # 12/12/2044 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-CB15-ASB % # 06/12/2043 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-CB16-X2 % # I/O 05/12/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-CB17-ASB % 12/12/2043 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CB19-ASB % # 02/12/2049 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CB20-ASB % 02/12/2051 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-LD11-ASB % # 06/15/2049 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-LDP12-ASB % # 02/15/2051 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2010-C1-A1 % ^ 06/15/2043 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2011-PLSD-A1 % ^ 11/13/2044 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-PHH-A % # ^ 10/15/2025 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-PHH-B % # ^ 10/15/2025 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-PHH-C % # ^ 10/15/2025 LB-UBS Commercial Mortgage Trust, Series 2004-C6-A6 % # 08/15/2029 LB-UBS Commercial Mortgage Trust, Series 2006-C6-XCP % # I/O 09/15/2039 LB-UBS Commercial Mortgage Trust, Series 2007-C2-XCP % # I/O 02/15/2040 Merrill Lynch Mortgage Trust, Series 2003-KEY1-A4 % # 11/12/2035 Merrill Lynch Mortgage Trust, Series 2004-KEY2-A4 % # 08/12/2039 Merrill Lynch Mortgage Trust, Series 2005-CIP1-AM % # 07/12/2038 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2006-4-A2FL % # 12/12/2049 Morgan Stanley Bank of America Merrill Lynch Trust, Series 2012-C5-XA % # ^ I/O 08/15/2045 Morgan Stanley Capital, Inc., Series 2003-T11-A4 % 06/13/2041 Morgan Stanley Capital, Inc., Series 2004-T13-A3 % 09/13/2045 Morgan Stanley Capital, Inc., Series 2005-HQ6-AAB % 08/13/2042 Morgan Stanley Capital, Inc., Series 2005-T17-A5 % 12/13/2041 Morgan Stanley Capital, Inc., Series 2006-HQ10-X1 % # ^ I/O 11/12/2041 Morgan Stanley Capital, Inc., Series 2007-T25-AAB % 11/12/2049 Morgan Stanley Re-Remic Trust, Series 2012-IO-AXA % ^ 03/29/2051 RREF LLC, Series 2012-LT1A-A % ^ 02/15/2025 SMA Issuer LLC, Series 2012-LV1-A % ^ 08/20/2025 UBS Commercial Mortgage Trust, Series 2012-C1-A1 % 05/10/2045 Wachovia Bank Commercial Mortgage Trust, Series 2004-C14-A3 % 08/15/2041 Wachovia Bank Commercial Mortgage Trust, Series 2005-C17-A4 % # 03/15/2042 Wachovia Bank Commercial Mortgage Trust, Series 2006-C25-APB1 % # 05/15/2043 Wachovia Bank Commercial Mortgage Trust, Series 2006-C26-APB % 06/15/2045 WF-RBS Commercial Mortgage Trust, Series 2011-C3-A1 % ^ 03/15/2044 WF-RBS Commercial Mortgage Trust, Series 2012-C8-XA % # ^ I/O 08/15/2045 Total Non-Agency Commercial Mortgage Backed Obligations (Cost $95,641,301) Non-Agency Residential Collateralized Mortgage Obligations - 21.6% ACE Securities Corporation, Series 2006-NC1-A2C % # 12/25/2035 Banc of America Funding Corporation, Series 2005-E-6A1 % # 05/20/2035 Banc of America Funding Corporation, Series 2012-R4-A % # ^ 03/04/2039 Banc of America Funding Corporation, Series 2012-R5-A % # ^ 10/03/2039 Banc of America Mortgage Securities, Inc., Series 2005-2-2A1 % 03/25/2020 BCAP LLC Trust, Series 2009-RR13-6A5 % # ^ 04/26/2037 BCAP LLC Trust, Series 2011-RR12-2A5 % # ^ 12/26/2036 Bear Stearns Asset Backed Securities Trust, Series 2004-AC2-2A % 05/25/2034 Bear Stearns Asset Backed Securities Trust, Series 2005-3-A1 % # 09/25/2035 Chase Funding Mortgage Loan Asset-Backed Certificates, Series 2003-5-1A6 % 01/25/2015 Chase Funding Mortgage Loan Asset-Backed Certificates, Series 2003-6-1A6 % 11/25/2034 Citigroup Mortgage Loan Trust, Inc., Series 2010-12-3A1 % ^ 04/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-5A6 % ^ 11/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2011-12-1A1 % # ^ 04/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2011-12-3A1 % ^ 09/25/2047 Countrywide Alternative Loan Trust, Series 2007-HY5R-2A1A % # 03/25/2047 Countrywide Asset-Backed Certificates, Series 2006-2-2A2 % # 06/25/2036 Countrywide Home Loans, Series 2005-5-A1 % 03/25/2035 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-11-5A1 % 12/25/2020 Credit Suisse Mortgage Capital Certificates, Series 2009-13R-2A1 % ^ 01/26/2037 Credit Suisse Mortgage Capital Certificates, Series 2010-18R-4A2 % # ^ 04/26/2038 Credit Suisse Mortgage Capital Certificates, Series 2010-1R-5A1 % # ^ 01/27/2036 Credit Suisse Mortgage Capital Certificates, Series 2011-16R-6A1 % # ^ 09/27/2035 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2007-BAR1-A2 % # 03/25/2037 Deutsche Mortgage Securities, Inc., Series 2005-WF1-1A2 % # ^ 06/26/2035 First Franklin Mortgage Loan Trust, Series 2005-FF12-A2B % # 11/25/2036 First Franklin Mortgage Loan Trust, Series 2006-FF1-2A3 % # 01/25/2036 19 Greenpoint Mortgage Funding Trust, Series 2006-AR8-1A1A % # 01/25/2047 19 Greenpoint Mortgage Funding Trust, Series 2007-AR2-1A1 % # 04/25/2047 GSR Mortgage Loan Trust, Series 2006-AR1-2A2 % # 01/25/2036 Jefferies & Company, Inc., Series 2010-R7-5A1 % # ^ 09/26/2035 JP Morgan Alternative Loan Trust, Series 2006-S4-A6 % # 12/25/2036 JP Morgan Mortgage Acquisition Corporation, Series 2006-NC1-A4 % # 04/25/2036 JP Morgan Mortgage Trust, Series 2007-S1-1A1 % 03/25/2022 JP Morgan Mortgage Trust, Series 2007-S3-2A2 % 08/25/2022 JP Morgan Resecuritization Trust, Series 2009-7-8A1 % # ^ 01/27/2047 JP Morgan Resecuritization Trust, Series 2011-2-2A3 % # ^ 07/26/2036 JP Morgan Resecuritization Trust, Series 2012-2-3A3 % # ^ 10/26/2036 Lehman XS Trust, Series 2006-11-2A1 % # 06/25/2046 Lehman XS Trust, Series 2007-1-1A1 % # 02/25/2037 MASTR Adjustable Rate Mortgages Trust, Series 2007-2-A2 % # 03/25/2047 MASTR Asset Backed Securities Trust, Series 2006-NC1-A3 % # 01/25/2036 Morgan Stanley Capital, Inc., Series 2005-WMC3-M3 % # 03/25/2035 Morgan Stanley Mortgage Loan Trust, Series 2004-1-1A1 % 11/25/2018 Park Place Securities, Inc., Series 2004-WHQ2-M1 % # 02/25/2035 RAAC Series, Series 2007-SP2-A1 % # 06/25/2047 Residential Asset Securitization Trust, Series 2005-A5-A1 % # 05/25/2035 Residential Asset Securitization Trust, Series 2005-A5-A2 % #I/F I/O 05/25/2035 Residential Funding Mortgage Securities Trust, Series 2003-S16-A1 % 09/25/2018 Residential Funding Mortgage Securities Trust, Series 2005-S4-A1 % 05/25/2035 Residential Funding Mortgage Securities Trust, Series 2005-S6-A1 % 08/25/2035 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-5-5A3 % # 06/25/2036 Structured Asset Securities Corporation, Series 2003-24A-1A3 % # 07/25/2033 Structured Asset Securities Corporation, Series 2004-15-2A1 % 09/25/2019 Structured Asset Securities Corporation, Series 2005-10-6A1 % 06/25/2020 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-AR14-1A1 % # 12/25/2035 Wells Fargo Alternative Loan Trust, Series 2007-PA5-2A1 % 11/25/2022 Wells Fargo Mortgage Backed Securities Trust, Series 2005-9-1A8 % 10/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2006-13-A10 % 10/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-4-1A8 % 04/25/2036 Wells Fargo Mortgage Loan Trust, Series 2012-RR1-A1 % # ^ 08/27/2037 Total Non-Agency Residential Collateralized Mortgage Obligations (Cost $122,679,112) US Corporate Bonds - 12.7% Altria Group, Inc. % 09/11/2015 American Express Credit Corporation % 06/12/2015 Amgen, Inc. % 11/15/2014 Amgen, Inc. % 11/18/2014 Anheuser-Busch InBev Worldwide, Inc. % 11/15/2014 AT&T, Inc. % 08/15/2015 BB&T Corporation % 03/15/2016 Berkshire Hathaway, Inc. % 02/11/2015 Boeing Capital Corporation % 10/27/2014 Boeing Company % 03/15/2014 Caterpillar Financial Services Corporation % 05/29/2015 Comcast Corporation % 01/15/2015 ConocoPhillips Company % 02/01/2014 ConocoPhillips Company % 01/15/2015 Daimler Finance North America LLC % ^ 03/28/2014 Daimler Finance North America LLC % ^ 09/15/2014 Devon Energy Corporation % 01/15/2014 DIRECTV Holdings LLC % 10/01/2014 Dow Chemical Company % 05/15/2014 Duke Energy Corporation % 02/01/2014 eBay, Inc. % 07/15/2015 Ecolab, Inc. % 12/08/2014 Ecolab, Inc. % 08/09/2015 Express Scripts Holding Company % ^ 02/12/2015 General Electric Capital Corporation % 07/02/2015 General Mills, Inc. % 03/17/2015 Gilead Sciences, Inc. % 12/01/2014 Hewlett-Packard Company % 12/09/2014 John Deere Capital Corporation % 04/17/2015 JP Morgan Chase & Company % 03/20/2015 JP Morgan Chase & Company % 10/15/2015 Kellogg Company % 05/15/2015 Kinder Morgan Energy Partners LP % 02/15/2015 Kinder Morgan Energy Partners LP % 03/01/2016 Kraft Foods, Inc. % 02/09/2016 Kroger Company % 01/15/2014 Kroger Company % 01/15/2015 KT Corporation % 06/24/2014 Marriott International, Inc. % 02/15/2013 Marriott International, Inc. % 11/10/2015 MetLife Institutional Funding % ^ 04/02/2015 Metropolitan Life Global Funding % ^ 06/10/2014 Metropolitan Life Global Funding % ^ 01/09/2015 MidAmerican Energy Holdings Company, Series D % 02/15/2014 National Rural Utilities Cooperative Finance Corporation % 09/16/2015 National Rural Utilities Cooperative Finance Corporation % 11/01/2015 Phillips 66 % ^ 03/05/2015 PNC Funding Corporation % 09/21/2015 Procter & Gamble Company % 09/01/2015 Safeway, Inc. % 03/15/2014 Simon Property Group LP % 05/15/2014 Southern Power Company, Series D % 07/15/2015 Southwest Airlines Company % 10/01/2014 Time Warner Cable, Inc. % 02/01/2015 Toyota Motor Credit Corporation % 02/17/2015 Valero Energy Corporation % 02/01/2015 Verizon Wireless Capital LLC % 02/01/2014 Wal-Mart Stores, Inc. % 02/03/2014 Wal-Mart Stores, Inc. % 04/15/2014 Wellpoint, Inc. % 12/15/2014 WellPoint, Inc. % 01/15/2016 Wells Fargo & Company % 07/01/2015 Westpac Banking Corporation % 09/25/2015 Xerox Corporation % 02/15/2015 Total US Corporate Bonds (Cost $73,078,011) US Government / Agency Mortgage Backed Obligations - 4.6% Federal Home Loan Mortgage Corporation, Pool G06871 % 06/01/2038 Federal Home Loan Mortgage Corporation, Pool G06954 % 05/01/2040 Federal Home Loan Mortgage Corporation, Pool N70081 % 07/01/2038 Federal Home Loan Mortgage Corporation, Series 3267-BA % 11/15/2036 Federal Home Loan Mortgage Corporation, Series 3818-JA % 01/15/2040 Federal Home Loan Mortgage Corporation, Series 3872-BA % 06/15/2041 Federal Home Loan Mortgage Corporation, Series 4050-BC % 05/15/2041 Federal National Mortgage Association, Series 2011-64-DB % 07/25/2041 Federal National Mortgage Association, Series 2012-133-PB % 04/25/2042 Federal National Mortgage Association Pass-Thru, Pool 995112 % 07/01/2036 Federal National Mortgage Association Pass-Thru, Pool AB3850 % 11/01/2041 Federal National Mortgage Association Pass-Thru, Pool AD0189 % 02/01/2039 Federal National Mortgage Association Pass-Thru, Pool AL1690 % 05/01/2041 Federal National Mortgage Association Pass-Thru, Pool AL1691 % 06/01/2041 Federal National Mortgage Association Pass-Thru, Pool AL1744 % 10/01/2040 Total US Government / Agency Mortgage Backed Obligations (Cost $26,651,507) US Government Bonds and Notes - 6.9% United States Treasury Notes % 02/28/2013 United States Treasury Notes % 03/31/2013 United States Treasury Notes % 02/15/2015 United States Treasury Notes % 10/31/2015 United States Treasury Notes % 12/31/2016 Total US Government Bonds and Notes (Cost $39,745,140) Short Term Investments - 3.6% Fidelity Institutional Government Portfolio % ♦ Total Short Term Investments (Cost $20,545,198) Total Investments - 95.6% (Cost $548,822,866) Other Assets in Excess of Liabilities - 4.4% NET ASSETS - 100.0% $ # Variable rate security.Rate disclosed as of December 31, 2012. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional buyers.These securities are determined to be liquid by the Adviser, unless otherwise noted, under procedures established by the Fund's Board of Trustees.At December 31, 2012, the value of these securities amounted to $172,647,276 or 30.0% of net assets. I/O Interest only security I/F Inverse floating rate security whose interest rate moves in the opposite direction of prevailing interest rates ♦ Seven-day yield as of December 31, 2012 The cost basis of investments for federal income tax purposes at December 31, 2012 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recentannual report. Summary of Fair Value Disclosure December 31, 2012 (Unaudited) Security Valuation. The Funds have adopted accounting principles generally accepted in the United States of America("US GAAP") fair value accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1 — Unadjusted quoted market prices in active markets Level 2 — Quoted prices for identical or similar assets in markets that are not active, or inputs derived from observable market data Level 3 — Unobservable inputs developed using the reporting entity’s estimates and assumptions, which reflect those that market participants would use Assets and liabilities may be transferred between levels. The Funds use end of period timing recognition to account for any transfers. Market values for domestic and foreign fixed income securities are normally determined on the basis of valuations provided by independent pricing services. Vendors value such securities based on one or more inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed income securities, in which the Funds areauthorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income securities. Securities that use similar valuation techniques and inputs as described in the following table are categorized as Level 2 of the fair value hierarchy. Fixed-income class Examples of Standard Inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds and notes; convertible securities Standard inputs and underlying equity of the issuer Bonds and notes of government and government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations (including collateralized loan obligations) Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information, trustee reports Investments in registered open-end management investment companies will be valued based upon thenet asset values("NAVs") of such investments and are categorized as Level 1 of the fair value hierarchy. Investments in privately held investment funds typically will be valued based upon the NAVs of such investments and are categorized as Level 2 of the fair value hierarchy. Short-term investments having a maturity of 60 days or less are generally valued at amortized cost which approximates fair market value. These investments are categorized as Level 2 of the fair value hierarchy. Common stocks, exchange-traded funds and financial derivative instruments, such as futures contracts or options contracts that are traded on a national securities or commodities exchange, are typically valued at the last reported sales price, in the case of common stocks and exchange-traded funds, or, in the case of futures contracts or options contracts, the settlement price determined by the relevant exchange. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Over-the-counter financial derivative instruments, such as foreign currency contracts, options contracts, futures, or swaps agreements, derive their values from underlying asset prices, indices, reference rates, other inputs or a combination of these factors. These instruments are normally valued on the basis of broker-dealer quotations or pricing service valuations. Depending on the instrument and the terms of the transaction, the value of the derivative instruments can be estimated by a pricing service provider using a series of techniques, such as simulation pricing models. The pricing models use issuer details and other inputs that are observed from actively quoted markets such as indices, spreads, interest rates, curves, dividends and exchange rates.Derivatives that use similar valuation techniques and inputs as described above are normally categorized as Level 2 of the fair value hierarchy. Certain securities may be fair valued in accordance with the fair valuation procedures approved by the Board of Trustees ("the Board"). The Valuation Committee is generally responsible for overseeing the day to day valuation processes and reports periodically to the Board. The Valuation Committee is authorized to make all necessary determinations of the fair values of portfolio securities and other assets for which market quotations are not readily available or if it is deemed that the prices obtained from brokers and dealers or independent pricing services are deemed to be unreliable indicators of market value. As of December 31, 2012, the Funds did not hold securities fair valued by the Valuation Committee. The following is a summary of the inputs used to value the Funds’ investments as of December 31, 20121: Valuation Inputs DoubleLine Total Return Bond Fund DoubleLine Core Fixed Income Fund DoubleLine Emerging Markets Fixed Income Fund DoubleLine Multi-Asset Growth Fund (Consolidated) DoubleLine Low Duration Bond Fund Investments in Securities Level 1 Money Market Funds $ Affiliated Mutual Funds - Exchange Traded Funds and Common Stock - Purchased Options - Total Level 1 Level 2 US Government / Agency Mortgage Backed Obligations - Non-Agency ResidentialCollateralized Mortgage Obligations - Other Short Term Investments - - - Non-Agency Commercial Mortgage Backed Obligations - Collateralized Loan Obligations - - US Government Bonds and Notes - - - US Corporate Bonds - - - Foreign Corporate Bonds - Foreign Government Bonds and Notes, Supranationals and Foreign Agencies - - Purchased Options - Total Level 2 Level 3 - Total Other Financial Instruments Level 1 Futures Contracts - Written Options - - - ) - Total Level 1 - Level 2 Swaps - Total Level 2 - Level 3 - Total - See the Schedule of Investments for further disaggregation of investment categories. 1 There were no transfers into and out of Level 1,2, and 3 during the period ended December 31, 2012. Item 2. Controls and Procedures. (a) The Registrant’s principal executive and principal financial officers have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of this Form N-Q, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)DoubleLine Funds Trust By (Signature and Title) /s/ Ronald R. Redell Ronald R. Redell, President Date2/21/13 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Ronald R. Redell Ronald R. Redell, President Date2/21/13 By (Signature and Title) /s/Susan Nichols Susan Nichols, Treasurer and Principal Financial and Accounting Officer Date2/21/13
